Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 1 of 154



               IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF KANSAS

   PARAH, LLC, and OZONICS, LLC,             )
                                             )
                         Plaintiffs,         )
   v.                                        )   District Court
                                             )   Case No.
   MOJACK DISTRIBUTORS, LLC,                 )   18-1208
   d/b/a SCENT CRUSHER,                      )
                                             )
                         Defendant.          )


                      TRANSCRIPT OF PROCEEDINGS

      On the 15th day of August, 2018, came on to be
 heard proceedings in the above-entitled and numbered
 cause before the HONORABLE ERIC F. MELGREN, Judge of the
 United States District Court for the District of Kansas,
 sitting in Wichita, commencing at 12:58 P.M. Proceedings
 recorded by machine shorthand. Transcript produced by
 computer-aided transcription.

 APPEARANCES:

 The plaintiffs appeared by and through:
          Mr. Patrick B. Hughes
          Adams Jones Law Firm, P.A.
          1635 N. Waterfront Parkway
          Suite 200
          Wichita, Kansas 67206

             Mr. Brett L. Foster
             Mr. Mark A. Miller
             Dorsey & Whitney LLP
             111 South Main Street
             Suite 2100
             Salt Lake City, Utah 84111

 The defendant appeared by and through:
          Mr. Douglas M. Weems
          Mr. Kyle L. Elliott
          Mr. Kevin Tuttle
          Mr. Brian Peterson
          Spencer Fane Britt & Browne, LLP
          1000 Walnut Street
          Suite 1400
          Kansas City, Missouri 64106-2140




           JOHANNA L. WILKINSON, CSR, CRR, RMR
  U.S. District Court, 401 N. Market, Wichita, KS 67202
                      (316) 315-4334
Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 2 of 154



 Also present:
          Mr. Jim Knight, corporate representative for
 MoJack Distributors




           JOHANNA L. WILKINSON, CSR, CRR, RMR
  U.S. District Court, 401 N. Market, Wichita, KS 67202
                      (316) 315-4334
Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 3 of 154

                                                                             3


                                   I N D E X
                                                                 PAGE



    WITNESSES
         For the Plaintiff
         DANIEL VERNON DRAKE
           Direct Examination By Mr. Foster                             10
           Cross-Examination By Mr. Elliott                             40
           Redirect Examination By Mr. Foster                           50
         DR. LISA FRIIS
           Direct Examination By Mr. Miller                            52
           Cross-Examination By Mr. Tuttle                             91
           Redirect Examination By Mr. Miller                         122
           Recross-Examination By Mr. Tuttle                          124


          For the Defendant
          JIM KNIGHT
            Direct Examination By Mr. Weems                           129
            Cross-Examination By Mr. Miller                           135
          SCOTT ELROD
            Direct Examination By Mr. Peterson                        137
            Cross-Examination By Mr. Foster                           145
          SCOTT CRAGUN
            Direct Examination By Mr. Peterson                        148

    EXHIBITS                                                     ADMD

    For the Defendant:
    No. 413      Examples of portable and                             134
                 plug-in ozone products
    No. 414      Webpage showing ozone                                134
                 purifier product
    No. 415      Webpage showing ozone                                134
                 purifier product
    No. 416      Webpage showing ozone                                134
                 purifier product
    No. 417      Webpage showing ozone                                134
                 purifier product
    No. 418      Webpage showing ozone                                134
                 purifier product




     REPORTER'S CERTIFICATE                                           154
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 4 of 154
                                   8-15-18        PARAH v. MOJACK               No. 18-1208                         4


12:58:45    1                C L E R K B O D E C K E R:   A l l r i s e.

12:58:46    2                United States District Court for the District of

12:58:48    3 K a n s a s i s n o w i n s e s s i o n, t h e H o n o r a b l e E r i c F . M e l g r e n

12:58:51    4 p r e s i d i n g.

12:58:51    5                T H E C O U R T:     G o o d a f t e r n o o n.    Y o u m a y b e s e a t e d.

12:58:54    6                The Court calls the case -- is it -- how's the

12:59:07    7 p l a i n t i f f p r o n o u n c e d, P a r a h [ p r o n o u n c i n g] ?

12:59:09    8                M R . F O S T E R:    Y e s , Y o u r H o n o r.

12:59:10    9                T H E C O U R T:     P a r a h.

12:59:10   10                M R . F O S T E R:    P a r a h a n d O z o n i c s.

12:59:12   11                T H E C O U R T:     Okay.        I could have probably gotten

12:59:14   12 t h e O z o n i c s b u t I w a s a l i t t l e c o n f u s e d w i t h t h e P a r a h.

12:59:18   13 T h a n k y o u .       P a r a h, L L C , v e r s u s M o J a c k D i s t r i b u t o r s, C a s e

12:59:22   14 N o . 1 8 - 1 2 0 8 .

12:59:24   15                L e t ' s s t a r t w i t h a p p e a r a n c e s f o r t h e p a r t i e s,

12:59:26   16 p l e a s e.

12:59:27   17                M R . F O S T E R:    Brett Foster representing the

12:59:30   18 p l a i n t i f f s, Y o u r H o n o r.

12:59:31   19                M R . M I L L E R:    Mark Miller on behalf of the

12:59:33   20 p l a i n t i f f s.

12:59:33   21                M R . H U G H E S:    Patrick Hughes on behalf of the

12:59:35   22 p l a i n t i f f s.

12:59:35   23                T H E C O U R T:     Thank you.

12:59:36   24                M R . W E E M S:     Y o u r H o n o r, D o u g W e e m s o f t h e S p e n c e r

12:59:40   25 F a n e f i r m o n b e h a l f o f M o J a c k D i s t r i b u t o r s.        With me at


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 5 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                        5


12:59:42    1 c o u n s e l t a b l e I h a v e K y l e E l l i o t t a n d B r i a n P e t e r s o n.

12:59:45    2 A l s o w i t h u s i s K e v i n T u t t l e.         I n a d d i t i o n, o n b e h a l f o f

12:59:49    3 t h e M o J a c k D i s t r i b u t o r s, M r . J i m K n i g h t.

12:59:53    4                T H E C O U R T:    A l l r i g h t.    Thank you.

12:59:54    5                M r . W e e m s, y o u ' l l b e t a k i n g t h e l e a d f o r

12:59:57    6 d e f e n d a n t s; i s t h a t c o r r e c t?

12:59:58    7                M R . W E E M S:    W e a l l h a v e r e s p o n s i b i l i t i e s, b u t t o

13:00:00    8 t h e e x t e n t t h e r e' s a l e a d , i t w i l l b e m e , y e s .

13:00:02    9                T H E C O U R T:    A l l r i g h t.    V e r y w e l l.

13:00:04   10                Well, plaintiff Parah has filed a motion for a

13:00:10   11 p r e l i m i n a r y i n j u n c t i o n.   I'll note, first of all, that

13:00:16   12 i t ' s n o t a m o t i o n f o r t e m p o r a r y r e s t r a i n i n g o r d e r.       And

13:00:19   13 i n p r a c t i c e, i n f e d e r a l c o u r t a t l e a s t, b e c a u s e w e s e l d o m

13:00:22   14 h a v e e x p a r t e h e a r i n g s o n t h e s e, I g e n e r a l l y t r e a t t h e s e

13:00:26   15 a s p r e l i m i n a r y i n j u n c t i o n s a n y w a y.   And I assume that the

13:00:29   16 p a r t i e s, b a s e d o n t h e n a t u r e o f h o w t h e s e h a v e b e e n

13:00:30   17 f i l e d, a s s u m e t h i s i s n o t f o r j u s t a t e m p o r a r y o r d e r b u t

13:00:32   18 w e ' r e g o i n g t o p r o c e e d t o h a v e a n a c t u a l p r e l i m i n a r y

13:00:36   19 h e a r i n g a t t h i s p o i n t.

13:00:36   20                S e c o n d l y, M r . W e e m s, y o u ' v e f i l e d a m o t i o n t o

13:00:40   21 d i s q u a l i f y M r . F o s t e r, w h i c h I g u e s s w e s h o u l d t a k e u p

13:00:46   22 f i r s t.

13:00:46   23                M R . W E E M S:    Y e s , s i r , Y o u r H o n o r.     But I'm not

13:00:48   24 s u r e h o w m u c h o f a n i s s u e i t i s f o r t o d a y.            M r . F o s t e r,

13:00:52   25 M r . H u g h e s, a n d m y s e l f d i s c u s s e d t h i s i s s u e y e s t e r d a y


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 6 of 154
                                 8-15-18         PARAH v. MOJACK               No. 18-1208                        6


13:00:55    1 b e f o r e w e f i l e d t h e m o t i o n.         T h e e v i d e n c e, t h e

13:00:59    2 d e c l a r a t i o n, a n d t h e a t t a c h e d e x h i b i t t o t h e d e c l a r a t i o n,

13:01:01    3 Mr. Foster and Mr. Hughes indicated yesterday that they

13:01:04    4 m a y n o t o f f e r t h a t e x h i b i t a t a l l t o d a y.          If they don't

13:01:07    5 offer it, I don't know that we need to take up the motion

13:01:09    6 t o d i s q u a l i f y.

13:01:10    7               T H E C O U R T:     Well, I interpret your argument as

13:01:12    8 a c c u s i n g M r . F o s t e r o f m a k i n g l e g a l a r g u m e n t s, w h i c h i s

13:01:14    9 what I think counsel does.                          Even with respect to his

13:01:17   10 c l a i m c o n s t r u c t i o n, I t h i n k t h a t ' s w h a t c o u n s e l d o e s .      I

13:01:19   11 d o n ' t s e e a n y t h i n g i n y o u r m o t i o n t h a t s u g g e s t s t h a t

13:01:23   12 M r . F o s t e r' s a c t u a l l y g o i n g t o b e a f a c t w i t n e s s, w h i c h

13:01:25   13 i s w h a t t h e s e m a t t e r s a r e a d d r e s s e d t o a n d I ' m g o i n g t o

13:01:28   14 d e n y y o u r m o t i o n.

13:01:28   15               M R . W E E M S:     W e l l , Y o u r H o n o r - - I ' m s o r r y, Y o u r

13:01:31   16 H o n o r.      If you're prepared to rule, then I will -- I will

13:01:34   17 n o t s a y a n y t h i n g f u r t h e r, b u t I d i d w a n t t o m a k e o n e

13:01:37   18 p o i n t.

13:01:37   19               T H E C O U R T:     G o a h e a d.

13:01:38   20               M R . W E E M S:     T h e a t t a c h m e n t t o M r . F o s t e r' s

13:01:41   21 d e c l a r a t i o n a c t u a l l y h a s a l e g a l c o m p o n e n t t o i t , y e s ,

13:01:44   22 b u t i t a l s o h a s f a c t u a l c o m p o n e n t s.        Apparently

13:01:46   23 M r . F o s t e r h a s d o n e s o m e f a c t u a l i n v e s t i g a t i o n.        There

13:01:49   24 a r e f a c t u a l s t a t e m e n t s a n d r e p r e s e n t a t i o n s i n t h a t

13:01:52   25 d o c u m e n t.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 7 of 154
                                  8-15-18          PARAH v. MOJACK              No. 18-1208                       7


13:01:53    1                T H E C O U R T:      And there are factual statement in

13:01:54    2 e v e r y f i l i n g t h a t y o u ' v e m a d e i n t h i s c o u r t.          That's a

13:01:57    3 part of what attorneys make.                            But is he really purporting

13:02:00    4 t o b e a f a c t w i t n e s s t h a t w o u l d t e s t i f y?

13:02:03    5                M R . W E E M S:      If he intends to offer the exhibit

13:02:05    6 t h a t i s p r e p a r e d a n d a t t a c h e d t o h i s d e c l a r a t i o n, I t h i n k

13:02:08    7 he could be.                 W h e t h e r i t ' s o f f e r e d o r n o t , I d o n ' t k n o w.

13:02:10    8                T H E C O U R T:      I find you accusing Mr. Foster of

13:02:12    9 practicing law, and that's what attorneys do.                                       I'm

13:02:15   10 d e n y i n g y o u r m o t i o n.

13:02:16   11                Let's take up then the underlying motion for

13:02:22   12 p r e l i m i n a r y i n j u n c t i o n.     I know when this was initially

13:02:24   13 f i l e d - - I ' m s o r r y, M r . W e e m s, d i d y o u h a v e s o m e t h i n g?

13:02:27   14                M R . W E E M S:      I was going to invoke the rule of

13:02:30   15 s e q u e s t r a t i o n.

13:02:30   16                T H E C O U R T:      A l l r i g h t.    So we have witnesses that

13:02:32   17 w i l l b e c a l l e d?

13:02:32   18                M R . W E E M S:      Yes.

13:02:32   19                T H E C O U R T:      C e r t a i n l y t h e r e' s a r u l e o f e v i d e n c e

13:02:34   20 t h a t a l l o w s s e q u e s t r a t i o n t o b e i n v o k e d b y e i t h e r p a r t y.

13:02:37   21 I ' m g o i n g t o r e q u i r e t h a t a n y w i t n e s s w h o a n t i c i p a t e

13:02:39   22 t h e y ' l l b e c a l l e d t o o f f e r f a c t u a l t e s t i m o n y i n t h i s c a s e

13:02:42   23 e x c u s e t h e m s e l f f r o m t h e c o u r t r o o m u n t i l a f t e r s u c h t i m e

13:02:45   24 a s y o u ' v e t e s t i f i e d.        A n d , f u r t h e r m o r e, n o o n e , e i t h e r

13:02:50   25 w i t n e s s e s o r a t t o r n e y s, c a n c o m m u n i c a t e t o t h o s e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 8 of 154
                                 8-15-18         PARAH v. MOJACK               No. 18-1208                          8


13:02:53    1 witnesses any prior factual testimony that was received

13:02:55    2 i n t h i s c o u r t r o o m.      So whoever plaintiffs intend to call

13:03:01    3 a s t h e i r f i r s t w i t n e s s c a n r e m a i n, b u t t h e o t h e r

13:03:04    4 witnesses should excuse themselves from the courtroom

13:03:07    5 until such time as they're called to testify pursuant to

13:03:10    6 the rule.

13:03:11    7               M R . F O S T E R:    V e r y w e l l.      O u r f a c t w i t n e s s e s, w e

13:03:14    8 e x p e c t t o c a l l M r . E l r o d.         We don't expect to call

13:03:19    9 M r . P i l a n d a s a w i t n e s s.         H e s u b m i t t e d a d e c l a r a t i o n,

13:03:22   10 a t t a c h e d o n e t e x t t o i t .        We're not expecting to call him

13:03:25   11 t o d a y, b u t w e c a n t a k e h i m o u t , t o o .

13:03:27   12               T H E C O U R T:     Who you call is up to you, but

13:03:28   13 o b v i o u s l y, i f t h e y - - i f t h e y s t a y i n t h e c o u r t r o o m - -

13:03:33   14               M R . F O S T E R:    T h e y c a n ' t t e s t i f y.

13:03:34   15               T H E C O U R T:     A l l r i g h t.     R i g h t.

13:03:35   16               M R . F O S T E R:    Okay.        Sounds good.             So you will need

13:03:38   17 t o l e a v e.

13:03:44   18               M R . W E E M S:     Mr. Knight is our corporate

13:03:47   19 r e p r e s e n t a t i v e b u t y o u h a d s u b p o e n a e d M r . D r a k e.       If he

13:03:50   20 i s y o u r f i r s t w i t n e s s, I t h i n k h e c a n p r o b a b l y s t a y, b u t

13:03:52   21 i f h e i s n o t y o u r f i r s t w i t n e s s - -

13:03:54   22               M R . F O S T E R:    H e ' l l b e o u r f i r s t w i t n e s s.        And as

13:03:56   23 l o n g a s h e h a s n o i n t e n t i o n o f t e s t i f y i n g, w e ' r e f i n e i f

13:03:58   24 h e s t a y s.

13:03:59   25               M R . W E E M S:     H e ' s t h e c o r p o r a t e r e p r e s e n t a t i v e.   I


                            JOHANNA L. WILKINSON, CSR, CRR, RMR
                   U.S. District Court, 401 N. Market, Wichita, KS 67202
                                       (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 9 of 154
                                  8-15-18         PARAH v. MOJACK                No. 18-1208                        9


13:04:01    1 think he's entitled to stay whether he's going to testify

13:04:04    2 or not.           H e i s t h e c o r p o r a t e r e p r e s e n t a t i v e.

13:04:04    3                T H E C O U R T:     The corporate representative is

13:04:06    4 entitled to stay, notwithstanding the rule.

13:04:09    5                M R . F O S T E R:    Okay.        Then we'll have Scott stay,

13:04:11    6 D r . E l r o d.       I m e a n, w e w a n t h i m t o t e s t i f y, b u t y o u ' r e

13:04:14    7 saying that a corporate representative --

13:04:16    8                T H E C O U R T:     T h a t ' s c o r r e c t.    Corporate

13:04:17    9 representative is allowed to stay, notwithstanding the

13:04:19   10 r u l e .

13:04:20   11                M R . F O S T E R:    Y o u c a n s t a y.        A n d e x p e r t s c a n s t a y?

13:04:22   12                T H E C O U R T:     No.

13:04:23   13                M R . F O S T E R:    No.      Experts out.

13:04:32   14                T h a n k y o u , Y o u r H o n o r.

13:04:33   15                T H E C O U R T:     Plaintiffs have filed a motion for

13:04:35   16 p r e l i m i n a r y i n j u n c t i o n.    I noted at the time it was

13:04:36   17 i n i t i a l l y f i l e d, a l m o s t a m o n t h a g o , t h a t t h e r e w a s

13:04:43   18 c o n c e r n t h a t t h e a l l e g e d l y i n f r i n g i n g p r o d u c t m i g h t b e

13:04:48   19 o f f e r e d f o r s a l e b e g i n n i n g i n e a r l y A u g u s t.          I don't

13:04:52   20 r e c a l l n o w w h a t t h a t d a t e w a s b u t I d i d n o t e t h a t,

13:04:55   21 w h a t e v e r t h a t d a t e w a s , t h e d a t e i s n o w p a s s e d, a n d

13:04:58   22 m o r e o v e r, I n o w h a v e r e a s o n t o b e l i e v e t h a t s a l e s o f t h e

13:05:02   23 a l l e g i n g i n f r i n g i n g p r o d u c t h a v e o c c u r r e d.       I don't know

13:05:04   24 h o w t h a t ' s g o i n g t o m o d i f y t h e r e l i e f t h a t y o u ' r e

13:05:09   25 r e q u e s t i n g, b u t w e ' l l h a v e t o t a k e t h a t u p a s w e p r o c e e d


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 10 of 154
                                  8-15-18         PARAH v. MOJACK               No. 18-1208                    10


13:05:11     1 t h r o u g h.

13:05:11     2               I will tell you that I've looked through your

13:05:13     3 f i l i n g s i n t h i s c a s e.        If we're going to have fact

13:05:18     4 t e s t i m o n y, t h a t ' s p r o b a b l y w h e r e w e s h o u l d s t a r t.    Unless

13:05:21     5 t h e r e' s a n y t h i n g e l s e t h a t e i t h e r o f y o u t h i n k w e n e e d t o

13:05:24     6 d o p r e l i m i n a r i l y, w e ' l l p r o c e e d t o r e c e i v e e v i d e n c e.

13:05:27     7               M R . F O S T E R:     We would call Mr. Dan Drake to the

13:05:32     8 s t a n d a s o u r f i r s t w i t n e s s.

13:05:46     9               T H E C O U R T:     It's a beautiful courtroom but not

13:05:48    10 v e r y c o n v e n i e n t l y d e s i g n e d t o g e t p e o p l e f r o m w h e r e y o u

13:05:51    11 a r e t o w h e r e w e a r e , s o I a p o l o g i z e f o r t h a t .         But if

13:05:54    12 y o u ' l l c o m e s t a n d i n f r o n t o f m y c o u r t r o o m d e p u t y, s h e

13:05:56    13 w i l l s w e a r y o u i n a n d t h e n y o u m a y h a v e a s e a t i n t h e

13:05:58    14 w i t n e s s b o x .

13:05:58    15                                    D A N I E L V E R N O N D R A K E,

13:05:58    16 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

13:05:58    17 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

13:06:18    18 f o l l o w s:

13:06:19    19                                    DIRECT EXAMINATION

13:06:19    20 B Y M R . F O S T E R:

13:06:33    21 Q.            W o u l d y o u s t a t e y o u r n a m e f o r t h e r e c o r d.

13:06:35    22 A.            Sure.       D a n i e l V e r n o n D r a k e.

13:06:41    23 Q.            And what is your position with the defendant

13:06:47    24 M o J a c k D i s t r i b u t o r s d / b / a S c e n t C r u s h e r?

13:06:50    25 A.            I'm the CEO.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 11 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                        11


13:06:51     1 Q.             And are you the sole owner as well?

13:06:53     2 A.             No, I'm not.

13:06:54     3 Q.             Okay.      What percentage ownership do you have?

13:06:57     4 A.             S o m e w h e r e i n t h e 9 0 p e r c e n t r a n g e.

13:07:00     5 Q.             Okay.      A l l r i g h t.    If I -- all of our papers refer

13:07:05     6 t o S c e n t C r u s h e r.      If I refer to Scent Crusher will you

13:07:07     7 u n d e r s t a n d t h a t I ' m r e f e r r i n g t o M o J a c k, t h e e n t i t y

13:07:09     8 i t s e l f?

13:07:10     9 A.             Yes.

13:07:15    10 Q.             A l l r i g h t.    You've provided a declaration and have

13:07:19    11 p r o v i d e d a l i t t l e b i t o f b a c k g r o u n d.      I want to kind of

13:07:21    12 s e t t h e s t a g e f o r a c o u p l e o f i s s u e s.

13:07:23    13                First of all, your first involvement with

13:07:28    14 o z o n e- r e l a t e d p r o d u c t s w a s i n 2 0 1 3 , c o r r e c t, w a t e r- b a s e d?

13:07:33    15 A.             I think we'd done some research maybe in 2012 on

13:07:36    16 i t .

13:07:36    17 Q.             I n t e r m s o f m a r k e t i n g i t s e l f, t h a t h a p p e n e d l a t e

13:07:40    18 2 0 1 3 ?

13:07:41    19 A.             I believe so.

13:07:43    20 Q.             Okay.      A n d t h a t d i d n' t i n v o l v e h u n t i n g b u t r e a l l y

13:07:48    21 t h e p r o d u c t s; c o r r e c t?

13:07:49    22 A.             It did not.

13:07:49    23 Q.             And you then came out with Odor Crusher products

13:07:52    24 i n 2 0 1 4 ; c o r r e c t?

13:07:56    25 A.             I believe the Odor Crusher stuff was later than


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 12 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                      12


13:07:59     1 that.

13:07:59     2 Q.            L a t e r t h a n t h a t.     O k a y.    A l l r i g h t.    And the Odor

13:08:04     3 C r u s h e r, l a t e r t h a n 2 0 1 4 , w a s d e s i g n e d t o t r e a t o r

13:08:09     4 d e o d o r i z e a t h l e t i c e q u i p m e n t; c o r r e c t?

13:08:12     5 A.            P r i m a r i l y.

13:08:13     6 Q.            Primarily putting ozone generators in -- and

13:08:17     7 putting them in gear bags?

13:08:19     8 A.            T h a t ' s o n e o f o u r p r o d u c t s.

13:08:21     9 Q.            And closets that would zip closed with the ozone

13:08:24    10 p u t i n t h e r e t o c l e a n u p t h o s e s o r t o f p r o d u c t s; c o r r e c t?

13:08:27    11 A.            T h a t ' s o n e o f o u r p r o d u c t s.

13:08:28    12 Q.            Okay.       You had Ozone to Go, which was a cart, a

13:08:33    13 p r o d u c t t h a t y o u ' d p l u g i n t o a c i g a r e t t e l i g h t e r a n d i t

13:08:36    14 w o u l d c r e a t e o z o n e i n a c l o s e d s p a c e o f t h e c a r ?

13:08:39    15 A.            Yes.

13:08:42    16 Q.            A n d i n c o n n e c t i o n w i t h y o u r O d o r C r u s h e r, y o u

13:08:48    17 c l a i m e d w h e n y o u o f f e r e d t h o s e - - f i r s t o f a l l , t h o s e

13:08:51    18 w e r e n o t h u n t i n g- r e l a t e d p r o d u c t s; c o r r e c t?

13:08:53    19 A.            They're not.

13:08:54    20 Q.            Okay.       But your claim was that they effectively

13:08:59    21 e l i m i n a t e a l l o d o r s o n y o u r g e a r ?       Those are the claims

13:09:02    22 y o u m a d e i n c o n n e c t i o n w i t h s e l l i n g t h o s e p r o d u c t s;

13:09:04    23 c o r r e c t?

13:09:08    24 A.            I t r e d u c e s t h e b a c t e r i a w h i c h c a u s e s s m e l l, y e s .

13:09:11    25 Q.            Okay.       And don't you claim it eliminates the odors


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 13 of 154
                                   8-15-18         PARAH v. MOJACK              No. 18-1208                     13


13:09:17     1 a s s o c i a t e d w i t h t h o s e p r o d u c t s?

13:09:21     2 A.             I don't have the marketing stuff right in front of

13:09:24     3 me, but I would assume that's part of our marketing

13:09:26     4 m e s s a g e, y e s .

13:09:27     5 Q.             Okay.       Just to be clear --

13:09:29     6                M R . F O S T E R:     S h e r r i, c a n w e g o t o t h e a b o u t

13:09:36     7 O d o r C r u s h e r. c o m o z o n e p a g e, p a g e 6 .        O k a y.

13:09:52     8                I s t h a t c o m i n g i n t o f o c u s f o r e v e r y o n e?       O k a y.

13:09:59     9                C a n y o u g o t o t h e v e r y b o t t o m s e n t e n c e.

13:09:59    10 B Y M R . F O S T E R:

13:10:01    11 Q.             Well, first of all, this is your Odor Crusher

13:10:05    12 w e b s i t e p a g e ; c o r r e c t?

13:10:07    13 A.             It looks like it, yes.

13:10:08    14                M R . F O S T E R:     Go to the very bottom of it.

13:10:08    15 B Y M R . F O S T E R:

13:10:12    16 Q.             It says here "The ozone attacks and kills all

13:10:16    17 o d o r s a n d b a c t e r i a t h r o u g h o x i d i z a t i o n a n d t h e n c o n v e r t s

13:10:20    18 s a f e l y b a c k i n t o s t a n d a r d o x y g e n, l e a v i n g y o u r g e a r

13:10:23    19 s c e n t- f r e e . "       C o r r e c t?

13:10:24    20 A.             Yes, that's what it says.

13:10:27    21 Q.             A n d , i n f a c t, y o u m a r k e t e d t h o s e p r o d u c t s t o

13:10:32    22 s p e c i f i c a l l y d e o d o r i z e a t h l e t i c e q u i p m e n t; c o r r e c t?

13:10:35    23 A.             Yes, we do.

13:10:36    24 Q.             Okay.       Now, the first entry into the

13:10:40    25 h u n t i n g- r e l a t e d m a r k e t w a s w i t h s i m i l a r t e c h n o l o g y,


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 14 of 154
                                    8-15-18         PARAH v. MOJACK            No. 18-1208                      14


13:10:44     1 c o r r e c t, s i m i l a r t o y o u r O d o r C r u s h e r; r i g h t?

13:10:47     2 A.            I t ' s s i m i l a r, y e s .

13:10:48     3 Q.            A n d t h e f u n d a m e n t a l o z o n e g e n e r a t o r, i s i t r o u g h l y

13:10:53     4 the same for the products that you sell under the Scent

13:10:58     5 C r u s h e r b r a n d?

13:10:59     6 A.            T h e y ' r e s i m i l a r, y e s .

13:11:01     7 Q.            Are the ones that you put in enclosed spaces using

13:11:05     8 the same technology and device as those that were used in

13:11:10     9 t h e O d o r C r u s h e r p r o d u c t l i n e s?

13:11:14    10 A.            I ' m s o r r y, c o u l d y o u r e p e a t t h a t?       W h i c h c o m p a n y?

13:11:18    11 I ' m c o n f u s e d.

13:11:19    12 Q.            I'm sorry --

13:11:20    13               M R . E L L I O T T:     O b j e c t i o n, Y o u r H o n o r.   I think the

13:11:21    14 q u e s t i o n c a l l s f o r s p e c u l a t i o n f r o m t h e w i t n e s s a s t o

13:11:24    15 w h a t t h e p r o d u c t s a r e .      He's testified he's the CEO, so

13:11:26    16 I ' m n o t s u r e t h a t - - m a y b e w e c o u l d r e p h r a s e, b u t - -

13:11:29    17               T H E C O U R T:       I'm assuming he's competent to answer

13:11:32    18 t h e s e q u e s t i o n s a s C E O a n d o w n e r o f t h e c o m p a n y.         And if

13:11:35    19 h e ' s n o t c o m p e t e n t t o a n s w e r t h e q u e s t i o n s, I ' m a s s u m i n g

13:11:38    20 h e ' l l l e t u s k n o w , s o I ' m g o i n g t o o v e r r u l e t h e

13:11:41    21 o b j e c t i o n.

13:11:42    22 B Y M R . F O S T E R:

13:11:42    23 Q.            So my question was bad.                    T h a n k y o u f o r c l a r i f y i n g.

13:11:46    24               Y o u h a v e p r o d u c t s s u c h a s T o t e a n d t h e H u n t e r' s

13:11:53    25 C l o s e t, s i m i l a r t o t h e O z o n e C l o s e t a n d t h e T o t e y o u h a v e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 15 of 154
                                  8-15-18             PARAH v. MOJACK          No. 18-1208                        15


13:11:59     1 i n O d o r C r u s h e r w h e n y o u c r e a t e d S c e n t C r u s h e r.        Were

13:12:02     2 t h o s e p r o d u c t s, o z o n e p r o d u c t s, e s s e n t i a l l y t h e s a m e ?

13:12:06     3 A.            E s s e n t i a l l y.

13:12:13     4 Q.            Okay.        Now, in connection with creating -- in 2015

13:12:16     5 y o u b r o u g h t t h e S c e n t C r u s h e r p r o d u c t s t o m a r k e t;

13:12:19     6 c o r r e c t?

13:12:20     7 A.            T h a t ' s c o r r e c t.

13:12:21     8 Q.            And that was using ozone technology for the first

13:12:24     9 t i m e i n y o u r h i s t o r y r e l a t i n g t o h u n t i n g p r o d u c t s; i s

13:12:29    10 t h a t r i g h t?

13:12:29    11 A.            R e l a t e d t o h u n t i n g, y e s .

13:12:31    12 Q.            Okay.        A l l r i g h t.     And you characterized the

13:12:35    13 p r o d u c t s o f S c e n t C r u s h e r a s o d o r - e l i m i n a t i o n p r o d u c t s;

13:12:39    14 c o r r e c t?

13:12:42    15 A.            Yes.

13:12:48    16 Q.            And just like you've got the identical marketing

13:12:52    17 l a n g u a g e i n y o u r S c e n t C r u s h e r w e b s i t e t h a t y o u h a v e i n

13:12:55    18 y o u r O d o r C r u s h e r a b o u t k i l l i n g b a c t e r i a a n d b e i n g s c e n t

13:13:00    19 f r e e , e l i m i n a t i n g s c e n t, w h e n y o u ' r e d e a l i n g w i t h S c e n t

13:13:03    20 C r u s h e r p r o d u c t s; c o r r e c t?

13:13:08    21 A.            Y e s , b u t I ' m - - I m e a n, y o u k n o w, w e ' r e k i l l i n g

13:13:12    22 t h e b a c t e r i a t h a t ' s t h e r e.      To the extent that you can

13:13:15    23 k i l l t h e b a c t e r i a, t h e n t h a t r e m o v e s t h e s c e n t.

13:13:19    24 Q.            Okay.

13:13:19    25 A.            I don't --


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 16 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                     16


13:13:20     1 Q.            M y q u e s t i o n i s b a s i c a l l y w h a t y o u ' r e c l a i m i n g,

13:13:23     2 that you kill bacteria and that eliminates all odors and

13:13:26     3 y o u g o s c e n t- f r e e .      That's what you advertise for your

13:13:30     4 S c e n t C r u s h e r p r o d u c t s; c o r r e c t?

13:13:31     5 A.            C o r r e c t.

13:13:32     6 Q.            And that's what they do?                    You're advertising

13:13:35     7 t r u t h f u l; c o r r e c t?

13:13:36     8 A.            That's what they're designed to do, yes.

13:13:52     9 Q.            A n s w e r i n g t h e J u d g e - - t h e C o u r t' s q u e s t i o n, i s n ' t

13:13:58    10 i t t r u e t h a t a s o f l a s t w e e k p r o d u c t s s t a r t e d b e i n g

13:14:04    11 d i s t r i b u t e d i n t h e m a r k e t?

13:14:05    12 A.            Yes, we started to ship them last week.

13:14:07    13 Q.            A n d , s p e c i f i c a l l y, t h e F i e l d P r o a n d t h e F i e l d

13:14:10    14 L i t e s t a r t e d s h i p p i n g l a s t w e e k f o r t h e f i r s t t i m e ;

13:14:12    15 c o r r e c t?

13:14:12    16 A.            Yes, it did.

13:14:15    17 Q.            D o y o u k n o w r o u g h l y h o w m a n y p r o d u c t s, u n i t s, h a v e

13:14:19    18 s h i p p e d t o t h i s p o i n t?

13:14:23    19 A.            I d o n ' t o f f t h e t o p o f m y h e a d.

13:14:24    20 Q.            D o y o u h a v e a b a l l p a r k f i g u r e?

13:14:27    21 A.            I don't.         I was on vacation all last week with my

13:14:30    22 f a m i l y a n d I ' m n o t s u r e e x a c tl y w h a t s h i p p e d.

13:14:33    23 Q.            I f y o u d o n ' t k n o w , y o u d o n ' t k n o w.       Do you know

13:14:36    24 h o w m u c h , i n t e r m s o f t h e s a l e s, h a v e a c t u a l l y t u r n e d

13:14:44    25 i n t o o r d e r s a n d c o m m i t m e n t s t h a t h a v e t u r n e d i n t o a c t u a l


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 17 of 154
                                  8-15-18           PARAH v. MOJACK               No. 18-1208                    17


13:14:46     1 sales to date?

13:14:48     2 A.            I don't.

13:14:48     3 Q.            So what you testified to in your declaration is

13:14:52     4 c u r r e n t l y t h a t - - i t ' s t h e s a m e, t h e o r d e r s a n d

13:14:55     5 commitments is the same number in your declaration that

13:15:00     6 i t i s t o d a y; i s t h a t r i g h t?

13:15:01     7               M R . E L L I O T T:      O b j e c t i o n, Y o u r H o n o r.     We did file

13:15:03     8 h i s d e c l a r a t i o n u n d e r s e a l, a n d s o i f w e ' r e g o i n g t o g e t

13:15:06     9 i n t o s p e c i f i c n u m b e r s, i f w e c a n h a v e t h e c o r p o r a t e

13:15:09    10 r e p r e s e n t a t i v e s t e p o u t b e c a u s e w e w o u l d c o n s i d e r t h o s e

13:15:12    11 f o r - a t t o r n e ys ' - e y e s- o n l y i n f o r m a t i o n, i f w e g e t t o

13:15:16    12 s p e c i f i c n u m b e r s.

13:15:16    13               T H E C O U R T:       Do we need to get into these specific

13:15:19    14 n u m b e r s, M r . F o s t e r?

13:15:20    15               M R . F O S T E R:      I think if the Court is aware of it,

13:15:22    16 I t h i n k w e c a n p r o b a b l y - - I w a s t r y i n g t o b e v a g u e f o r

13:15:24    17 t h a t v e r y r e a s o n.         And if -- we will have testimony later

13:15:28    18 t h a t w i l l g e t i n t o s o m e s p e c i f i c s, b u t I t h i n k f o r n o w I

13:15:33    19 t h i n k w e c a n t r y t o - -

13:15:34    20               T H E C O U R T:       W e l l , a n d r e g a r d i n g t h i s " l a t e r, " y o u

13:15:38    21 k n o w t h e c o u r t c l o s e s a t 5 : 0 0 .

13:15:40    22               M R . F O S T E R:      Okay.

13:15:41    23               T H E C O U R T:       T h e c o u r t h o u s e c l o s e s.     I m e a n, I

13:15:43    24 a s s u m e t h a t y o u a l l a s s u m e d t h a t .         So I'm assuming that

13:15:47    25 w e ' r e g o i n g t o g e t t h r o u g h t h i s h e a r i n g i n f o u r h o u r s,


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 18 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                      18


13:15:49     1 and I just want to make sure that you schedule your

13:15:52     2 p r e s e n t a t i o n a c c o r d i n g l y.

13:15:54     3               M R . F O S T E R:       F a i r e n o u g h.   We're not -- I have an

13:15:58     4 expert witness here who submitted a declaration and will

13:16:01     5 testify on irreparable harm relating in part to the

13:16:06     6 magnitude of the sales of Scent Crusher versus Ozonics

13:16:11     7 S c e n t C r u s h e r.

13:16:11     8               T H E C O U R T:     Yeah, I don't think the volume of the

13:16:13     9 s a l e s i s t h a t c r i t i c a l t o t h e c l a i m s y o u ' r e m a k i n g.

13:16:16    10 W h e t h e r t h e y ' r e X o r Y d o e s n' t c h a n g e t h e n a t u r e o f y o u r

13:16:19    11 l e g a l c l a i m s w i t h r e s p e c t t o i r r e p a r a b l e h a r m .

13:16:20    12               M R . F O S T E R:       Okay.      A n y w a y, t h a t' s w h a t w e h a v e,

13:16:22    13 a n d w e w i l l b e v e r y b r i e f w i t h t h a t , a n d w e ' l l t r y t o

13:16:25    14 m o v e o n h e r e .

13:16:27    15 B Y M R . F O S T E R:

13:16:27    16 Q.            Okay.        I want to focus on some of the infringement

13:16:31    17 i s s u e s i n t h e c a s e.          So I'm looking at the -- have you

13:16:45    18 l o o k e d a t t h e p a t e n t s t h a t a r e a t i s s u e i n t h i s c a s e ?

13:16:48    19 A.            N o t r e c e n t l y.

13:16:49    20 Q.            Okay.        A l l r i g h t.

13:16:50    21 A.            I h a v e n' t .

13:16:50    22 Q.            And I don't want you to -- I don't need you to

13:16:53    23 b e c o m e a n e x p e r t i n t h e p a t e n t a r e a , b u t o n e o f t h e

13:16:55    24 i s s u e s w e n e e d t o t a l k a b o u t i s e l i m i n a t i n g - -

13:16:59    25 e l i m i n a t i n g s c e n t, a n d I t h i n k w e ' v e c o v e r e d t h a t.      Your


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 19 of 154
                                  8-15-18           PARAH v. MOJACK              No. 18-1208                       19


13:17:04     1 products are designed to and do eliminate scent for Scent

13:17:10     2 C r u s h e r; c o r r e c t?

13:17:11     3               M R . E L L I O T T:      O b j e c t i o n.   M i s c h a r a c t e r i z es h i s

13:17:15     4 p r e v i o u s t e s t i m o n y.      T h e y w e r e q u a l i f i e d a n s w e r s.

13:17:19     5               T H E C O U R T:       C o u n s e l, w e d o n ' t h a v e a j u r y h e r e - -

13:17:24     6               M R . E L L I O T T:      Okay.

13:17:25     7               T H E C O U R T:       - - s o I t h i n k w e c a n s o r t o f f l o w.

13:17:27     8 L e t ' s n o t w o r r y a b o u t s o m e o f t h o s e h y p e r t e c h n i c a l.

13:17:31     9               M R . E L L I O T T:      Y e s , Y o u r H o n o r.

13:17:33    10               T H E C O U R T:       W h y d o n ' t y o u r e a s k t h e q u e s t i o n.

13:17:35    11               M R . F O S T E R:      Okay.

13:17:36    12 B Y M R . F O S T E R:

13:17:37    13 Q.            I think we covered this but I do want to get into

13:17:40    14 s o m e s p e c i f i c e v i d e n c e r e l a t i n g t o i t .

13:17:42    15               You sell your products as representing they

13:17:46    16 e l i m i n a t e o d o r s.       Y o u c a l l t h e m o d o r- e l i m i n a t i o n

13:17:51    17 p r o d u c t s; c o r r e c t?

13:17:54    18 A.            Y e a h , o z o n e k i l l s t h e b a c t e r i a t h a t c a u s e s s m e l l.

13:17:57    19 Q.            C a u s e s b o d y o d o r ; r i g h t?

13:18:00    20 A.            A n d o t h e r s, y e s .

13:18:01    21 Q.            P e r f e c t.     O k a y.

13:18:05    22               M R . F O S T E R:      L e t ' s g o t o , M s . S t u c k i, E x h i b i t S ,

13:18:12    23 p a g e 1 6 9 .      This is Elrod Exhibit S.                        When I'm referring

13:18:17    24 t o t h e n u m b e r s - - o r t h e l e t t e r e d e x h i b i t s, t h e y' r e a l l

13:18:20    25 a t t a c h e d i n s e q u e n c e, f o r t h e C o u r t' s k n o w l e d g e, t o


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 20 of 154
                                  8-15-18          PARAH v. MOJACK             No. 18-1208                   20


13:18:23     1 E l r o d' s d e c l a r a t i o n, s o I ' l l b e r e f e r r i n g t o t h o s e.

13:18:26     2                D i d y o u g i v e t h e C o u r t a b i n d e r?        Would you like a

13:18:30     3 b i n d e r t h a t h a s t h o s e e x h i b i t s a n d p a g e r e f e r e n c e s?

13:18:34     4                T H E C O U R T:     Sure.

13:18:35     5                M R . W E E M S:     I'd like one, too, if you've got an

13:18:38     6 e x t r a.

13:18:38     7                M R . F O S T E R:    Do we have an extra one?                 I don't

13:18:40     8 have an extra one.                   S o i f y o u ' v e g o t t h e e x h i b i t, I ' l l

13:18:43     9 t e l l y o u t h e p a g e o f t h e e x h i b i t.         And the reason I have

13:18:48    10 a p a g e i s s o t h a t m y p a r a l e g a l c a n g e t u s r i g h t t o t h e

13:18:52    11 p a g e .      Okay.

13:18:56    12                A l l r i g h t.     I f y o u c o u l d, M s . S t u c k i, b l o w u p t h e

13:19:00    13 m i d d l e p a r t o f i t w i t h t h o s e - - k e e p a l l t h e w a y t o t h e

13:19:03    14 b o t t o m.      There you go.

13:19:08    15 B Y M R . F O S T E R:

13:19:08    16 Q.             This is -- this comes from your manual for your

13:19:16    17 F i e l d P r o p r o d u c t; c o r r e c t?

13:19:21    18 A.             I h a v e n' t r e v i e w e d t h a t r e c e n t l y.    I've seen this

13:19:26    19 i n o u r m a r k e t i n g m a t e r i a l s, b u t I c o u l d n' t t e l l y o u i f

13:19:28    20 i t ' s f r o m t h e m a n u a l o r n o t .

13:19:29    21 Q.             Okay.      Let's go to Elrod S and let's go to

13:19:39    22 f i r s t - - t h e r e w e g o .

13:19:40    23                Does that look like the instruction manual for

13:19:43    24 y o u r F i e l d P r o p r o d u c t?

13:19:44    25 A.             It does.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 21 of 154
                                 8-15-18        PARAH v. MOJACK              No. 18-1208                       21


13:19:45     1 Q.           Okay.       Now, let's go to page 169.                     And you can

13:19:51     2 b l o w u p t h a t s e c t i o n a g a i n.      And this is the explanation

13:20:00     3 o f y o u r t e c h n o l o g y a g a i n, i n t h e m i d d l e s e c t i o n.      "Ozone

13:20:04     4 attacks bacteria on a molecular level and eliminates it."

13:20:08     5 Do you see that?

13:20:11     6 A.           Yes.

13:20:11     7 Q.           A n d t h a t ' s c o r r e c t, t h a t ' s t h e w a y y o u a d v e r t i s e

13:20:13     8 y o u r p r o d u c t s a n d t h a t ' s w h a t y o u t h i n k t h e y d o ; c o r r e c t?

13:20:20     9 A.           Yes.

13:20:20    10 Q.           A n d t h e n t h e n e x t o n e , " Y o u s t a y s c e n t- f r e e w h i l e

13:20:25    11 i n t h e f i e l d. "        Do you see that?

13:20:26    12 A.           Yes.

13:20:27    13 Q.           A n d t h a t ' s a t r u t h f u l s t a t e m e n t, t o o , a n d t h a t ' s

13:20:29    14 w h a t y o u r p r o d u c t s d o ; c o r r e c t?

13:20:33    15 A.           That's what you're aiming to do.                         T h e r e' s l o t s o f

13:20:36    16 v a r i a b l e s t h e r e, o b v i o u s l y, s o . . .

13:20:38    17 Q.           Okay.       S o t h e s t a t e m e n t i s u n e q u i v o c a l:   you stay

13:20:41    18 s c e n t- f r e e w h i l e i n t h e f i e l d?      T h a t' s w h a t y o u a d v e r t i s e

13:20:44    19 a n d y o u b e l i e v e y o u p r o d u c e - - y o u d e l i v e r o n t h a t c l a i m;

13:20:47    20 c o r r e c t?

13:20:47    21 A.           There are lots of variables that affect that, from

13:20:53    22 w i n d t o h o w m u c h y o u s w e a t t o h o w h o t i t i s o u t i n t h e

13:20:57    23 d a y t o - - b u t - -

13:20:59    24 Q.           B u t t h a t ' s w h a t y o u b e l i e v e y o u r p r o d u c t i s d o i n g;

13:21:02    25 c o r r e c t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 22 of 154
                                  8-15-18          PARAH v. MOJACK            No. 18-1208                    22


13:21:04     1 A.            That's what you're trying to do.

13:21:06     2 Q.            A n d t h a t ' s w h a t t h e y' r e b u y i n g f o r $ 3 0 0 o r m o r e;

13:21:10     3 c o r r e c t?

13:21:12     4 A.            I don't know why -- I mean, you're asking me to

13:21:20     5 ask why they buy it.                   I can't tell you why.                  You know

13:21:24     6 what I mean?

13:21:25     7 Q.            But that's how you sell it in order for someone to

13:21:29     8 buy it?

13:21:29     9 A.            I t ' s o u r m a r k e t i n g s t u f f, y e s .

13:21:31    10 Q.            Okay.      And let's go to -- let me ask a background

13:21:51    11 q u e s t i o n.     Recently you sent displays to various

13:21:56    12 r e t a i l e r s f o r y o u r p r o d u c t s; c o r r e c t?

13:21:57    13 A.            I believe we have, yes.

13:21:59    14 Q.            A n d S c h e e l s i s o n e o f t h o s e, i t ' s o n e o f y o u r

13:22:02    15 r e t a i l e r s; c o r r e c t?

13:22:03    16 A.            They are.

13:22:04    17 Q.            And you sent advertising displays to them to put

13:22:07    18 u p i n c o n n e c t i o n w i t h y o u r p r o d u c t s; c o r r e c t?

13:22:09    19 A.            Yes.

13:22:10    20               M R . F O S T E R:    S h e r r i, w o u l d y o u p u l l u p H 5 .

13:22:14    21 B Y M R . F O S T E R:

13:22:14    22 Q.            And this is one of the displays in -- this one is

13:22:19    23 t h e S c h e e l s d i s p l a y; c o r r e c t?

13:22:22    24 A.            Yes.

13:22:22    25 Q.            Okay.      A n d t h e t o p o f t h e b a n n e r i t s a y s, " S c e n t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 23 of 154
                                   8-15-18       PARAH v. MOJACK             No. 18-1208                     23


13:22:26     1 e l i m i n a t i o n f o r t h e f i e l d. "    See that?

13:22:28     2 A.            Yes.

13:22:28     3 Q.            And so the concept is you call 'em Field Lite and

13:22:33     4 Field Pro, they're designed to be taken into the field

13:22:36     5 a n d u s e d i n t h e f i e l d f o r h u n t i n g; c o r r e c t?

13:22:39     6 A.            Yes.

13:22:55     7 Q.            While we have that up, explain to me the

13:22:59     8 mechanisms in your first units that you put into the

13:23:07     9 H u n t e r' s C l o s e t a n d t h e s i m i l a r c l o s e t f o r O d o r C r u s h e r.

13:23:10    10 H o w d o e s i t p r o d u c e o z o n e?       How do your products produce

13:23:15    11 o z o n e?

13:23:16    12 A.            I can't tell you the exact engineering of it.

13:23:19    13 W e ' v e g o t N A S A s c i e n t i s t s a n d e n g i n e e r s t h a t d o t h a t , b u t

13:23:23    14 t h e y p r o d u c e o z o n e w i t h a p o w e r e d e n v i r o n m e n t, w i t h a

13:23:30    15 c o r d , w h e r e t h e s e a r e b a t t e r y- p o w e r e d.

13:23:32    16 Q.            Okay.       F a i r e n o u g h.   And do you know, your

13:23:35    17 p r o d u c t s, t h e s e p r o d u c t s, t h e F i e l d L i t e a n d F i e l d P r o ,

13:23:38    18 h a v e f a n s i n t h e m , c o r r e c t, b a t t e r y- p o w e r e d?

13:23:42    19 A.            Yes.

13:23:42    20 Q.            A n d t h e y h a v e - - i s i t a c o r o n a- t y p e

13:23:46    21 o z o n e- c r e a t i n g d e v i c e?

13:23:47    22 A.            I ' m n o t s u r e.

13:23:48    23 Q.            Y o u ' r e n o t s u r e?

13:23:49    24 A.            No.

13:23:49    25 Q.            But you do know there is some mechanism for


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 24 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                    24


13:23:53     1 g e n e r a t i n g o z o n e, t h e f a n b l o w s i t ; c o r r e c t?

13:23:58     2 A.            Yes.

13:23:58     3 Q.            And then the fan blows it out of the unit and it

13:24:03     4 f l o w s i n t o t h e e n v i r o n m e n t w h e n y o u ' r e h u n t i n g; c o r r e c t?

13:24:06     5 A.            Disperses it, yes.

13:24:12     6               M R . F O S T E R:    A n d , S h e r r i, i f y o u c o u l d k i n d o f

13:24:14     7 f o c u s, m a y b e b l o w u p t h a t p a r t r i g h t h e r e.

13:24:29     8 B Y M R . F O S T E R:

13:24:29     9 Q.            I w a n t t o - - s o y o u ' v e g o t a f a n i n t h e r e, a n d t h e

13:24:32    10 f a n , t h e r e' s s o m e e l e m e n t t h a t y o u d o n ' t k n o w t h e d e t a i l s

13:24:35    11 o f p u s h i n g - - t h a t c r e a t e s t h e o z o n e a s t h e f a n r u n s ;

13:24:39    12 c o r r e c t?

13:24:39    13 A.            C o r r e c t.

13:24:39    14 Q.            A n d t h e n i t c o m e s o u t o f t h e s e h o l e s; r i g h t?

13:24:42    15 A.            C o r r e c t.

13:24:42    16 Q.            Every one of those holes has a flow of ozone

13:24:45    17 c o m i n g o u t ; r i g h t?

13:24:50    18 A.            I t d i s p e r s e s i t o u t t h r e e s i d e s.

13:24:53    19 Q.            Okay.       B u t e a c h o n e o f t h o s e h o l e s, t h e r e i s f l o w

13:24:56    20 o f o z o n e c o m i n g o u t o f i t ; c o r r e c t?

13:25:00    21 A.            Yeah.       They all act in concert together to create

13:25:08    22 t h e d i s p e r s e m e n t.

13:25:11    23 Q.            W i t h r e s p e c t t o e a c h i n d i v i d u a l h o l e , t h e r e' s

13:25:13    24 s o m e t h i n g c o m i n g o u t , f l o w i n g o u t o f e a c h h o l e, b y v i r t u e

13:25:16    25 o f t h e f a n p u s h i n g i t o u t ?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 25 of 154
                                 8-15-18           PARAH v. MOJACK             No. 18-1208                    25


13:25:17     1 A.           R i g h t.       T h e r e' s n o t a n i n d i v i d u a l t u b e t o e a c h

13:25:20     2 hole.

13:25:20     3 Q.           A n d t h a t ' s t h e s a m e a s O z o n i c s' p r o d u c t s; c o r r e c t?

13:25:24     4 T h e y h a v e a f a n , s o m e m e c h a n i s m f o r p r o d u c i n g o z o n e, a n d

13:25:27     5 it comes out except for -- just comes out in 180 degrees

13:25:30     6 o n e w a y a n d y o u ' v e g o t 2 7 0 d e g r e e s h e r e, r i g h t, f o r t h i s

13:25:34     7 p r o d u c t?

13:25:34     8 A.           Is one way 90?

13:25:37     9 Q.           Pardon me?

13:25:37    10 A.           I s o n e w a y 9 0 d e g r e e s?

13:25:39    11 Q.           I d o n ' t k n o w.        What's your field like?                   It comes

13:25:41    12 o u t o n e s i d e , i s t h a t 9 0 d e g r e e s o r 1 8 0 d e g r e e s?

13:25:49    13 A.           T h a t i s 9 0 d e g r e e s.

13:25:51    14 Q.           Okay.        S o , r e g a r d l e s s, y o u h a v e o z o n e - -

13:25:55    15              M R . F O S T E R:       Let's go -- let's go to the other

13:25:57    16 s i d e , S h e r r i, a n d l e t ' s p u l l u p t h e F i e l d L i t e.

13:25:57    17 B Y M R . F O S T E R:

13:26:01    18 Q.           Now, is this the -- do you know if this is where

13:26:03    19 t h e a i r c o m e s i n t o t h e u n i t o r g o e s o u t , t h e s e s l o t s?

13:26:09    20 A.           T h e r e a r e s l o t s o n b o t h s i d e s.        I -- I don't

13:26:13    21 r e c a l l i f t h a t ' s t h e i n t a k e o r t h e - - w i t h o u t h a v i n g i t

13:26:18    22 r i g h t h e r e i n f r o n t o f m e .

13:26:19    23 Q.           O n e ' s i n t a k e, t h o u g h, o n e ' s o u t p u t?

13:26:21    24 A.           C o r r e c t.

13:26:21    25 Q.           And there are slots on just one side that's


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 26 of 154
                                  8-15-18          PARAH v. MOJACK           No. 18-1208                     26


13:26:24     1 o u t p u t; r i g h t?

13:26:25     2 A.            C o r r e c t.

13:26:27     3 Q.            Okay.        And when you say, "270 degrees is 55

13:26:31     4 p e r c e n t g r e a t e r t h a n t h e c o m p e t i t i o n, " w h o a r e y o u

13:26:35     5 referring to?

13:26:37     6 A.            A n y t h i n g t h a t' s b e e n o n t h e m a r k e t b e f o r e.

13:26:39     7 Q.            Okay.        I n c l u d i n g O z o n i c s?

13:26:42     8 A.            Ozonics and, yeah, the other people that sell

13:26:49     9 t h o s e d e v i c e s.

13:26:58    10 Q.            In terms of the function of the unit, let's go to

13:27:03    11 E x h i b i t S a g a i n, t h e i n s t r u c t i o n m a n u a l.      And let's go to

13:27:12    12 p a g e 6 , 1 7 2 , p a g e 6 o f t h e m a n u a l, 1 7 2 f o r t h e b i n d e r.

13:27:20    13               M R . F O S T E R:     And then if you could blow up the

13:27:22    14 s t e p s t h e r e o f u s i n g t h e S c e n t C r u s h e r F i e l d P r o .

13:27:22    15 B Y M R . F O S T E R:

13:27:27    16 Q.            Okay.        Here we have the way you operate the Field

13:27:32    17 P r o ; r i g h t?

13:27:33    18 A.            Yes.

13:27:34    19 Q.            Okay.        I n s e r t t h e b a t t e r y, t u r n i t o n , a n d t h e n

13:27:38    20 y o u p i c k h o w l o n g i t ' s g o i n g t o r u n ; r i g h t?

13:27:40    21 A.            C o r r e c t.

13:27:41    22 Q.            I t ' s g o t o p t i o n s f o r t h i s p r o d u c t:    s i x h o u r s,

13:27:44    23 f o u r h o u r s, o n e h o u r s a n d 3 0 m i n u t e s.        And for the Field

13:27:52    24 L i t e , y o u h a v e s h o r t e r t i m e i n t e r v a l s; c o r r e c t?

13:27:55    25 A.            Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 27 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                     27


13:27:55     1 Q.            T w o h o u r s, h o u r a n d a h a l f , h o u r, a n d 3 0 m i n u t e s;

13:28:01     2 r i g h t?

13:28:01     3 A.            I believe so.            I don't have it right in front of

13:28:03     4 me.

13:28:03     5 Q.            Okay.       Then you select usual -- and when you turn

13:28:06     6 t h a t b u t t o n o n a n d p i c k t h a t h o u r , t h a t h o u r i n t e r v a l, i t

13:28:14     7 will stop -- it will continuously run and flow the ozone

13:28:17     8 o u t t h e u n i t u n t i l s i x h o u r s, o n e h o u r, o r 3 0 m i n u t e s,

13:28:22     9 w h a t e v e r t i m e i n t e r v a l y o u p i c k e d; c o r r e c t?

13:28:24    10 A.            C o r r e c t.

13:28:27    11 Q.            A n d t h e n y o u h a v e a d e s i r e d m o d e:     l o w , m e d i u m,

13:28:31    12 h i g h .     And that simply regulates the amount of the flow

13:28:34    13 o u t o f t h e o z o n e g e n e r a t o r; c o r r e c t?

13:28:40    14 A.            It does.         I don't know if it's a combination of

13:28:43    15 f a n s p e e d a n d c o n c e n t r a t i o n, I b e l i e v e.

13:28:45    16 Q.            Okay.       F a i r e n o u g h.     So the fan speed on low is

13:28:49    17 l o w e r a n d t h e r e' s l e s s f l o w , f o r h i g h t h e f a n s p e e d' s

13:28:52    18 h i g h e r a n d t h e r e' s m o r e f l o w; c o r r e c t?

13:28:54    19 A.            Yeah, and I think maybe the concentration loads

13:28:57    20 g e t k i c k e d u p a l s o.

13:28:58    21 Q.            Okay.       A l l r i g h t.       Now, to be sure, you have

13:29:02    22 d e s c r i b e d t h e o u t p u t o f t h e u n i t a s p r o d u c i n g f l o w ;

13:29:10    23 c o r r e c t?

13:29:11    24 A.            C o r r e c t.

13:29:13    25 Q.            A n d , i n f a c t, i n y o u r - - w e ' v e c i t e d t o i t i n o u r


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 28 of 154
                                  8-15-18         PARAH v. MOJACK               No. 18-1208                   28


13:29:16     1 p a p e r s - - i n y o u r w o r k i n g c l a s s p o d c a s t, t h a t ' s e x a c t l y

13:29:20     2 h o w y o u d e s c r i b e d t h e o u t p u t, i s a f l o w o f o z o n e o u t o f

13:29:23     3 t h e u n i t ; c o r r e c t?

13:29:25     4 A.            I d o n ' t r e m e m b e r t h e p o d c a s t.    It was several

13:29:29     5 weeks ago.

13:29:30     6 Q.            B u t y o u w o u l d n' t - - w e ' v e c i t e d i t t o t h e C o u r t

13:29:33     7 a n d y o u w o u l d n' t d i s p u t e t h a t y o u ' d r e f e r t o t h e f l o w o u t

13:29:36     8 o f y o u r F i e l d P r o a n d F i e l d L i t e a s a f l o w o f o z o n e;

13:29:40     9 c o r r e c t?

13:29:40    10 A.            C o r r e c t.

13:29:50    11 Q.            O n e o f t h e e l e m e n t s i s a n o z o n e g e n e r a t o r.

13:29:54    12               M R . F O S T E R:    Could you go to page 1 of S.                      T h a t' s

13:29:56    13 1 6 7 .

13:29:56    14 B Y M R . F O S T E R:

13:29:59    15 Q.            I t s a y s r i g h t h e r e " o z o n e g e n e r a t o r" ; c o r r e c t.

13:30:02    16 A.            C o r r e c t.

13:30:02    17 Q.            And ozone generator generates ozone and flows out

13:30:06    18 o f t h e u n i t ; c o r r e c t?

13:30:08    19 A.            D i s p e r s e s, y e s .

13:30:10    20 Q.            Okay.

13:30:11    21               M R . F O S T E R:    Let's go to Exhibit T, page 176,

13:30:15    22 f i r s t p a g e .

13:30:15    23 B Y M R . F O S T E R:

13:30:16    24 Q.            S a m e t h i n g o n t h i s i n s t r u c t i o n m a n u a l, i t s a y s

13:30:18    25 " o z o n e g e n e r a t o r" ; c o r r e c t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 29 of 154
                                   8-15-18         PARAH v. MOJACK            No. 18-1208                    29


13:30:19     1 A.             C o r r e c t.

13:30:23     2 Q.             Okay.       A n d t h e s e a r e - - w e ' v e c o v e r e d t h i s.    They

13:30:30     3 a r e d e s i g n e d t o b e u s e d i n t h e f i e l d.            That's another

13:30:33     4 e l e m e n t i n t h e p a t e n t.       These are to go out in the field

13:30:36     5 a n d u s e d f o r h u n t i n g b y a h u n t e r; c o r r e c t?

13:30:39     6 A.             C o r r e c t.

13:30:46     7 Q.             Okay.       Another claimed element is mounting in some

13:30:52     8 o f t h e c l a i m s.

13:30:52     9                M R . F O S T E R:   And I'd like to go to Exhibit S and

13:30:59    10 p a g e 7 , a n d p a g e 1 7 3 f o r y o u , S h e r r i.            If you could blow

13:31:05    11 u p t r e e s t a n d u s e .

13:31:05    12 B Y M R . F O S T E R:

13:31:10    13 Q.             This describes exactly how you need to mount the

13:31:17    14 u n i t a n d u s e i t i n t h e f i e l d f o r h u n t i n g; c o r r e c t?

13:31:20    15 A.             C o r r e c t.

13:31:20    16 Q.             A n d y o u h a v e t h e s a m e t y p e o f d e s c r i p t i o n, a

13:31:25    17 l i t t l e d i f f e r e n t d e s c r i p t i o n, f o r g r o u n d b l i n d?

13:31:29    18 A.             For what?

13:31:29    19 Q.             M o u n t i n g t h e u n i t i n t h e g r o u n d b l i n d f o r h u n t i n g.

13:31:33    20 A.             Yes.

13:31:42    21 Q.             Okay.       One of the elements of the patent is

13:31:45    22 d o w n w i n d.      A n d I w a n t t o s t a y w h e r e y o u a r e h e r e.        And

13:31:50    23 t h i s i s a g a i n r e f e r r i n g t o E x h i b i t S , p a g e 7 .

13:31:54    24                M R . F O S T E R:   And we have the right page up,

13:31:55    25 S h e r r i.       Y o u d o n ' t n e e d t o d o a n y t h i n g.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 30 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                    30


13:31:55     1 B Y M R . F O S T E R:

13:31:57     2 Q.            The bottom sentence on tree stand use, "Determine

13:32:01     3 wind direction and correctly position the unit facing the

13:32:04     4 d o w n w i n d d i r e c t i o n. "     D o y o u s e e t h a t?

13:32:07     5 A.            Yes.

13:32:11     6 Q.            Okay.        One of the issues is -- that was raised in

13:32:18     7 t h e b r i e f i s w h e t h e r a n y a n i m a l s w e r e p r e s e n t.     And the

13:32:22     8 w h o l e p o i n t o f t h i s i s t o f o o l t h e d e e r, t h e n o s e o f t h e

13:32:26     9 deer, and that's why you're selling it to hunters so that

13:32:29    10 t h e y w i l l n o t r e c o g n i z e h u m a n s c e n t a n d g i v e t h e a r c h e r

13:32:33    11 o r h u n t e r a c l e a n s h o t a t t h e a n i m a l; i s t h a t c o r r e c t?

13:32:36    12 A.            F o r a l l t y p e o f d e e r, a n i m a l s p e o p l e h u n t .

13:32:40    13 Q.            D e e r , e l k , a n y a n i m a l; r i g h t?

13:32:44    14 A.            R i g h t.

13:32:44    15 Q.            A n d h a v e y o u u s e d t h e p r o d u c t i n a c t u a l h u n t i n g,

13:32:47    16 e i t h e r t h e F i e l d P r o o r t h e F i e l d L i t e?

13:32:52    17 A.            I have, yes.

13:32:53    18 Q.            And you used it successfully when animals were

13:32:55    19 p r e s e n t a n d h a r v e s t e d a n a n i m a l; c o r r e c t?

13:33:00    20 A.            I h a v e n o t w i t h t h e p r o d u c t i o n u n i t s.

13:33:04    21 Q.            Okay.        H a v e y o u w i t h e v e n a p r o t o t y p e u n i t?

13:33:09    22 A.            N o t t o t h i s e x a c t e x t e n t, n o .

13:33:11    23 Q.            Okay.        B u t y o u w e r e p a r t o f a h u n t ; c o r r e c t?    And

13:33:17    24 y o u w e r e t h e r e p r o m o t i n g y o u r F i e l d P r o u n i t o n a n A x i s

13:33:23    25 d e e r h u n t i n T e x a s w h e n a n a n i m a l w a s t a k e n w i t h t h a t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 31 of 154
                                   8-15-18        PARAH v. MOJACK                 No. 18-1208               31


13:33:25     1 u n i t a n d i t w a s t h e f i r s t k i l l f o r t h a t u n i t ; c o r r e c t?

13:33:28     2 A.            No.

13:33:28     3 Q.            Okay.

13:33:29     4               M R . F O S T E R:    L e t ' s g o t o t h e F a c e b o o k.         Let's

13:33:45     5 start with Facebook 2.                        O k a y?    C a n w e g e t t h e s o u n d?

13:33:52     6 T h i s i s a v i d e o f r o m S c e n t C r u s h e r' s F a c e b o o k p a g e .

13:33:56     7               ( V i e w i n g v i d e o. )

13:34:15     8 Q.            S o i s n ' t t h a t y o u i n t h e v i d e o; c o r r e c t?

13:34:17     9 A.            Y e a h , I w a s n' t i n t h e b l i n d w i t h h i m .

13:34:19    10 Q.            Okay.       A l l r i g h t.        But that was your Field Pro

13:34:22    11 u n i t i n t h e b a c k o f t h e p i c k u p?

13:34:24    12 A.            Uh-huh.

13:34:25    13 Q.            And you're the one who said it was the first kill

13:34:27    14 w i t h t h a t u n i t ; c o r r e c t?

13:34:28    15 A.            R i g h t, I j u s t w a s n ' t - -

13:34:29    16 Q.            And an Axis deer was present while you were

13:34:33    17 h u n t i n g, w h i l e h e w a s h u n t i n g, a n d w h i l e y o u w e r e t h e r e

13:34:35    18 o n s c e n e; c o r r e c t?

13:34:37    19 A.            Yes.      And now I'm trying to remember if I killed

13:34:39    20 i t w i t h a r i f l e o r a b o w , b u t I d o n ' t k n o w i f t h a t

13:34:42    21 m a t t e r s.

13:35:00    22 Q.            And you don't dispute that ozone is a stream of

13:35:03    23 o x i d i z i n g g a s ; r i g h t?         Y o u b e l i e v e t h a t' s c o r r e c t?

13:35:07    24 A.            Well, I think it can come in a lot of different

13:35:11    25 v o l u m e s a n d d i s p e r s e m e n t s.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 32 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                      32


13:35:13     1 Q.            But you would agree that ozone is an oxidizing

13:35:16     2 gas?

13:35:18     3 A.            The chemistry of it, yes.

13:35:21     4 Q.            Okay.        I think I've got the patent infringement

13:35:24     5 stuff done that I need to.                        Okay.      Let's go back a little

13:35:46     6 bit in time.               I n 2 0 1 5, i n a d d i t i o n t o s e l l i n g p r o d u c t s

13:35:50     7 s i m i l a r t o O d o r C r u s h e r, y o u c a m e o u t w i t h a u n i t t h a t

13:35:55     8 w a s g o i n g t o b e u s e d i n t h e f i e l d; c o r r e c t?

13:35:56     9 A.            I don't think we'd started Odor Crusher before our

13:35:59    10 h u n t i n g s t u f f.

13:36:00    11 Q.            You don't think you started Odor Crusher before

13:36:03    12 h u n t i n g?

13:36:03    13 A.            Huh-uh.

13:36:04    14               M R . F O S T E R:     Let's go to -- pull up the Drake

13:36:07    15 d e c l a r a t i o n a n d l e t ' s b l o w u p b o t h p a r a g r a p h s 5 a n d 6 , t o

13:36:14    16 r e f r e s h y o u r r e c o l l e c t i o n.

13:36:14    17 B Y M R . F O S T E R:

13:36:19    18 Q.            This was your declaration that you signed on

13:36:21    19 A u g u s t 8 t h , j u s t a f e w d a y s a g o ; r i g h t?

13:36:24    20 A.            Yes.

13:36:24    21 Q.            And it says in 2014 you developed Odor -- ozone to

13:36:32    22 d e o d o r i z e a t h l e t i c e q u i p m e n t, t h e O d o r C r u s h e r l i n e, a n d

13:36:36    23 t h e n i n 2 0 1 5 t h e S c e n t C r u s h e r l i n e .       Does that refresh

13:36:39    24 y o u r - -

13:36:40    25 A.            Odor Crusher was really kind of clean O3 , plus


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 33 of 154
                                  8-15-18         PARAH v. MOJACK                 No. 18-1208                 33


13:36:48     1 O d o r C r u s h e r' s r e a l l y w a t e r- b a s e d s t u f f n o t a i r - b a s e d

13:36:52     2 stuff in 2014.

13:36:53     3 Q.            Okay.       F a i r e n o u g h.    S o i n a n y e v e n t, w h e n y o u

13:36:56     4 came up with your Scent Crusher products sometime in

13:37:01     5 2 0 1 5 , y o u c r e a t e d a n i n - t h e - f i e l d o z o n e u n i t ; c o r r e c t?

13:37:20     6 A.            N o w t h e s t u f f, f o r t h e m o s t p a r t, w a s - - I m e a n,

13:37:24     7 we had discussed it but all the stuff that we came out

13:37:27     8 w i t h w a s n o t f i e l d s t u f f.

13:37:29     9 Q.            Okay.       You do recall getting a cease and desist

13:37:33    10 l e t t e r f r o m O z o n i c s r e l a t i n g t o a c l a i m o f p a t e n t

13:37:35    11 i n f r i n g e m e n t i n 2 0 1 5; c o r r e c t?

13:37:37    12 A.            I do.

13:37:37    13 Q.            Okay.

13:37:40    14 A.            I do.

13:37:41    15 Q.            A n d t h a t a t t a c h e d O z o n i c s' p a t e n t s; c o r r e c t?

13:37:45    16 A.            Pardon me?

13:37:46    17 Q.            T h a t c e a s e a n d d e s i s t l e t t e r a t t a c h e d O z o n i c s'

13:37:50    18 p a t e n t s a n d p r o v i d e d y o u a c o p y o f t h e m; c o r r e c t?

13:37:53    19 A.            F o r t h e a t t o r n e y s, y e s .

13:41:29    20               ( O f f t h e r e c o r d d i s c u s s i o n. )

13:41:29    21               T H E C O U R T:     G o a h e a d, C o u n s e l.

13:41:30    22               M R . F O S T E R:    A r e w e r e a d y?         O k a y.   Thank you.

13:41:32    23 B Y M R . F O S T E R:

13:41:39    24 Q.            A l l r i g h t.     You also were using the trademark Game

13:41:49    25 C h a n g e r i n 2 0 1 5 r e l a t i n g t o y o u r h u n t i n g p r o d u c t s;


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 34 of 154
                                   8-15-18          PARAH v. MOJACK           No. 18-1208                     34


13:41:52     1 c o r r e c t?

13:41:53     2 A.            No, I think it was a terminology that we had just

13:41:58     3 s a i d i n o n e o f o u r p r e s e n t a t i o n s.

13:42:01     4 Q.            Okay.

13:42:02     5 A.            W e w e r e n' t m a r k e t i n g i t t h a t w a y .

13:42:04     6 Q.            I a p o l o g i z e.    I d i d n' t m e a n t o c u t y o u o f f .       You

13:42:09     7 know -- you were advised also in the cease and desist

13:42:11     8 l e t t e r, w h i c h i s E l r o d E x h i b i t D , t h a t O z o n i c s h a d

13:42:17     9 t r a d e m a r k r e g i s t r a t i o n f o r G a m e C h a n g e r; c o r r e c t?

13:42:19    10 A.            Yes.

13:42:20    11 Q.            A n d y o u s t o p p e d u s i n g t h e G a m e C h a n g e r t r a d e m a r k;

13:42:23    12 c o r r e c t?

13:42:23    13 A.            W e h a d j u s t h a d i t i n o n e p r e s e n t a t i o n.       W e d i d n' t

13:42:25    14 u s e i t a n y w h e r e e l s e a f t e r t h a t, t h a t ' s c o r r e c t.

13:42:27    15 Q.            And after this time and until your recent

13:42:30    16 i n t r o d u c t i o n, y o u d i d n o t h a v e a n o z o n e i n t h e f i e l d f o r

13:42:34    17 h u n t i n g; c o r r e c t?

13:42:35    18 A.            T h a t ' s c o r r e c t.

13:42:43    19 Q.            Now, you did offer to do -- to have business

13:42:47    20 o p p o r t u n i t i e s.   You talked about business opportunities

13:42:49    21 w i t h O z o n i c s; c o r r e c t?

13:42:52    22 A.            What?

13:42:55    23 Q.            I s n ' t i t t r u e t h a t y o u o f f e r e d t o b u y O z o n i c s?

13:42:58    24 A.            No.

13:42:59    25 Q.            Okay.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 35 of 154
                                  8-15-18         PARAH v. MOJACK            No. 18-1208                    35


13:43:00     1 A.            I -- I was trying to sit down and have a

13:43:05     2 conversation with Ozonics to discuss what their sales

13:43:09     3 w e r e , w h e r e s t u f f w a s , s o m e s t r a t e g i c a l l i a n c e s.

13:43:14     4 Q.            A l l r i g h t.     Let's pull up and I want to walk you

13:43:17     5 t h r o u g h a l e t t e r t h a t y o u s e n t t o M r . E l r o d.        It's

13:43:21     6 Exhibit O.            1 5 0 i s t h e n u m b e r.     And I just want to walk

13:43:27     7 through this.                  First of all, take the first chunk with

13:43:31     8 t h e f i r s t p a r a g r a p h, a n d i t ' s d a t e d A u g u s t 2 4 , 2 0 1 6.

13:43:36     9 A.            R i g h t.

13:43:37    10 Q.            So this was a year or so after the letter you got

13:43:40    11 f r o m t h e i r a t t o r n e y s; c o r r e c t?

13:43:43    12 A.            I don't remember when I received the letter from

13:43:46    13 t h e a t t o r n e y s.

13:43:47    14 Q.            Okay.        A l l r i g h t.

13:43:49    15               M R . F O S T E R:    J u s t s o t h e C o u r t' s r e c o r d i s - -

13:43:51    16 C o u r t u n d e r s t a n d s t h a t M a r c h 4 , 2 0 1 5, E x h i b i t D i s t h e

13:43:55    17 d a t e o f t h e c e a s e a n d d e s i s t l e t t e r.

13:43:55    18 B Y M R . F O S T E R:

13:44:00    19 Q.            H e r e t h i s i s y o u r l e t t e r t o S c o t t E l r o d, w h o ' s

13:44:03    20 t h e - - y o u u n d e r s t o o d t o b e t h e p r e s i d e n t o f O z o n i c s;

13:44:07    21 c o r r e c t?

13:44:07    22 A.            C o r r e c t.

13:44:07    23 Q.            A n d y o u ' d s e e n h i m a t t r a d e s h o w s; c o r r e c t?

13:44:10    24 A.            Yes.

13:44:12    25 Q.            A n d y o u s a i d, " I c l e a r l y h a v e g r e a t r e s p e c t f o r


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 36 of 154
                                    8-15-18        PARAH v. MOJACK           No. 18-1208                      36


13:44:15     1 what you have done in pioneering ozone in the hunting

13:44:17     2 i n d u s t r y. "      S e e t h a t?

13:44:19     3 A.             Yes.

13:44:19     4 Q.             And he had been in the hunting industry with ozone

13:44:22     5 p r o d u c t s f o r y e a r s p r i o r t o y o u r m a r k e t e n t r y; c o r r e c t?

13:44:26     6 A.             I a s s u m e, y e s .

13:44:27     7 Q.             Okay.      "You've done an unbelievable job of

13:44:31     8 creating products and educating the world about the

13:44:34     9 h u n t i n g p r o d u c t s a n d b e n e f i t s o f o z o n e f o r t h e h u n t e r. "

13:44:36    10 D o y o u s e e t h a t ?

13:44:37    11 A.             Yes.

13:44:37    12 Q.             And that was a truthful statement that you

13:44:40    13 e x p r e s s e d t o h i m i n t h a t l e t t e r, t o o ; c o r r e c t?

13:44:43    14 A.             Yes.

13:44:43    15 Q.             A n d e d u c a t i o n o n o z o n e i s u p - - e a r l y o n t h a t' s a

13:44:50    16 d i f f i c u l t p r o c e s s, i s n ' t i t ?

13:44:51    17 A.             We've done a tremendous amount of it with our

13:44:54    18 p r o d u c t s.

13:44:54    19 Q.             A n d h a s O z o n i c s; c o r r e c t?

13:44:56    20 A.             Yes.

13:44:56    21 Q.             And did you know they started the commercial

13:44:59    22 e m b o d i m e n t s f o r t h e i r p r o d u c t s i n 2 0 0 7?

13:45:04    23 A.             No.

13:45:04    24                M R . F O S T E R:   L e t ' s g o t o t h e s e c o n d p a r a g r a p h,

13:45:06    25 S h e r r i.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 37 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                      37


13:45:06     1 B Y M R . F O S T E R:

13:45:12     2 Q.            S e c o n d s e n t e n c e, " I u n d e r s t a n d y o u r p a s s i o n f o r

13:45:14     3 the product and your time and energy building the

13:45:19     4 m a r k e t p l a c e. "       D o y o u s e e t h a t?

13:45:20     5 A.            Yes.

13:45:20     6 Q.            And that's something that you'd watched Ozonics

13:45:25     7 and understood that they had worked hard to build up the

13:45:28     8 m a r k e t p l a c e f o r o z o n e i n h u n t i n g; c o r r e c t?

13:45:32     9 A.            Yes.

13:45:32    10 Q.            And here you talk about doing the same thing on

13:45:35    11 t h e l a w n m o w e r s i d e o n t h e M o J a c k s i d e o f b u s i n e s s;

13:45:38    12 r i g h t?

13:45:38    13 A.            C o r r e c t.

13:45:39    14 Q.            L e t ' s g o t o t h e f i n a l p a r a g r a p h.

13:45:43    15               It says, "I would enjoy an opportunity to sit down

13:45:47    16 a n d d i s c u s s o u r b u s i n e s s e s.     I believe the combination of

13:45:51    17 o u r p r o d u c t s, m a r k e t i n g, o z o n e e x p e r t i s e, a n d s a l e s t e a m

13:45:55    18 w o u l d b e a n u n s t o p p a b l e f o r c e. "        D o y o u s e e t h a t?

13:45:58    19 A.            Yes.

13:46:00    20 Q.            "I have watched your business and believe it would

13:46:04    21 b e a g r e a t f i t w i t h o u r c o m p a n y. "           And "With that in

13:46:11    22 m i n d , I w o u l d l i k e t o t a l k a b o u t a s t r a t e g i c p a r t n e r s h i p

13:46:13    23 o f b u y i n g y o u r c o m p a n y f o r $ 1 0 m i l l i o n. "         Do you see

13:46:16    24 t h a t ?

13:46:17    25 A.            Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 38 of 154
                                   8-15-18        PARAH v. MOJACK               No. 18-1208                      38


13:46:17     1 Q.             Now, you say down here there are a lot of

13:46:19     2 v a r i a b l e s b u t y o u p u t a $ 1 0 m i l l i o n n u m b e r o n t h e t a b l e;

13:46:22     3 c o r r e c t?

13:46:23     4 A.             I had left several messages for Mr. Elrod and had

13:46:27     5 t a l k e d w i t h h i s c o n s u l t a n t s, a n d I w a s t r y i n g t o g e t h i s

13:46:32     6 a t t e n t i o n t o s i t d o w n a n d t a l k a b o u t, y o u k n o w, h o w w e

13:46:35     7 could work together to better educate the world about

13:46:38     8 o z o n e.       And there are a lot of smaller players in the

13:46:41     9 m a r k e t.      I w a n t e d h i m t o k n o w t h a t I w a s s e r i o u s.          I

13:46:44    10 t h o u g h t w e c o u l d e d u c a t e t h e w o r l d a b o u t o z o n e.

13:46:46    11 Q.             Okay.       And Mr. Elrod testified that you talked

13:46:53    12 a b o u t a j o i n t v e n t u r e- t y p e a r r a n g e m e n t a n d y o u t o o k i s s u e

13:46:57    13 w i t h t h a t .       Y o u d i d n' t - - y o u s a i d y o u d i d n ' t o f f e r h i m a

13:47:00    14 j o i n t v e n t u r e.      C o r r e c t?

13:47:02    15 A.             No, I don't believe I did.

13:47:04    16 Q.             Okay.       L e t ' s g o t o D r a k e d e c l a r a t i o n, p a g e 1 ,

13:47:11    17 p a r a g r a p h 7 .

13:47:15    18                I s t h a t y o u r t e s t i m o n y, " M o J a c k n e v e r o f f e r e d t o

13:47:18    19 g o i n t o a j o i n t v e n t u r e w i t h p l a i n t i f f s. "

13:47:21    20 A.             Yes.

13:47:21    21 Q.             N o w , l e t ' s g o b a c k t o t h e l e t t e r, w h i c h i s 1 5 0 ,

13:47:28    22 l a s t p a r a g r a p h.     Y o u ' r e t a l k i n g a b o u t c o m b i n i n g p r o d u c t s,

13:47:34    23 m a r k e t i n g o z o n e e x p e r t i s e, a n d s a l e s t e a m s; r i g h t?

13:47:39    24 A.             Yes.

13:47:39    25 Q.             A n d a s t r a t e g i c p a r t n e r s h i p, i s n ' t t h a t a l i t t l e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 39 of 154
                                  8-15-18           PARAH v. MOJACK             No. 18-1208                     39


13:47:45     1 b i t o f s o m e k i n d o f a j o i n t v e n t u r e- t y p e a r r a n g e m e n t?

13:47:48     2 A r e y o u s p l i t t i n g h a i r s?         I w a n t t o u n d e r s t a n d t h e p o i n t.

13:47:51     3               M R . E L L I O T T:      O b j e c t i o n.   I think that calls for a

13:47:53     4 legal conclusion about terms of what they would mean in

13:47:55     5 t h e c o r p o r a t e w o r l d.        I don't know if the witness is

13:47:57     6 q u a l i f i e d t o t e s t i f y.

13:47:59     7               T H E C O U R T:       O v e r r u l e d.

13:48:01     8 A.            I mean, a strategic partnership can be anything

13:48:03     9 from us going to trade shows together and sharing a booth

13:48:06    10 t o m a r k e t i n g m a t e r i a l s, t o , y o u k n o w, c r o s s- m a r k e t i n g

13:48:13    11 p r o d u c t s, a l l t h o s e k i n d s o f t h i n g s.         J o i n t v e n t u r e, I

13:48:17    12 t h i n k, i s m o r e o f a - - s o m e t h i n g e l s e , s o . . .

13:48:21    13               T H E C O U R T:       M r . F o s t e r, h o w m a n y w i t n e s s e s d o y o u

13:48:23    14 h a v e ?

13:48:24    15               M R . F O S T E R:      Pardon me?

13:48:25    16               T H E C O U R T:       H o w m a n y w i t n e s s e s d o y o u h a v e?

13:48:27    17               M R . F O S T E R:      I h a v e M r . D r a k e, M r . E l r o d, a n d

13:48:34    18 D r . F r i i s, a n d , i f n e c e s s a r y, I d o n ' t p l a n o n c a l l i n g

13:48:37    19 S c o t t C r a g u n, b u t i f t h e y w a n t t o c r o s s- e x a m i n e h i m I ' l l

13:48:40    20 r e d i r e c t h i m .

13:48:40    21               T H E C O U R T:       Well, we've been here 45 minutes and

13:48:42    22 w e ' v e h a r d l y t a l k e d a b o u t t h e p a r t n e r s h i p - - I m e a n, t h e

13:48:45    23 p a t e n t a t a l l , a n d I h a r b o r s e r i o u s r e s e r v a t i o n s t h a t

13:48:48    24 y o u ' r e o n t r a c k t o g e t f i n i s h e d w i t h t h i s h e a r i n g i n t h e

13:48:51    25 t i m e a l l o t t e d, s o I ' m e x p r e s s i n g t h a t c o n c e r n t o y o u .


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 40 of 154
                                  8-15-18          PARAH v. MOJACK                 No. 18-1208                   40


13:48:54     1 B u t , o f c o u r s e, y o u d o h a v e t h e b u r d e n - -

13:48:56     2               M R . F O S T E R:     Yes.

13:48:56     3               T H E C O U R T:      -- and you're going to have to satisfy

13:48:58     4 t h a t b u r d e n i n t h e t i m e a l l o t t e d, a n d s o f a r i t s e e m s t o

13:49:01     5 me we've talked about lots of things but not really your

13:49:05     6 patent or how MoJack has maybe violated it.                                        And the

13:49:08     7 c l o c k' s t i c k i n g.

13:49:09     8               M R . F O S T E R:     F a i r e n o u g h, Y o u r H o n o r.

13:49:10     9               T H E C O U R T:      I suggest that you expedite your main

13:49:14    10 s t o r y h e r e .

13:49:14    11               M R . F O S T E R:     I appreciate the heads up.                          I did go

13:49:17    12 t h r o u g h a l l o f t h e e l e m e n t s i n t h e c l a i m s e a r l i e r, t h e

13:49:21    13 g e n e r a t o r, i n t h e f i e l d, m o u n t e d s t r e a m, s o I w i l l m o v e

13:49:25    14 f o r w a r d.     Okay.         A m o m e n t.

13:49:53    15               ( B r i e f p a u s e. )

13:49:53    16               M R . F O S T E R:     Y o u r H o n o r, I t h i n k I ' m g o o d .           We'll

13:49:56    17 t u r n t h e w i t n e s s o v e r t o M r . W e e m s.

13:49:58    18               T H E C O U R T:      A l l r i g h t.      C r o s s- e x a m i n a t i o n.

13:50:07    19                                      C R O S S- E X A M I N A T I O N

13:50:07    20 B Y M R . E L L I O T T:

13:50:47    21 Q.            Let's go just to the last testimony that was just

13:50:51    22 e l i c i t e d.      The letter that you sent to Mr. Elrod was

13:50:56    23 c o m p l i m e n t a r y t o h i m ; c o r r e c t?

13:50:58    24 A.            Yes.

13:50:59    25 Q.            And the reason it was complimentary is you were


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 41 of 154
                                    8-15-18      PARAH v. MOJACK              No. 18-1208                     41


13:51:02     1 trying to gain his interest in a potential discussion

13:51:05     2 regarding what?

13:51:08     3 A.             Regarding how we can better educate the world

13:51:11     4 a b o u t o z o n e a n d m a y b e w h a t e v e r c a m e o u t o f t h e m e e t i n g.

13:51:15     5 But we had never had a meeting before and I was trying to

13:51:17     6 sit down with him.

13:51:19     7 Q.             And what was the -- what was the 10 million -- the

13:51:23     8 intent of the $10 million number that you put in that

13:51:25     9 l e t t e r?

13:51:26    10 A.             Just there are so many small employers in the

13:51:28    11 i n d u s t r y, I w a n t e d h i m t o k n o w , o n e , I h a d b u i l t a

13:51:31    12 b u s i n e s s, M o J a c k, I w a s n ' t j u s t o u t o f t h e m i d d l e o f

13:51:33    13 n o w h e r e; a n d , t w o , t h a t w e a r e a r e a l p l a y e r w i t h o u r

13:51:38    14 r e s o u r c e s a n d t h e s t u f f w e c a n d o , s o , y o u k n o w , I w a s

13:51:41    15 s e r i o u s.

13:51:41    16 Q.             A n d s o i f h e h a d w r i t t e n b a c k j u s t s i m p l y, " I

13:51:47    17 a c c e p t, " w o u l d t h e r e h a v e b e e n a d e a l i n p l a c e t o a c q u i r e

13:51:50    18 t h e c o m p a n y?

13:51:51    19 A.             No.     Clearly you've got to exchange financials

13:51:56    20 a n d , y o u k n o w , a l l t h a t - - t h e r e' s a w h o l e b u n c h o f

13:51:58    21 a n a l y s i s t h a t w o u l d b e r e q u i r e d.     And I never actually

13:52:00    22 s p o k e t o M r . E l r o d u n t i l a l m o s t a y e a r a n d a h a l f l a t e r.

13:52:04    23 Q.             Okay.      And during that conversation did you guys

13:52:07    24 d i s c u s s a t e r m s h e e t o r a n y o t h e r d o c u m e n t t h a t w o u l d

13:52:10    25 s t a r t t o o u t l i n e t h o s e f i n a n c i a l s t h a t y o u r e f e r e n c e d?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 42 of 154
                                   8-15-18          PARAH v. MOJACK             No. 18-1208                    42


13:52:13     1 A.            No.

13:52:13     2 Q.            Have you ever seen financials from Ozonics or the

13:52:18     3 o t h e r p l a i n t i f f?

13:52:19     4 A.            I have not.

13:52:24     5 Q.            L e t ' s c o n t i n u e t o t r a c k b a c k w a r d s.   You recall

13:52:28     6 g e t t i n g t h e c e a s e a n d d e s i s t l e t t e r f r o m c o u n s e l,

13:52:31     7 o p p o s i n g c o u n s e l, h e r e i n 2 0 1 5 , s o m e t i m e t h e n ?

13:52:34     8 A.            Yes, yes.

13:52:36     9 Q.            Generally what did you do with that cease and

13:52:40    10 d e s i s t l e t t e r?

13:52:41    11 A.            We asked our attorney to review all of our

13:52:44    12 p r o d u c t s, a n d w e d i d n' t - - t h e o p i n i o n o f c o u n s e l a t t h e

13:52:50    13 t i m e w a s t h a t w e d i d n' t v i o l a t e - -

13:52:52    14               M R . F O S T E R:      I'm going to object unless they're

13:52:54    15 p r o d u c i n g t h e o p i n i o n o f c o u n s e l.       A n d w e h a v e n' t s e e n

13:52:56    16 i t .      They didn't produce it, and it's hearsay on behalf

13:52:59    17 o f t h i s w i t n e s s f o r h i m t o t e s t i f y w h a t - -

13:53:00    18               T H E C O U R T:       Well, he's not offering his opinion as

13:53:02    19 t o w h a t c o u n s e l g a v e h i m t h e t r u t h o f t h e m a t t e r

13:53:05    20 a s s e r t e d.    I assume he's offering it with respect to how

13:53:08    21 i t i n f o r m e d w h a t c o u r s e o f c o n d u c t h e t o o k , s o I ' m g o i n g

13:53:11    22 t o o v e r r u l e y o u r h e a r s a y o b j e c t i o n.

13:53:12    23               Y o u m a y p r o c e e d.

13:53:14    24               M R . E L L I O T T:     Yeah, and the -- exactly what we're

13:53:17    25 t r y i n g t o d o i s e s t a b l i s h w h a t s t e p s h e t o o k a f t e r t h a t,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 43 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                    43


13:53:20     1 n o t t h e a c t u a l n a t u r e o f t h e o p i n i o n.

13:53:22     2               T H E C O U R T:       I've already sustained your

13:53:24     3 o b j e c t i o n - - o r r u l e d i n y o u r f a v o r o n t h e o b j e c t i o n, s o

13:53:27     4 y o u c a n p r o c e e d.

13:53:29     5               M R . E L L I O T T:     A p o l o g i z e, Y o u r H o n o r.

13:53:29     6 B Y M R . E L L I O T T:

13:53:30     7 Q.            S o g o a h e a d a n d c o n t i n u e y o u r a n s w e r.

13:53:31     8 A.            S o , y o u k n o w, w e a s k e d c o u n s e l t o r e v i e w t o m a k e

13:53:34     9 s u r e t h a t w e d i d n ' t v i o l a t e a n y o f t h e i r p a t e n t s, a n d w e

13:53:37    10 m o v e d f o r w a r d e x a c t l y a s w e ' d d o n e i n t h e p a s t.

13:53:40    11 Q.            Is there any other time when you also went to seek

13:53:44    12 a d v i c e o f c o u n s e l?

13:53:46    13 A.            Yes.      S o w h e n w e d e c i d e d t o p r o d u c e f i e l d u n i t s,

13:53:50    14 w e w e n t a n d g o t a l e n g t h y a n d e x p e n s i v e o p i n i o n f r o m

13:53:54    15 c o u n s e l a b o u t t h e p a t e n t s.

13:53:57    16 Q.            And then, without divulging what was actually in

13:54:00    17 t h e o p i n i o n - - t h o u g h w e m a y d o t h a t l a t e r o n - - d i d y o u

13:54:03    18 t h e n p r o c e e d w i t h t h e f i e l d u n i t s a f t e r y o u r e c e i v e d

13:54:06    19 t h a t - -

13:54:06    20 A.            Yes.      S o a f t e r w e h a d o p i n i o n o f c o u n s e l, w e f e l t

13:54:10    21 l i k e w e w o u l d n' t v i o l a t e i t a n d w e m o v e d f o r w a r d w i t h t h e

13:54:14    22 p r o d u c t i o n a n d e n g i n e e r i n g o f t h e u n i t s.

13:54:16    23 Q.            Okay.       Describe for me, when you say you "moved

13:54:19    24 f o r w a r d w i t h t h e p r o d u c t i o n a n d t h e e n g i n e e r i n g, " w h a t

13:54:20    25 w e r e t h e s t e p s y o u t o o k d o i n g t h a t ?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 44 of 154
                                   8-15-18       PARAH v. MOJACK             No. 18-1208                        44


13:54:23     1 A.            S o w e , y o u k n o w, w e w e n t a n d w e i n t e r v i e w e d a

13:54:28     2 b u n c h o f t e a m s w h o h a d u s e d i n - f i e l d o z o n e.       We discussed

13:54:32     3 w h a t t h e y l i k e d, w h a t t h e y d i d n' t l i k e.        We examined the

13:54:36     4 newest technology from both the ozone side and the

13:54:39     5 battery side and the fan side and how you can make the

13:54:45     6 u n i t s q u i e t e r, b e t t e r, n e w e r t e c h n o l o g y, l i g h t e r.    So

13:54:50     7 i t ' s a c o m b i n a t i o n o f e n g i n e e r i n g, p r o b a b l y u s i n g o u r

13:54:54     8 N A S A g u y s w i t h s o m e c o n c e n t r a t i o n s t u f f, i n c o m b i n a t i o n

13:54:58     9 w i t h o u r f a c t o r i e s a n d t h e i r s o u r c i n g a b i l i t i e s, a s w e l l

13:55:02    10 a s d e s i g n e r s, k i n da .      Y o u k n o w , i t ' s a l e n g t h y p r o c e s s,

13:55:07    11 b u t w e w e r e d o i n g i t a l l .

13:55:08    12 Q.            Okay.       And in the context of the designing of

13:55:15    13 t h a t , y o u r u n i t , d i d y o u u s e a n y p a r t s t h a t a r e i n c o m m o n

13:55:19    14 w i t h t h e O z o n i c s u n i t?

13:55:22    15 A.            No.

13:55:22    16 Q.            So these are all individual parts that were

13:55:25    17 c r e a t e d f o r y o u r p r o d u c t?

13:55:26    18 A.            All of the newest and best technology that we

13:55:29    19 c o u l d p u t t o g e t h e r, y e s .

13:55:33    20 Q.            N o w , y o u ' r e a n o w n e r o f M o J a c k, a s w e l l a s t h e

13:55:39    21 C E O ; c o r r e c t?

13:55:39    22 A.            C o r r e c t.

13:55:40    23 Q.            S o w h e n t h e r e' s a p o t e n t i a l d i s p u t e, i s i t c o m m o n

13:55:44    24 f o r y o u t o s e e k a b u s i n e s s r e s o l u t i o n b e f o r e t h e r e' s a

13:55:48    25 r e s u l t t o l i t i g a t i o n?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 45 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                       45


13:55:49     1 A.            Yes.

13:55:50     2 Q.            And so the -- at the time when you had sent the

13:55:54     3 l e t t e r t o M r . E l r o d, i s t h a t y o u m a k i n g s o m e o f t h o s e

13:55:58     4 business overtures toward them?

13:56:00     5 A.            Y e a h , j u s t , y o u k n o w, t h e y h a d a l o t o f

13:56:03     6 distribution on the dealer side of the business also and

13:56:06     7 we did not.             W e h a d s t r o n g b i g - b o x r e l a t i o n s h i p s, a n d I

13:56:10     8 was interested in that piece of the business 'cause I

13:56:13     9 t h o u g h t i t w o u l d b e n e f i t o u r p r o d u c t s.

13:56:14    10 Q.            Uh-huh.         So it was the distribution that was of

13:56:18    11 i n t e r e s t t o y o u p r i m a r i l y?

13:56:20    12 A.            Also they had a little bit a brand name, although

13:56:23    13 w e h a d b e e n b u i l d i n g a b r a n d n a m e a t t h e s a m e t i m e ,

13:56:25    14 s o . . .

13:56:31    15 Q.            Do you know whether your products actually

13:56:34    16 e l i m i n a t e o d o r ?

13:56:39    17 A.            Do I know?

13:56:39    18 Q.            Yep.

13:56:40    19 A.            I believe they do.

13:56:41    20 Q.            You believe they do?

13:56:43    21 A.            Yes.

13:56:43    22 Q.            Have you had any studies done to see that they

13:56:46    23 a c t u a l l y e l i m i n a t e o d o r ?

13:56:48    24 A.            Yes.

13:56:48    25 Q.            Okay.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 46 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                   46


13:56:49     1 A.            We've done a bunch of independent testing with

13:56:52     2 r e s p e c t t o b a c t e r i a a n d s t u f f, a n d a s w e l l a s j u s t

13:56:56     3 t a k e - - y o u k n o w , t a k e s t i n k y s t u f f a n d s e e h o w i t w o r k s.

13:57:00     4 Q.            Sure.        And so the statements that were put before

13:57:03     5 y o u e a r l i e r b y M r . F o s t e r, t h o s e a r e m a r k e t i n g

13:57:06     6 s t a t e m e n t s, t h o u g h; c o r r e c t?

13:57:07     7 A.            Yes.

13:57:08     8 Q.            And that's consistent generally with how ozone and

13:57:11     9 other descenting products have been marketed throughout

13:57:15    10 t h e i n d u s t r y?

13:57:16    11 A.            T h a t ' s r i g h t.     It's the easiest way for consumers

13:57:19    12 t o u n d e r s t a n d h o w i t w o r k s.

13:57:30    13 Q.            R e g a r d i n g t h e f i e l d u n i t , t h a t' s t h e m o r e

13:57:34    14 e x p e n s i v e u n i t ; i s t h a t c o r r e c t?

13:57:35    15 A.            The Field Pro unit?

13:57:37    16 Q.            F i e l d P r o u n i t.

13:57:38    17 A.            Yes.

13:57:38    18 Q.            A n d t h e o t h e r o n e ' s F i e l d L i t e; r i g h t?

13:57:40    19 A.            R i g h t.

13:57:41    20 Q.            So the Field Pro unit, can you describe that

13:57:45    21 p a r t i c u l a r p r o d u c t f o r m e a s t o w h e r e t h e r e a r e o p e n i n g s

13:57:49    22 t h a t o z o n e m i g h t c o m e o u t o f .

13:57:51    23 A.            Sure.        So as we went through and talked with

13:57:55    24 h u n t e r s, t h e y w a n t e d a w i d e r d i s p e r s a l o f t h e o z o n e t o

13:57:59    25 g i v e a b l a n k e t o f c o v e r a g e.       So we designed it so that it


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 47 of 154
                                 8-15-18        PARAH v. MOJACK             No. 18-1208                     47


13:58:03     1 e m i t s o z o n e f r o m t h e f r o n t a n d t h e s i d e s, t o b l a n k e t t h e

13:58:07     2 a r e a , a s p a r t o f , y o u k n o w, t h e d e s i g n f o r t h a t u n i t , t o

13:58:11     3 m a k e i t m o r e e f f e c t i v e i n t h e f i e l d.

13:58:13     4 Q.           And as far as the Field Lite, it only puts out, I

13:58:17     5 t h i n k y o u r t e s t i m o n y w a s , 9 0 d e g r e e s; i s t h a t c o r r e c t?

13:58:20     6 A.           T h a t ' s r i g h t.

13:58:21     7 Q.           And do you ever show or would you ever demonstrate

13:58:26     8 to a hunter using two of those together perhaps in the

13:58:29     9 f i e l d t o c r e a t e t h a t b l a n k e t?

13:58:31    10 A.           That's part of why it's a lower price point so

13:58:35    11 t h e y ' v e g o t a b i l i t y t o d o t h a t , t o p u t o n e i n f r o n t o f

13:58:38    12 t h e m o r b e h i n d t h e m o r , y o u k n o w , t h e w i n d ' s b l o w i n g a n d

13:58:41    13 i t d i s p e r s e s i t .

13:58:45    14 Q.           Okay.       A n d a s f a r a s t h e w i n d b l o w i n g, w e t a l k

13:58:49    15 a b o u t t h e d o w n s t r e a m a l i t t l e b i t .    What happens to the

13:58:51    16 o z o n e i f t h e r e' s a c r o s s w i n d?

13:58:54    17 A.           Depending on how strong it is, it gets dispersed

13:58:58    18 q u i c k l y, y e s .

13:59:13    19 Q.           O n e t h i n g I m i s s e d, I ' m s o r r y, r e f e r r i n g b a c k t o

13:59:15    20 w h a t w o u l d b e t h e E x h i b i t O .      It's the letter that you

13:59:18    21 s e n t t o M r . E l r o d.

13:59:20    22 A.           Yes.

13:59:20    23 Q.           I t d o e s u s e t h e p h r a s e, i f y o u r e m e m b e r, t o " t a l k

13:59:25    24 a b o u t" ; i s t h a t c o r r e c t?

13:59:26    25 A.           Yes.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 48 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                   48


13:59:26     1 Q.            A n d t h a t w a s y o u r i n t e n t, w a s t o t a l k a b o u t t h i s?

13:59:28     2 A.            I just wanted to sit down and have a discussion

13:59:31     3 with him, yeah.

13:59:45     4 Q.            So going to your more -- what you referred to, I

13:59:48     5 b e l i e v e, a s y o u r m o r e r e c e n t i n c u r r e n c e i n t o t h e f i e l d

13:59:53     6 p r o d u c t, h o w d i d - - w h a t h a p p e n e d t h a t c a u s e d y o u t o t r y

13:59:57     7 a n d r e e n t e r o r r e e n t e r t h i s m a r k e t p l a c e?

14:00:01     8 A.            On the field side?

14:00:02     9 Q.            Yes.

14:00:03    10 A.            So Ozonics last year pulled out of all retail and

14:00:10    11 w e n t c o n s u m e r- d i r e c t.    So we had had some interest from

14:00:14    12 r e t a i l e r s t o d i s c u s s, y o u k n o w , h a v i n g a p r o d u c t t h a t

14:00:19    13 w o u l d b e i n - f i e l d t h a t c o u l d b e t h e r e.

14:00:21    14               I believe they also -- you know, they cut their

14:00:25    15 p r i c e s, w h y t h e y d i d t h a t , a n d I t h i n k t h e r e t a i l e r s

14:00:27    16 e n d e d u p w i t h a w h o l e b u n c h o f i n v e n t o r y t h e y c o u l d n' t

14:00:30    17 s e l l , t o o , a s a p a r t o f i t .

14:00:32    18 Q.            Okay.       And so you were approached by retailers to

14:00:34    19 h e l p f i l l t h a t v o i d t h a t t h e y c r e a t e d?

14:00:37    20 A.            Yes.

14:00:38    21 Q.            And what is your sense of what that has done to

14:00:43    22 O z o n i c s' r e p u t a t i o n a m o n g s t t h e r e t a i l e r s?

14:00:45    23 A.            T h e y w e r e n' t h a p p y t h a t t h e y w e r e l e f t w i t h a

14:00:47    24 w h o l e b u n c h o f p r o d u c t i n t h e i r h a n d s a s t h e y c u t p r i c e s

14:00:51    25 u n d e r n e a t h t h e m .


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 49 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                       49


14:01:03     1 Q.            So one of the things that is in your declarations

14:01:06     2 u n d e r s e a l - - s o l e t ' s a v o i d s p e c i f i c n u m b e r s, I t h i n k w e

14:01:09     3 can probably get it done with that -- what did you do as

14:01:13     4 f a r a s f i n a n c e s i n o r d e r t o p r e p a r e f o r , y o u k n o w,

14:01:18     5 i n t r o d u c i n g t h e F i e l d P r o , F i e l d L i t e , i n t o t h e m a r k e t?

14:01:20     6 A.            How did we finance the R & D and engineering and

14:01:26     7 all the rest of it?

14:01:26     8 Q.            Sure.

14:01:27     9 A.            We took out -- we extended our line of credit with

14:01:30    10 o u r b a n k f r o m - - b y p r o b a b l y - -

14:01:33    11 Q.            Y o u d o n ' t n e e d t o g o i n t o n u m b e r s.

14:01:35    12 A.            Y e a h , 6 0 p e r c e n t, a l a r g e n u m b e r t o f i n a n c e w h a t

14:01:39    13 w e w o u l d n e e d t o d o f r o m a n e n g i n e e r i n g, a d v e r t i s i n g a n d ,

14:01:44    14 y o u k n o w , i n v e n t o r y s t a n d p o i n t.

14:01:45    15 Q.            A n d i t ' s a s e v e n- d i g i t n u m b e r; i s t h a t c o r r e c t?

14:01:47    16 A.            Uh-huh, yes.

14:01:53    17 Q.            And are there terms in that line of credit that if

14:01:56    18 t h e r e' s a p r e l i m i n a r y i n j u n c t i o n i s s u e d h e r e t h a t w o u l d

14:01:58    19 b e b r e a c h e d?

14:01:59    20 A.            I believe so, yes.

14:02:04    21 Q.            A l s o i f t h e p r e l i m i n a r y i n j u n c t i o n i s s u e s, i s

14:02:10    22 t h e r e a p r o d u c t t h a t y o u ' r e g o i n g t o b e s t u c k h o l d i n g

14:02:12    23 o n t o ?

14:02:13    24 A.            Yes.      W e w o u l d h a v e t h e p r o d u c t, y e a h , i n o u r

14:02:16    25 w a r e h o u s e t h a t w e c o u l d n' t s e l l.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 50 of 154
                                   8-15-18           PARAH v. MOJACK             No. 18-1208                   50


14:02:18     1 Q.             Uh-huh.          And that's product you've already paid

14:02:20     2 for the production of?

14:02:21     3 A.             Yes.

14:02:21     4 Q.             And you've paid for it to come into your

14:02:24     5 w a r e h o u s e s?

14:02:25     6 A.             Yes.

14:02:25     7 Q.             S h i p m e n t, e t c e t e r a?

14:02:26     8 A.             C o r r e c t.

14:02:27     9 Q.             Okay.       A n d t h a t n u m b e r' s a l s o i n y o u r d e c l a r a t i o n.

14:02:31    10 I d o n ' t t h i n k w e n e e d t o g o t h e r e.

14:03:12    11                M R . E L L I O T T:      I've no further questions for the

14:03:14    12 w i t n e s s, Y o u r H o n o r.

14:03:15    13                T h a n k y o u , M r . D r a k e.

14:03:16    14                T H E C O U R T:       T h a n k y o u , M r . E l l i o t t.   You may

14:03:17    15 r e d i r e c t, M r . F o s t e r.

14:03:22    16                M R . F O S T E R:      V e r y b r i e f l y.

14:03:23    17                                     REDIRECT EXAMINATION

14:03:23    18 B Y M R . F O S T E R:

14:03:29    19 Q.             After the letter that you sent offering a

14:03:32    20 s t r a t e g i c p a r t n e r s h i p o r t o d i s c u s s i t a n d d i s c u s s t h e

14:03:35    21 $ 1 0 m i l l i o n o f f e r, i s n ' t i t t r u e t h a t a f t e r t h a t y o u

14:03:38    22 c o n t i n u e d t o c o m m u n i c a t e w i t h M r . E l r o d a b o u t b u s i n e s s

14:03:42    23 o p p o r t u n i t i e s t o g e t h e r?

14:03:43    24 A.             I m e t w i t h h i m a l m o s t a y e a r a n d a h a l f l a t e r.           We

14:03:49    25 w e r e - - w e h a d d i n n e r.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 51 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                         51


14:03:49     1 Q.            Y o u h a d d i n n e r i n l a t e 2 0 1 7 ; c o r r e c t?

14:03:53     2 A.            I b e l i e v e i t w a s D e c e m b e r o f 2 0 1 7.

14:03:55     3 Q.            Okay.       And isn't it true that you still were

14:03:58     4 d i s c u s s i n g t h e p o s s i b i l i t y o f s o m e s t r a t e g i c p a r t n e r s h i p?

14:04:02     5 A.            H e t o l d u s a t t h a t d i n n e r h e d i d n' t h a v e a n y

14:04:05     6 i n t e r e s t, t h a t h e w a s g o i n g o n h i s o w n .          W e t a l k e d, y o u

14:04:09     7 k n o w , k i n d o f a b o u t b u s i n e s s i n g e n e r a l.        We were down

14:04:11     8 t h e r e t o s e e A c a d e m y S p o r t s a n y w a y, s o i t w a s n i c e t o b e

14:04:14     9 a b l e t o s h a k e h a n d s.

14:04:15    10 Q.            A n d i t w a s y o u r e a c h i n g o u t t o h i m ; c o r r e c t?           To

14:04:19    11 s e e i f h e w a n t e d t o d o b u s i n e s s t o g e t h e r i n s o m e f a s h i o n;

14:04:23    12 c o r r e c t?

14:04:24    13 A.            I called him and said, "I'm gonna be in Houston

14:04:27    14 m e e t i n g w i t h A c a d e m y S p o r t s.     Would you like to have

14:04:31    15 d i n n e r? " " Y e s . "

14:04:32    16 Q.            And did you ask him if you could license his

14:04:35    17 p a t e n t s a s w e l l ?

14:04:36    18 A.            No, I believe I asked him if he would ever license

14:04:42    19 h i s p a t e n t s.      I d i d n' t a s k t o l i c e n s e h i s p a t e n t s.

14:04:45    20 Q.            I n r e g a r d t o a d v e r t i s i n g a n d i n s t r u c t i o n s, y o u

14:04:48    21 a d v e r t i s e h o w y o u r p r o d u c t i s t o b e u s e d ; c o r r e c t?

14:04:52    22 A.            W h i c h p r o d u c t?

14:04:53    23 Q.            Field Lite and Field Pro.

14:04:54    24 A.            Yes.

14:04:54    25 Q.            And you expect that they're going to use it for


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 52 of 154
                                   8-15-18           PARAH v. MOJACK                 No. 18-1208                  52


14:04:59     1 t h e i r i n t e n d e d p u r p o s e s; c o r r e c t?

14:05:03     2 A.             Y e s , a n d o t h e r p u r p o s e s.      I've seen some crazy

14:05:06     3 t h i n g s, b u t y e s .

14:05:12     4                M R . F O S T E R:      N o t h i n g f u r t h e r.

14:05:14     5                T H E C O U R T:       M r . E l l i o t t?

14:05:15     6                M R . E L L I O T T:      N o f u r t h e r q u e s t i o n s, Y o u r H o n o r.

14:05:16     7                T H E C O U R T:       Thank you.

14:05:17     8                M r . D r a k e, y o u m a y s t e p d o w n , s i r .        Thank you.

14:05:20     9                T H E W I T N E S S:      Thank you.

14:05:21    10                ( W i t n e s s e x c u s e d f r o m t h e w i t n e s s s t a n d. )

14:05:21    11                T H E C O U R T:       M r . F o s t e r, c a l l y o u r n e x t w i t n e s s,

14:05:22    12 p l e a s e.

14:05:23    13                M R . F O S T E R:      Mr. Miller will take the next one.

14:05:25    14                M R . M I L L E R:      W e ' l l c a l l D r . F r i i s.

14:06:30    15                T H E C O U R T:       D r . F r i i s, i f y o u w o u l d s t a n d i n f r o n t

14:06:32    16 o f m y c o u r t r o o m d e p u t y, s h e w i l l s w e a r y o u i n , a n d t h e n

14:06:34    17 y o u m a y h a v e a s e a t i n t h e w i t n e s s b o x t o o u r r i g h t.

14:06:39    18                T H E C L E R K:        Please raise your right hand.

14:06:41    19                                          D R . L I S A F R I I S,

14:06:41    20 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

14:06:41    21 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

14:06:52    22 f o l l o w s:

14:06:52    23                                        DIRECT EXAMINATION

14:06:58    24 B Y M R . M I L L E R:

14:07:03    25 Q.             G o o d a f t e r n o o n, D r . F r i i s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 53 of 154
                                    8-15-18        PARAH v. MOJACK              No. 18-1208                   53


14:07:04     1 A.             G o o d a f t e r n o o n.

14:07:05     2 Q.             Would you please state your name and occupation

14:07:08     3 f o r t h e r e c o r d.

14:07:08     4 A.             M y n a m e i s E l i z a b e t h A n n a M a r i a F r i i s.      I like to

14:07:13     5 g o b y L i s a a n d D r . F r i i s, a n d I ' m a p r o f e s s o r i n

14:07:16     6 m e c h a n i c a l e n g i n e e r i n g a t t h e U n i v e r s i t y o f K a n s a s.

14:07:18     7 Q.             Okay.       And tell me what -- when was your last

14:07:26     8 hunting trip?

14:07:26     9 A.             O h , g o o d n e s s, l a s t t i m e I w e n t o n a h u n t i n g t r i p

14:07:29    10 w a s a r o u n d ' 9 3 , ' 9 4 , ' 9 5 , b e f o r e I g o t p r e g n a n t.

14:07:35    11 Q.             Okay.

14:07:35    12 A.             At the Flint Oak hunting ranch in southwest

14:07:39    13 K a n s a s.

14:07:39    14 Q.             W h a t w e r e y o u h u n t i n g?

14:07:41    15 A.             P h e a s a n t.   I d i d n ' t a c t u a l l y s h o o t a n y t h i n g.   I've

14:07:46    16 n e v e r b e e n a b l e t o b r i n g m y s e l f t o p u l l t h e t r i g g e r a n d

14:07:49    17 s h o o t a l i v e a n i m a l, b u t I w e n t w i t h m y c o l l e a g u e s.

14:07:52    18 T h e r e w a s a c o n f e r e n c e t h e r e, a n d I s p o k e a t t h e

14:07:55    19 c o n f e r e n c e a n d t h e n t h e r e w a s h u n t i n g a n d s u c h.

14:07:57    20 Q.             Okay.       Were you an avid hunter up until that time

14:08:01    21 i n ' 9 3 ?

14:08:03    22 A.             No.

14:08:04    23 Q.             Okay.       So safe to say that you're not -- you don't

14:08:08    24 h a v e a l o t o f e x p e r i e n c e i n t h e h u n t i n g i n d u s t r y o r i n

14:08:12    25 t h e f i e l d o f s c e n t e l i m i n a t i o n d u r i n g h u n t i n g?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 54 of 154
                                   8-15-18         PARAH v. MOJACK             No. 18-1208                    54


14:08:14     1 A.            I grew up on a farm in Iowa.                       My father hunted for

14:08:19     2 s p o r t a n d t o p r o v i d e f o o d f o r o u r f a m i l y o n t h e t a b l e,

14:08:24     3 and I went with him on trips when I was a young girl.

14:08:30     4 A g a i n, I ' v e n e v e r k i l l e d a n y t h i n g.      I have fished and

14:08:32     5 such.         But I was around it my entire life when my brother

14:08:39     6 a n d m y f a t h e r h u n t e d.

14:08:40     7 Q.            Okay.        B u t n o h u n t i n g i n t h e l a s t 2 5 y e a r s?

14:08:45     8 A.            A p p r o x i m a t e l y.

14:08:46     9 Q.            Okay.

14:08:49    10               M R . M I L L E R:      S h e r r i, w i l l y o u b r i n g u p F r i i s 4 .

14:08:53    11 B Y M R . M I L L E R:

14:08:53    12 Q.            Y o u s u b m i t t e d a d e c l a r a t i o n i n t h i s c a s e; c o r r e c t?

14:08:57    13 A.            C o r r e c t.

14:08:58    14 Q.            And I'm not going to ask you to reiterate all the

14:09:00    15 d e t a i l s o f t h a t d e c l a r a t i o n.     But in part of it you

14:09:04    16 m e n t i o n - -

14:09:09    17               M R . M I L L E R:      Do you have page 4, Friis 4?                    There

14:09:14    18 w e g o .      No, now you got 7.

14:09:24    19 B Y M R . M I L L E R:

14:09:24    20 Q.            In your declaration you identified some employment

14:09:27    21 e x p e r i e n c e.     I just wanted to make sure we understand

14:09:30    22 t h a t n o n e o f t h a t e m p l o y m e n t e x p e r i e n c e w a s e v e r i n t h e

14:09:32    23 h u n t i n g i n d u s t r y; c o r r e c t?

14:09:35    24 A.            C o r r e c t, e x c e p t f o r b e i n g a t t h e c o n f e r e n c e s a t

14:09:38    25 F l i n t O a k a n d g o i n g o u t a n d b e i n g w i t h t h e s u r g e o n s t h e r e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 55 of 154
                                   8-15-18        PARAH v. MOJACK               No. 18-1208                   55


14:09:46     1 i n t h e f i e l d.

14:09:50     2               M R . M I L L E R:     There we go.            If you could highlight

14:09:56     3 p a r a g r a p h 4 , S h e r r i.

14:10:01     4 B Y M R . M I L L E R:

14:10:02     5 Q.            In this paragraph you talk about your research

14:10:05     6 a c t i v i t i e s s i n c e 1 9 8 5, a n d y o u b r o a d l y m e n t i o n e d a l o t o f

14:10:09     7 d i f f e r e n t t h i n g s.     Did you -- you don't identify any

14:10:17     8 e x p e r i e n c e d e v e l o p i n g o r d e s i g n i n g o z o n e g e n e r a t o r s;

14:10:20     9 c o r r e c t?

14:10:20    10 A.            N o t i n m y r e s e a r c h, n o .

14:10:32    11 Q.            A n d i f - - h a v e y o u u s e d, e v e r u s e d , a n y o z o n e

14:10:39    12 p r o d u c t s i n t h e f i e l d i n a h u n t i n g c o n t e x t?

14:10:43    13 A.            No.

14:10:44    14 Q.            Okay.       When you went hunting back in the '90s with

14:10:52    15 y o u r g r a n d f a t h e r o r f a t h e r - - f a t h e r - -

14:10:54    16 A.            No, it was my orthopedic surgeon colleagues in the

14:10:58    17 ' 9 0 s .

14:10:58    18 Q.            Okay.       Did they use ozone products in the hunting

14:11:02    19 f i e l d?

14:11:03    20 A.            No.

14:11:07    21               M R . M I L L E R:     Now, if you'd go to Friis 5.

14:11:11    22 B Y M R . M I L L E R:

14:11:12    23 Q.            Here you put a chart that identified the materials

14:11:15    24 y o u r e v i e w e d; r i g h t?

14:11:18    25 A.            C o r r e c t.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 56 of 154
                                  8-15-18        PARAH v. MOJACK                No. 18-1208                    56


14:11:19     1 Q.            Did your client -- and these are basically the

14:11:23     2 f i l i n g s w i t h O z o n i c s' m o t i o n f o r p r e l i m i n a r y i n j u n c t i o n;

14:11:27     3 c o r r e c t?

14:11:27     4 A.            T h a t ' s o n e o f t h e d o c u m e n t s, y e s .

14:11:29     5 Q.            Okay.       Did Scent Crusher give you any of their

14:11:34     6 p r o d u c t m a n u a l s t o r e v i e w?

14:11:36     7 A.            A t t h e t i m e o f t h e w r i t t e n d e c l a r a t i o n, b u t o n

14:11:40     8 M o n d a y, A u g u s t 1 3 t h , I d i d e x a m i n e t h e F i e l d P r o a n d t h e

14:11:44     9 Field Pro Lite.

14:11:45    10 Q.            Y o u e x a m i n e d t h e p r o d u c t s t h e m s e l v e s?

14:11:47    11 A.            C o r r e c t.

14:11:47    12 Q.            A n d t h e i r u s e r m a n u a l s?

14:11:50    13 A.            C o r r e c t.

14:11:57    14 Q.            W h e n w e r e y o u f i r s t r e t a i n e d?

14:11:59    15 A.            Approximately July 31st or August 1st.                                This has

14:12:05    16 b e e n a v e r y q u i c k t u r n a r o u n d.

14:12:08    17 Q.            Okay.       And did you review the entire file history

14:12:11    18 o f t h e t h r e e p a t e n t s l i s t e d h e r e ?

14:12:12    19 A.            Y e s , a s b e s t a s I c o u l d.

14:12:14    20 Q.            Okay.       So is this report a report you prepared

14:12:24    21 y o u r s e l f?

14:12:24    22 A.            So it was such a limited time frame in which we

14:12:29    23 w o r k e d, s o I d i d n ' t w r i t e t h e f i r s t d r a f t.              But what I

14:12:32    24 d i d w a s I r e a d e v e r y t h i n g a s s o o n a s I w a s r e t a i n e d a n d

14:12:37    25 r e a d a n d r e a d a n d r e a d , a n d t h e n t h e f i r s t d r a f t c a m e , I


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 57 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                     57


14:12:40     1 e d i t e d i t , I h a d m a n y t a l k s w i t h c o u n s e l, a n d t h e n

14:12:47     2 t o g e t h e r w e r e v i s e d, a n d t h e n a l l o f t h e f i n a l r e p o r t

14:12:51     3 r e f l e c t s m y f e e l i n g s.

14:12:53     4 Q.            Okay.

14:12:55     5 A.            M y o p i n i o n s.

14:12:56     6               M R . M I L L E R:       S h e r r i, i f y o u c o u l d g o t o F r i i s - -

14:13:00     7 n o , E l r o d, p a g e 4 1 .          And highlight the field of the

14:13:13     8 i n v e n t i o n p a r a g r a p h.

14:13:17     9 B Y M R . M I L L E R:

14:13:17    10 Q.            So this is a page from the '177 patent and you'll

14:13:21    11 s e e i t i d e n t i f i e s t h e f i e l d o f t h e i n v e n t i o n h e r e?

14:13:24    12 A.            Uh-huh.

14:13:25    13 Q.            "Methods of descenting the clothes and apparatus

14:13:29    14 o f s p o r t sm e n . "       D o y o u s e e t h a t?

14:13:32    15 A.            C o r r e c t.

14:13:33    16 Q.            A n d i t t a l k s a b o u t f r o m f i s h e rm e n , i t t a l k s a b o u t

14:13:34    17 t h e e q u i p m e n t o f h u n t e r s; r i g h t?

14:13:34    18 A.            C o r r e c t.

14:13:37    19 Q.            A n d a r e y o u f a m i l i a r w i t h h o w t h e p a t e n t o f f i c e,

14:13:39    20 w h e n t h e y e x a m i n e t h e s e p a t e n t s, d e f i n e d t h e a r t w h e n

14:13:45    21 t a l k i n g a b o u t o b v i o u s n e s s a n d t h e l e v e l o f o r d i n a r y s k i l l

14:13:49    22 i n t h e a r t ?

14:13:49    23 A.            Yes.      O b v i o u s l y, t h o u g h, I ' m n o t a l a w y e r, b u t w e

14:13:53    24 h a v e t h r e e p a t e n t s s u b m i t t e d, p a t e n t a p p l i c a t i o n s, i n

14:13:56    25 p r o c e s s n o w , a n d I h a v e t e s t i f i e d a t t h e I n t e r n a t i o n a l


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 58 of 154
                                   8-15-18        PARAH v. MOJACK              No. 18-1208                        58


14:14:01     1 T r a d e C o m m i s s i o n, t h e I T C , i n a p r e v i o u s c a s e , s o y e s ,

14:14:05     2 I ' m f a m i l i a r.

14:14:05     3 Q.            T h a t ' s h e l p f u l.   I probably phrased my question

14:14:09     4 w r o n g.

14:14:09     5               D o y o u r e c a l l h o w t h e p a t e n t o f f i c e, w h e n

14:14:14     6 e x a m i n i n g O z o n i c s' p a t e n t a p p l i c a t i o n s, r e f e r r e d t o w h a t

14:14:16     7 the art was, the relevant art?

14:14:26     8 A.            I believe so.

14:14:26     9 Q.            And how did the patent office describe the

14:14:28    10 r e l e v a n t a r t i n t h e o b v i o u s a n a l y s i s?

14:14:30    11 A.            Okay.       T h e r e l e v a n t a r t , t h e r e w e r e m a n y p a t e n t s,

14:14:33    12 p a r t i c u l a r l y S t e c - - i f t h i s i s a n s w e r i n g y o u r q u e s t i o n.

14:14:35    13 Q.            Okay.       Y o u ' r e g o i n g t o s p e c i f i c p r i o r r e f e r e n c e,

14:14:38    14 a n d I w a n t t o k n o w - - I ' m t a l k i n g a b o u t d e f i n i n g w h a t t h e

14:14:42    15 l e v e l o f o r d i n a r y s k i l l i n t h e a r t i s .         A n d t h a t' s t h e

14:14:45    16 p e r s p e c t i v e f r o m w h i c h w e h a v e t o a n a l y z e i t .

14:14:47    17               So how did the patent office describe the field of

14:14:51    18 a r t t h a t i s r e l e v a n t w h e n e v a l u a t i n g o b v i o u s n e s s?

14:14:56    19 A.            I t h i n k I u n d e r s t a n d.     I am 100 percent sure at

14:15:01    20 t h i s t i m e .

14:15:01    21 Q.            Okay.

14:15:02    22               M R . M I L L E R:    S h e r r i, w i l l y o u b r i n g u p M i l l e r 1 1 3 .

14:15:08    23 B Y M R . M I L L E R:

14:15:09    24 Q.            This is a page out of one of the office actions in

14:15:13    25 t h e f i l e h i s t o r y.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 59 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                   59


14:15:17     1               M R . M I L L E R:    And if you would highlight about that

14:15:19     2 ( i n d i c a t i n g) .

14:15:19     3 B Y M R . M I L L E R:

14:15:23     4 Q.            And can you see that when the patent office was

14:15:25     5 evaluating the applications and talked about what was

14:15:29     6 well known in the art, it said "the art of hunting and

14:15:35     7 h u m a n s c e n t e l i m i n a t i o n d u r i n g h u n t i n g. "   C o r r e c t?

14:15:35     8 A.            C o r r e c t.

14:15:39     9 Q.            Would you disagree that that is the relevant field

14:15:42    10 o f a r t w h e n e v a l u a t i n g o b v i o u s n e s s i n t h i s c a s e ?

14:15:47    11 A.            I believe it's more complicated than that, because

14:15:50    12 j u s t b e c a u s e y o u ' r e a h u n t e r d o e s n' t m e a n t h a t y o u k n o w

14:15:54    13 h o w t o c o n t r o l a n d e l i m i n a t e h u m a n s c e n t.      That's more of

14:15:58    14 a c h e m i c a l r e a c t i o n a n d a d e s i g n p r o c e s s.

14:16:02    15 Q.            Okay.        So then you're saying you do disagree that

14:16:06    16 y o u s h o u l d n' t - - y o u t h i n k t h e p a t e n t o f f i c e s h o u l d n o t

14:16:08    17 h a v e d e f i n e d t h e a r t a s h u n t i n g a n d h u m a n s c e n t

14:16:12    18 e l i m i n a t i o n d u r i n g h u n t i n g?

14:16:13    19 A.            T h a t ' s n o t w h a t I s a i d.

14:16:15    20 Q.            Okay.        W e l l , t h e n d o y o u a g r e e t h a t, w h e n d e f i n i n g

14:16:18    21 t h e r e l e v a n t a r t i n t h i s o b v i o u s n e s s c o n t e x t, t h e

14:16:22    22 r e l e v a n t a r t f i e l d o f t h e i n v e n t i o n i s " h u n t i n g a n d h u m a n

14:16:26    23 s c e n t e l i m i n a t i o n d u r i n g h u n t i n g" ?

14:16:29    24 A.            T h e n I a g r e e w i t h t h a t.

14:16:31    25 Q.            Okay.        And you don't have personal experience in


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 60 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                        60


14:16:36     1 that field of hunting and human scent elimination during

14:16:40     2 h u n t i n g?

14:16:40     3 A.            I have personal experience in being in the field

14:16:44     4 w h i l e h u n t i n g, a n d I h a v e e x p e r i e n c e i n c o n t r o l o f

14:16:51     5 b a c t e r i a t h r o u g h o z o n e a p p l i c a t i o n t h r o u g h m y t e a c h i n g.

14:16:56     6 So I reviewed a lot on this on the field of sterilization

14:17:00     7 o f b i o m a t e r i a l s.

14:17:01     8 Q.            Okay.       So you understand how ozone eliminates

14:17:05     9 s c e n t?

14:17:05    10 A.            B a s i c a l l y, y e s .

14:17:06    11 Q.            Okay.       But you've never -- you don't have any

14:17:09    12 e x p e r i e n c e i n t r y i n g t o a p p l y o z o n e i n t h e f i e l d f o r

14:17:13    13 h u n t i n g p u r p o s e s?

14:17:14    14 A.            N o , n o t i n t h e f i e l d f o r h u n t i n g p u r p o s e s.

14:17:17    15 Q.            And you don't have any personal experience in

14:17:19    16 e v a l u a t i n g s c e n t c o v e r o r s c e n t- e l i m i n a t i o n p r o d u c t s i n

14:17:23    17 t h e f i e l d f o r h u n t i n g p u r p o s e s?

14:17:25    18 A.            Well, my father back in -- before '87 or '85,

14:17:32    19 w o u l d u s e s c e n t c o v e r a g e a n d b l i n d s, a n d I w o u l d

14:17:36    20 a c c o m p a n y h i m o c c a s i o n a l l y.    So I do have some experience

14:17:38    21 i n t h a t a n d w h y h e w o u l d d o i t .           O b v i o u s l y, g r o w i n g u p o n

14:17:43    22 a f a r m a n d i n a h u n t i n g f a m i l y, w e w o u l d k n o w .

14:17:45    23 Q.            Okay.       But that would be the extent of your

14:17:47    24 e x p e r i e n c e, w h a t y o u j u s t d e s c r i b e d?

14:17:48    25 A.            C o r r e c t.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 61 of 154
                                    8-15-18       PARAH v. MOJACK             No. 18-1208                     61


14:17:49     1 Q.            Okay.

14:17:59     2               M R . M I L L E R:   Let's go to Friis 20, and paragraph

14:18:08     3 65.

14:18:08     4 B Y M R . M I L L E R:

14:18:09     5 Q.            I n y o u r r e p o r t, D r . F r i i s, y o u i d e n t i f i e d s o m e

14:18:13     6 file history where the claims in the patent originally

14:18:18     7 said -- referred to a volume of ozone gas or a gaseous

14:18:21     8 s t r e a m o f h y d r o x l a n d h y d r o p e r o x i d e i o n s ; r i g h t?

14:18:26     9 A.            C o r r e c t.

14:18:26    10 Q.            A n d o z o n e i s o n e t y p e o f d e o d o r i z e r d i s i n f e c t a n t?

14:18:35    11 A.            Yes.

14:18:35    12 Q.            And the hydroxl and hydroperoxide are another type

14:18:39    13 o f d i s i n f e c t a n t; r i g h t?

14:18:42    14 A.            T h e y ' r e r e l a t e d, b u t y e s .

14:18:43    15 Q.            And at some point after this the patent

14:18:49    16 a p p l i c a t i o n - - o r t h e p a t e n t a t t o r n e y a t t h e t i m e

14:18:51    17 c a n c e l e d a l l t h o s e c l a i m s a n d d e c i d e d t o r e w r i t e t h e

14:18:54    18 c l a i m s; c o r r e c t?

14:18:55    19 A.            Yes.      I believe claims 1 through 11 or 1 through

14:18:59    20 1 2 w e r e c a n c e l e d o r s o m e t h i n g l i k e t h a t, a n d t h e n

14:19:02    21 r e w r i t t e n.

14:19:02    22 Q.            Okay.       And if you wanted to refer to both ozone

14:19:06    23 g a s a n d t h e h y d r o x l a n d h y d r o p e r o x i d e i o n s w i t h a m o r e

14:19:12    24 g e n e r a l t e r m , w o u l d n' t i t b e a p p r o p r i a t e t o r e f e r t o a

14:19:16    25 s t r e a m o f o x i d i z i n g g a s ?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 62 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                    62


14:19:22     1 A.            Not a stream of oxidizing gas.                      I believe the

14:19:26     2 oxidizing gas could cover both.

14:19:33     3 Q.            So if you wanted to cancel out those alternatives

14:19:37     4 a n d b e m o r e g e n e r a l, y o u c o u l d j u s t b e m o r e g e n e r a l i n - -

14:19:42     5 y o u c a n r e f e r t o j u s t d e s c e n t i n g m a t e r i a l, t h a t w o u l d

14:19:47     6 encompass both ozone gas and the hydroxl and the

14:19:51     7 h y d r o p e r o x i d e; r i g h t?

14:19:52     8 A.            W e l l , i t d e p e n d s o n h o w i t ' s a p p l i e d.    But if it's

14:19:55     9 applied directly to the -- what you want to descent and

14:20:02    10 i t s t a y s t h e r e f o r l o n g e n o u g h a n d a h i g h- e n o u g h

14:20:05    11 c o n c e n t r a t i o n, t h e n y e s .

14:20:06    12 Q.            Okay.       A n d y o u t o o k i s s u e w i t h t h e w o r d " s t r e a m. "

14:20:13    13 A n d f r o m w h a t I u n d e r s t a n d, y o u r o p i n i o n i s t h a t a s t r e a m

14:20:18    14 d o e s n o t h a v e v o l u m e.      I s t h a t y o u r o p i n i o n?

14:20:24    15 A.            N o t q u i t e.    That's not what I said.

14:20:25    16 Q.            Do you know what the Ideal Gas Law is?

14:20:28    17 A.            Yes.

14:20:28    18 Q.            What is it?

14:20:29    19 A.            PV = nRT.

14:20:29    20 Q.            PV = nRT.

14:20:32    21 A.            Uh-huh.

14:20:32    22 Q.            And what's the purpose of the Ideal Gas Law?

14:20:35    23 A.            The Ideal Gas Law defines volume with respect to

14:20:38    24 p r e s s u r e a n d t e m p e r a t u r e.

14:20:39    25 Q.            Okay.       T h e V i n P V = n R T i s v o l u m e?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 63 of 154
                                  8-15-18         PARAH v. MOJACK               No. 18-1208                       63


14:20:43     1 A.            C o r r e c t.

14:20:44     2 Q.            Isn't it true that every gas, every amount of gas,

14:20:47     3 has a volume to it?                   I s n ' t t h a t a p h y s i c a l p r o p e r t y?

14:20:51     4 A.            O k a y , s o t h a t' s t h e d i f f e r e n c e b e t w e e n a s o l i d a n d

14:20:54     5 a gas, that the volume of a gas depends on how it's

14:20:58     6 c o n t a i n e d a n d h o w d i f f u s i o n t a k e p l a c e o v e r t i m e.

14:21:01     7 Q.            So the area it encompasses is the volume of the

14:21:04     8 gas?

14:21:04     9 A.            T h e i n s t a n t a n e o u s t h r e e- d i m e n s i o n a l v o l u m e t h a t i t

14:21:10    10 e n c o m p a s s e s i s t h e v o l u m e o f t h e g a s a t t h a t i n s t a n t i n

14:21:15    11 t i m e a s i t d i f f u s e s o u t .

14:21:17    12 Q.            Okay.        So at any given time a stream of gas will

14:21:20    13 h a v e a v o l u m e t o i t ?

14:21:22    14 A.            A s t r e a m o f f o r c e d f l o w c o u l d h a v e a v o l u m e, y e s .

14:21:29    15 Q.            I n f a c t , i t w i l l h a v e a v o l u m e; i s n ' t t h a t t r u e?

14:21:31    16 A.            A n i n s t a n t a n e o u s, i n s t a n t, a n i n i t i a l v o l u m e, y e s .

14:21:34    17 Q.            R i g h t.       Because the laws of physics still apply in

14:21:37    18 t h e S c e n t C r u s h e r p r o d u c t s; c o r r e c t?

14:21:39    19 A.            O f c o u r s e.

14:21:45    20               M R . M I L L E R:    Now, if we go to Friis 21 and

14:21:56    21 h i g h l i g h t p a r a g r a p h 2 9 .

14:22:00    22               M S . S T U C K I:    69?

14:22:02    23               M R . M I L L E R:    Oh, 69.

14:22:04    24 B Y M R . M I L L E R:

14:22:04    25 Q.            I n y o u r r e p o r t y o u s a y t h a t t h e t e r m " a s t r e a m" i s


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 64 of 154
                                   8-15-18        PARAH v. MOJACK              No. 18-1208                   64


14:22:08     1 not given any special meaning by the inventor in the

14:22:10     2 d e s c r i p t i o n o f t h e i n v e n t i o n; c o r r e c t?

14:22:12     3 A.            T h a t ' s c o r r e c t.

14:22:13     4 Q.            Okay.       So the plain and ordinary meaning of stream

14:22:18     5 i s w h a t s h o u l d a p p l y w h e n y o u ' r e r e a d i n g t h e s e c l a i m s; i s

14:22:21     6 that -- do you agree with that?

14:22:22     7 A.            T h a t ' s m y u n d e r s t a n d i n g.

14:22:23     8 Q.            Okay.       And you didn't provide with your report any

14:22:34     9 treatise or dictionary or other material that would

14:22:38    10 p r o v i d e a p l a i n a n d o r d i n a r y m e a n i n g o f w h a t s t r e a m i s ;

14:22:41    11 c o r r e c t?

14:22:42    12 A.            I did look up some websites to make sure I had a

14:22:45    13 c o m m o n u n d e r s t a n d i n g.

14:22:46    14 Q.            Okay.       But you didn't provide any of those or cite

14:22:49    15 t o a n y i n y o u r d e c l a r a t i o n?

14:22:50    16 A.            No.

14:22:50    17 Q.            Okay.

14:23:03    18               M R . M I L L E R:    Let's go to Miller 412.                    And let's

14:23:11    19 h i g h l i g h t t h i s r i g h t h e r e ( i n d i c a t i n g) .

14:23:14    20 B Y M R . M I L L E R:

14:23:14    21 Q.            W o u l d y o u d i s a g r e e w i t h t h e M e r r i a m- W e b s t e r

14:23:20    22 d e f i n i t i o n h e r e t h a t s a y s a s t r e a m i s " a n y b o d y o f

14:23:25    23 f l o w i n g f l u i d, s u c h a s w a t e r o r g a s . "

14:23:29    24 A.            S o , n o , a s l o n g a s i t ' s r u n n i n g, i s f o r c e d f r o m

14:23:34    25 t h e s o u r c e, n o , I w o u l d n o t .


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 65 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                      65


14:23:35     1 Q.            Okay.          S o i t j u s t s a y s " a n y b o d y o f f l o w i n g f l u i d,

14:23:40     2 such as water or gas."

14:23:45     3 A.            Where the flow is forced flow.                        D i f f u s i o n d o e s n' t

14:23:49     4 c o u n t a s a s t r e a m i n m y m i n d.

14:23:51     5 Q.            F u s i o n?

14:23:52     6 A.            D i f f u s i o n.

14:23:53     7 Q.            D i f f u s i o n, o k a y.     So is it your understanding

14:24:00     8 t h a t - - w e l l , l e t m e j u s t a s k y o u t h i s.           In the Scent

14:24:03     9 C r u s h e r p r o d u c t s, t h e F i e l d P r o a n d t h e F i e l d L i t e , d o e s

14:24:07    10 o z o n e g a s f l o w o u t o f t h o s e h o l e s?

14:24:10    11 A.            T h e r e' s i n i t i a l f l o w o f o z o n e g a s o u t o f t h o s e

14:24:13    12 h o l e s, y e s .

14:24:15    13 Q.            Okay.          So those products cause ozone to flow?

14:24:19    14 A.            I n i t i a l l y, y e s .

14:24:20    15 Q.            A n d u n d e r t h i s d e f i n i t i o n, t h e w o r d " a n y " m e a n s

14:24:27    16 a n y b o d y o f f l o w i n g f l u i d s u c h a s w a t e r o r g a s ; r i g h t?

14:24:31    17 W h i c h w o u l d e n c o m p a s s f l o w o f o z o n e o u t t h e h o l e s i n t h e

14:24:37    18 F i e l d P r o a n d t h e F i e l d L i t e; r i g h t?

14:24:38    19 A.            The initial flow, yes.

14:24:40    20 Q.            Okay.          And when you say "initial flow," are you

14:24:54    21 d r a w i n g - - I w a n t t o k n o w w h a t l i n e y o u ' r e t r y i n g t o d r a w

14:24:57    22 h e r e .     Are you trying to draw a line that it flows out

14:25:00    23 a n d o n c e i t ' s o u t i t c e a s e s t o b e a f l o w a n d t a k e s o n t h e

14:25:04    24 c h a r a c t e r i s t i c o f w h a t y o u w a n t t o c a l l a d i s p e r s e m e n t?

14:25:08    25 A.            So as any gas would do, ozone would come out in an


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 66 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                    66


14:25:15     1 initial force flow from the fan.                           And then as that force

14:25:19     2 o f f l o w c e a s e d, i t w o u l d t h e n b e p a s s i v e m o v e m e n t s o f a i r

14:25:26     3 that would take any of the molecules further and

14:25:31     4 diffusion that would disperse it evenly throughout the

14:25:33     5 s p a c e.      A n d t h a t ' s n o t a f l o w; t h a t ' s d i f f u s i o n.

14:25:37     6 Q.             S o y o u ' r e s a y i n g w h e n t h e w i n d b l o w s, t h e a i r i s

14:25:42     7 n o t f l o w i n g?

14:25:42     8 A.             B u t i t ' s n o t f o r c e d f r o m t h e d e v i c e.

14:25:45     9 Q.             S o y o u ' r e p u t t i n g a l i m i t a t i o n t h a t s a y s, w h e n y o u

14:25:50    10 t a l k a b o u t f l o w , i t h a s t o b e a f l o w f o r c e d f r o m a

14:25:53    11 d e v i c e?

14:25:53    12 A.             T h e i n i t i a l s t r e a m h a s t o b e f r o m t h e d e v i c e.

14:25:56    13 Q.             And can you point to anywhere in the file history

14:25:59    14 o r t h e p a t e n t s t h a t s a y s f l o w i s t o b e u n d e r s t o o d a s f l o w

14:26:05    15 c r e a t e d b y , f o r c e d f r o m , a n e l e c t r i c a l f a n ?

14:26:09    16 A.             Well, the common meaning of stream is forced from

14:26:14    17 s o m e s o u r c e, a s y o u s h o w h e r e, a n d t h a t' s n o t u p t o m e t o

14:26:17    18 c o n s t r u e t h a t .

14:26:18    19 Q.             Okay.

14:26:19    20 A.             I t ' s t h e j u d g e.

14:26:20    21 Q.             S o I h a v e n' t s e e n a d e f i n i t i o n o f s t r e a m t h a t s a y s

14:26:22    22 f o r c e d f r o m s o m e f o r c e.      You just agreed with me that

14:26:25    23 t h i s i s a p l a i n a n d o r d i n a r y m e a n i n g o f s t r e a m, " a n y b o d y

14:26:29    24 o f f l o w i n g f l u i d s s u c h a s w a t e r o r g a s . "       R i g h t?

14:26:31    25 A.             B u t r u n n i n g w a t e r, i f y o u ' r e i n a p o n d , i s n o t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 67 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   67


14:26:36     1 flow.         Running water has some momentum associated with

14:26:40     2 it, just like the initial flow out of the machine has

14:26:44     3 momentum of the molecules coming out.                              As soon as that

14:26:48     4 m o m e n t u m i s l o s t , t h e r e w a s n o l o n g e r a s t r e a m.

14:26:51     5 Q.            G r a v i t y i s a f o r c e; r i g h t?

14:26:53     6 A.            C o r r e c t.

14:26:53     7 Q.            And gravity can cause momentum and flow on

14:26:58     8 p a r t i c l e s; r i g h t?

14:26:58     9 A.            B u t t h a t ' s n o t - - y e s , r i g h t, b u t t h a t ' s n o t

14:27:01    10 g e n e r a t e d b y t h e m a c h i n e.

14:27:02    11 Q.            Okay.       But it's still a force causing the movement

14:27:06    12 o f t h e o z o n e p a r t i c l e s?

14:27:07    13 A.            T h a t ' s c o r r e c t.

14:27:07    14 Q.            Okay.       S o t h e - - u n d e r y o u r u n d e r s t a n d i n g, t h e

14:27:11    15 S c e n t C r u s h e r p r o d u c t s w i l l f o r c e a f l o w , w h i c h i s a

14:27:17    16 s t r e a m, o f g a s o u t o f i t , a n d a f t e r t h a t s t r e a m i s o u t ,

14:27:24    17 b y w a y o f g r a v i t y o r a i r , t h e y c o n t i n u e t o m o v e a r o u n d

14:27:27    18 a f t e r t h a t ; r i g h t?

14:27:29    19 A.            C o r r e c t.    B u t n o t b y t h e f o r c e o f t h e s t r e a m.

14:27:32    20 Q.            Okay.       And the Scent Crusher products have

14:27:36    21 d i r e c t i o n a l v e n t s o n t h e m ; r i g h t?

14:27:38    22 A.            T h a t ' s c o r r e c t.

14:27:39    23 Q.            Those are to control the direction that it -- that

14:27:44    24 t h e s t r e a m o f o z o n e f l o w s o u t ; r i g h t?

14:27:46    25 A.            T h e i n i t i a l d i r e c t i o n, y e s .


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 68 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                      68


14:27:48     1 Q.            Okay.         A n d t h e F i e l d P r o h a s a h i g h, m e d i u m, a n d

14:27:57     2 l o w ; r i g h t?

14:27:58     3 A.            That's what I saw.

14:27:58     4 Q.            A n d a r e y o u a w a r e, d o y o u - - d o e s t h a t c o n t r o l t h e

14:28:04     5 rate of the volume of flow that comes out?

14:28:08     6 A.            I don't remember from the manual that it was

14:28:11     7 t h e r e, b u t I w o u l d a s s u m e s o .

14:28:16     8 Q.            Okay.

14:28:16     9               M R . M I L L E R:     If we'd go to Friis 127 and

14:28:23    10 p a r a g r a p h 1 5 4 .      It's kind of big, so let me just see here

14:28:28    11 i f w e c o u l d - - l e t ' s - - l e t ' s d o t h i s p a r t r i g h t t h e r e

14:28:33    12 ( i n d i c a t i n g) .

14:28:38    13 B Y M R . M I L L E R:

14:28:39    14 Q.            In your declaration you state that -- you said

14:28:42    15 t h e r e' s " n o d i r e c t e v i d e n c e t h a t S c e n t C r u s h e r p r o d u c t s

14:28:45    16 d e o d o r i z e t h e h u n t e r. "

14:28:47    17 A.            T h a t ' s c o r r e c t.

14:28:47    18 Q.            D o y o u s e e t h a t?       You -- you're aware that the

14:28:52    19 S c e n t C r u s h e r p r o d u c t s a r e a d v e r t i s e d a s

14:28:56    20 s c e n t- e l i m i n a t i o n p r o d u c t s; r i g h t?

14:28:59    21 A.            I t ' s m a r k e t i n g i n a n u n r e g u l a t e d i n d u s t r y.

14:29:03    22 Q.            Okay.         Does the application of ozone eliminate

14:29:07    23 s c e n t?

14:29:07    24 A.            I t d e p e n d s.

14:29:09    25 Q.            But it can?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 69 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                     69


14:29:12     1 A.            I n a c o n f i n e d e n v i r o n m e n t, a t a h i g h - e n o u g h

14:29:16     2 c o n c e n t r a t i o n f o r a l o n g - e n o u g h p e r i o d o f t i m e, y e s , i t

14:29:21     3 c a n p o t e n t i a l l y e l i m i n a t e s c e n t.

14:29:21     4 Q.            S a y t h a t a g a i n.     I n w h a t t y p e o f e n v i r o n m e n t?

14:29:24     5 A.            I n a c o n f i n e d e n v i r o n m e n t, f o r a l o n g - e n o u g h

14:29:27     6 p e r i o d o f t i m e , a t a h i g h - e n o u g h c o n c e n t r a t i o n, y e s ,

14:29:30     7 o z o n e c a n p o t e n t i a l l y e l i m i n a t e s c e n t.

14:29:32     8 Q.            So are you saying that you don't believe that it's

14:29:35     9 p o s s i b l e f o r a n o z o n e g e n e r a t o r, s i t t i n g a b o v e y o u o u t i n

14:29:40    10 t h e o p e n a t m o s p h e r e, p r o j e c t i n g o z o n e, t o a c t u a l l y

14:29:44    11 e l i m i n a t e a n y s c e n t?

14:29:45    12 A.            I h a v e n' t d o n e t h e s t u d i e s, b u t i n m y o p i n i o n i t

14:29:48    13 i s h i g h l y u n l i k e l y t h a t i t w o u l d c o m p l e t e l y e l i m i n a t e

14:29:52    14 s c e n t i n a n o p e n a t m o s p h e r e.

14:29:55    15 Q.            Do the Scent Crusher products application of

14:29:59    16 o z o n e, d o t h e y e l i m i n a t e s o m e s c e n t?

14:30:05    17 A.            Y e s , o n e m o l e c u l e, y e s , o f c o u r s e.

14:30:07    18 Q.            Okay.

14:30:08    19               M R . M I L L E R:     A n d , i n f a c t, S h e r r i i f w e g o t o

14:30:11    20 E l r o d E x h i b i t S , a n d g o t o p a g e 3 .

14:30:17    21               I n t h e F i e l d P r o m a n u a l, w i l l y o u h i g h l i g h t t h a t

14:30:22    22 ( i n d i c a t i n g) .

14:30:22    23 B Y M R . M I L L E R:

14:30:26    24 Q.            Would you say that this is an accurate

14:30:28    25 r e p r e s e n t a t i o n o f h o w o z o n e c a n e l i m i n a t e s o m e


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 70 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                     70


14:30:33     1 o d o r - p r o d u c i n g m o l e c u l e s?

14:30:36     2 A.            A g a i n, i n a c o n f i n e d s p a c e a t a c o n c e n t r a t i o n

14:30:40     3 t h a t ' s h i g h e n o u g h f o r a l o n g e n o u g h p e r i o d o f t i m e, t h e n

14:30:43     4 yes.

14:30:43     5 Q.            Okay.        B u t i n t h e o p e n a t m o s p h e r e, I g o t o z o n e

14:30:46     6 coming down and landing on me, it will eliminate some of

14:30:51     7 the odor or bacteria on me and eliminate some of my

14:30:55     8 s c e n t; c o r r e c t?

14:30:56     9 A.            C o r r e c t.     It's like the Lysol bottle eliminates

14:31:00    10 9 9 . 9 p e r c e n t.         It will eliminate some.

14:31:02    11 Q.            Okay.        So you're just saying you don't know if it

14:31:05    12 c o u l d e l i m i n a t e 1 0 0 p e r c e n t o f a l l s c e n t- p r o d u c i n g

14:31:11    13 b a c t e r i a?

14:31:12    14 A.            I h a v e n o t d o n e t h e s t u d i e s n o r h a v e I f o u n d t h e m,

14:31:15    15 b u t i t i s h i g h l y u n l i k e l y, i n m y o p i n i o n, t h a t i t c o u l d,

14:31:18    16 i n t h e o p e n a t m o s p h e r e, e l i m i n a t e a l l s c e n t.

14:31:21    17 Q.            S o b a s e d o n y o u r e x p e r i e n c e, y o u f i n d i t - - y o u ' r e

14:31:25    18 a b i t s k e p t i c a l t h a t d o i n g o z o n e i n t h e o p e n a t m o s p h e r e

14:31:28    19 l i k e t h a t w o u l d r e a l l y b e e f f e c t i v e?      You like the

14:31:33    20 c o n f i n e d, c l o s e d e n v i r o n m e n t s f o r o z o n e; i s t h a t r i g h t?

14:31:35    21 A.            I didn't say that.

14:31:35    22 Q.            Okay.

14:31:36    23 A.            D e p e n d s o n h o w y o u d e f i n e " e f f e c t i v e. "   But

14:31:39    24 " e l i m i n a t e" i s a p r e c i s e t e r m.       I t m e a n s e l i m i n a t e, i n m y

14:31:46    25 r e a d i n g, i n t h e p l a i n a n d c o m m o n, o r d i n a r y m e a n i n g o f


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 71 of 154
                                    8-15-18       PARAH v. MOJACK             No. 18-1208                      71


14:31:49     1 " e l i m i n a t e, " a n d i n t h a t s e n s e, t h e n n o .

14:32:03     2 Q.             When you -- do you believe a person of ordinary

14:32:06     3 skill in the art -- and we talked about the art being

14:32:09     4 h u n t i n g a n d , y o u k n o w, o d o r e l i m i n a t i o n d u r i n g h u n t i n g.

14:32:14     5 Do you believe a person of ordinary skill in the hunting

14:32:16     6 a r t w o u l d r e a d t h e w o r d " e l i m i n a t e" i n t h e s e c l a i m s a n d

14:32:19     7 believe that it required elimination of every

14:32:22     8 o d o r - p r o d u c i n g b a c t e r i a m o l e c u l e o r i t w o u l d n' t b e

14:32:27     9 s a t i s f i e d?

14:32:27    10 A.             I'm not -- I have not seen any studies that

14:32:30    11 q u a n t i f y t h a t .     I c a n ' t c o m m e n t o n t h a t.     But a person of

14:32:35    12 o r d i n a r y s k i l l i n t h e a r t w o u l d a l s o h a v e n o t s e e n a n y

14:32:40    13 s t u d i e s t h a t w o u l d a c t u a l l y q u a n t i f y w h a t y o u s a i d .

14:32:42    14 Q.             B u t w h a t I w a s a s k i n g, d o y o u t h i n k t h a t' s h o w

14:32:44    15 s o m e b o d y w o u l d r e a d t h a t w o r d " e l i m i n a t e, " t h a t t h i s

14:32:48    16 w o r d , t a l k i n g a b o u t o d o r c o n t r o l i n t h e h u n t i n g i n d u s t r y

14:32:52    17 a n d o u t i n t h e f i e l d, i s g o i n g t o s a t i s f y t h a t c l a i m,

14:32:57    18 w h a t t h e y ' r e t a l k i n g a b o u t i s e l i m i n a t i n g e v e r y s i n g l e

14:33:01    19 o d o r - p r o d u c i n g b a c t e r i a?

14:33:01    20 A.             Well, once again --

14:33:04    21 Q.             W o u l d t h a t b e a r e a s o n a b l e r e a d i n g o f t h a t c l a i m?

14:33:08    22 A.             O n c e a g a i n, a l l t h e h u n t e r s h a v e s e e n t h e L y s o l

14:33:12    23 b o t t l e s w h e r e i t s a y s " e l i m i n a t e s 9 9 . 9 p e r c e n t o f o d o r

14:33:16    24 a n d b a c t e r i a, " a n d s o t h e y w o u l d b e f a m i l i a r w i t h t h a t

14:33:21    25 t y p e o f l a n g u a g e.       A n d e l i m i n a t e i s a v e r y p r e c i s e t e r m,


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 72 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                       72


14:33:24     1 s o I w o u l d s a y e l i m i n a t e i s e l i m i n a t e.        And even a

14:33:29     2 h u n t e r, w i t h n o s c i e n t i f i c b a c k g r o u n d, a b s o l u t e l y w o u l d

14:33:33     3 u n d e r s t a n d i t d o e s n o t e l i m i n a t e.

14:33:36     4 Q.            And Scent Crusher advertises their product by

14:33:40     5 s a y i n g, " O d o r d i s a p p e a r s.     Y o u s t a y s c e n t- f r e e w h i l e i n

14:33:45     6 t h e f i e l d. "      D o y o u s e e t h a t?

14:33:46     7 A.            I do.

14:33:46     8 Q.            Okay.       And that is what Scent Crusher believes

14:33:50     9 t h e i r p r o d u c t d o e s; r i g h t?

14:33:53    10 A.            Marketing in an unregulated field is not my

14:33:57    11 j u d g m e n t t o m a k e .

14:33:57    12 Q.            S o a r e y o u s a y i n g t h a t t h i s i s f a l s e?

14:34:01    13 A.            I h a v e n' t s e e n a n y s t u d i e s t o s u p p o r t o r c o n f i r m

14:34:07    14 t h a t s t a t e m e n t.

14:34:07    15 Q.            S o y o u h a v e n o o p i n i o n o n e w a y o r t h e o t h e r?

14:34:10    16 A.            I d o h a v e a n o p i n i o n.        I believe it's highly

14:34:13    17 u n l i k e l y, b u t I h a v e n o t s e e n a n y s t u d i e s t o s a y t h a t

14:34:17    18 c o m p l e t e e l i m i n a t i o n w o u l d b e r e a s o n a b l e.

14:34:21    19 Q.            Okay.       L e t ' s m o v e o n t o i n v a l i d i t y.

14:34:27    20               M R . M I L L E R:     Let's go to Friis 18, paragraph 59.

14:34:44    21 O h , n o , n o t t h a t o n e .        S o r r y.    Friis 55, paragraph 98.

14:34:49    22               T H E W I T N E S S:    M a y I g e t s o m e w a t e r, p l e a s e?

14:34:52    23               M R . M I L L E R:     Oh, yes.

14:34:55    24               T H E W I T N E S S:    Thank you.

14:34:55    25               M R . M I L L E R:     Friis 55, paragraph 98.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 73 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                   73


14:35:02     1 B Y M R . M I L L E R:

14:35:02     2 Q.            I want to make sure I understand the scope of your

14:35:06     3 o b v i o u s n e s s o p i n i o n.   B a s e d o n m y r e a d i n g t h e r e, i t s e e m s

14:35:11     4 that your opinion of obviousness is that you start with

14:35:15     5 D a w s o n, a n d t h e n y o u s a y i t w o u l d b e o b v i o u s f o r a p e r s o n

14:35:19     6 of ordinary skill in the art to take the gas generators

14:35:24     7 in Stec or Hess out into the field and then to create a

14:35:29     8 s t r e a m o f o z o n e- d e s c e n t i n g- g a s o u t i n t h e f i e l d w h i l e

14:35:33     9 h u n t i n g.

14:35:34    10 A.            C o r r e c t.

14:35:34    11 Q.            Okay.       A n d t h a t' s t h e o n l y o p i n i o n y o u h a v e o f

14:35:37    12 w h a t w o u l d b e o b v i o u s, b a s e d o n t h e s e t h r e e p a t e n t s;

14:35:40    13 r i g h t?

14:35:41    14 A.            That's what I reviewed to date to make my

14:35:46    15 o p i n i o n s.     ( N o d s h e a d. )

14:35:48    16 Q.            And that type -- the combination you teach here of

14:35:52    17 i t ' s o b v i o u s t o t a k e t h e g e n e r a t o r s i n S t e c o r H e s s o u t

14:35:56    18 i n t h e f i e l d a n d f o l l o w t h e a p p r o a c h o f D a w s o n, t h a t ' s

14:35:59    19 t h e t y p e o f o b v i o u s n e s s t h a t i s t h e f o u n d a t i o n o f y o u r

14:36:03    20 o p i n i o n?

14:36:03    21 A.            Well, that and my experiences of how hunting is

14:36:07    22 d o n e , h o w m y f a t h e r w o u l d h u n t , a n d d r i v i n g t h e p i c k u p t o

14:36:13    23 t h e f i e l d w i t h a s u i t c a s e f r o m S t e c p l u g g e d i n t o t h e

14:36:16    24 c i g a r e t t e l i g h t e r i n t h e b a c k o f t h e p i c k u p, a n d i t s e e m s

14:36:20    25 c l e a r t h a t i t t e a c h e s i t c o u l d b e u s e d i n t h e f i e l d i n


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 74 of 154
                                   8-15-18        PARAH v. MOJACK             No. 18-1208                   74


14:36:23     1 t h e o p e n a t m o s p h e r e.

14:36:23     2 Q.            Okay.      I just wanted to make sure I understood

14:36:26     3 t h a t y o u d i d n ' t h a v e a l t e r n a t i v e w a y s o f , w e l l, w h a t i f

14:36:30     4 you start with Stec and then you bring Dawson into the

14:36:33     5 mix.        I w a n t t o m a k e s u r e t h a t t h i s s t a t e m e n t, w h i c h y o u

14:36:35     6 restate in paragraphs 122 and paragraph 146, that this is

14:36:39     7 y o u r s t a t e m e n t o f y o u r o b v i o u s n e s s o p i n i o n.   Is that

14:36:43     8 a c c u r a t e?

14:36:45     9 A.            Yes.

14:36:46    10 Q.            Okay.      N o w , y o u d o n ' t a l l e g e t h a t t h e r e' s a n y

14:36:50    11 a n t i c i p a t i o n d e f e n s e i n t h i s c a s e ; r i g h t?

14:36:52    12 A.            No.

14:36:52    13 Q.            Okay.      S o y o u h a v e n' t s e e n a n y e v i d e n c e t h a t a

14:36:57    14 s i n g l e p r i o r a r t r e f e r e n c e s h o w e d t h a t s o m e b o d y, p r i o r t o

14:37:00    15 D e c e m b e r 2 0 0 4 , a c t u a l l y d i d u s e a n o z o n e g e n e r a t o r i n t h e

14:37:06    16 o p e n a t m o s p h e r e w h i l e h u n t i n g; r i g h t?

14:37:12    17 A.            S t e c c o m e s c l o s e t o d o i n g t h a t i n t h e o p e n f i e l d,

14:37:17    18 b u t n o .

14:37:17    19 Q.            B u t i t d o e s n' t d o i t ?

14:37:19    20 A.            Not --

14:37:24    21 Q.            Let's go ahead and talk about Stec.

14:37:25    22 A.            N o t i n t e r m s o f a s t r e a m d i r e c t l y o n t h e h u n t e r,

14:37:28    23 u n l e s s y o u c o n s i d e r t h e h u n t e r' s h a n d s i n s i d e t h e

14:37:31    24 s u i t c a s e.

14:37:33    25               M R . M I L L E R:     Any chance you can put my PowerPoint


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 75 of 154
                                   8-15-18        PARAH v. MOJACK             No. 18-1208                       75


14:37:36     1 slide 2 up?

14:37:39     2 B Y M R . M I L L E R:

14:37:39     3 Q.            Let's talk about Stec then.                      And just make sure we

14:37:43     4 u n d e r s t a n d w h a t S t e c d i s c l o s e s.

14:37:44     5 A.            Uh-huh.

14:37:45     6 Q.            S t e c t e a c h e s k i n d o f t w o d i f f e r e n t i n v e n t i o n s,

14:37:50     7 b o t h e n c l o s u r e s; r i g h t?

14:37:53     8 A.            I n i t i a l l y e n c l o s u r e s, y e s .

14:37:55     9 Q.            Okay.       The first thing Stec says is you can get a

14:37:58    10 p o r t a b l e c l o s e t, a n d s a y s y o u c a n a l s o u s e a s u i t c a s e o r

14:38:03    11 a b i g T u p p e r w a r e b i n ; r i g h t?        And you use an ozone

14:38:07    12 g e n e r a t o r i n s i d e o f t h a t z i p p e r- s e a l e d c l o s e t w i t h y o u r

14:38:13    13 c l o t h e s i n i t ; r i g h t?

14:38:14    14 A.            C o r r e c t, a n d y o u r h u n t i n g e q u i p m e n t i n s i d e a s

14:38:16    15 w e l l .

14:38:16    16 Q.            Okay.       A n d i f y o u l o o k o n y o u r s c r e e n, t h i s i s

14:38:20    17 k i n d o f a m o c k - u p o f s o m e s t u f f f r o m S t e c t h a t I p u t

14:38:22    18 t o g e t h e r.     A n d S t e c t e a c h e s t h a t t h i s p o r t a b l e c l o s e t,

14:38:27    19 t h e i n t e n t o f t h i s i s t o t a k e i t w i t h y o u a n d p l a c e i t i n

14:38:30    20 t h e l o d g e o r t h e c a b i n t h a t y o u ' r e s t a y i n g i n ; r i g h t?

14:38:33    21 A.            F o r o n e o f t h e e m b o d i m e n t s, y e s .

14:38:36    22 Q.            Okay.       For -- that's the only thing it ever tells

14:38:39    23 y o u t o d o w i t h t h e p o r t a b l e c l o s e t.

14:38:43    24 A.            No.     W e l l , w i t h t h e p o r t a b l e c l o s e t, y e s .

14:38:45    25 Q.            Yes.      A n d t h e n i t a l s o s a y s - - o k a y, w e l l , w e d i d


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 76 of 154
                                  8-15-18          PARAH v. MOJACK            No. 18-1208                     76


14:38:56     1 that.         It teaches right there you place it in the hunting

14:38:59     2 l o d g e w h e r e y o u ' r e s t a y i n g; r i g h t?      And then you know

14:39:02     3 t h a t S t e c w a s c o n s i d e r e d b y t h e p a t e n t o f f i c e; r i g h t i n ?

14:39:02     4 A.            C o r r e c t.

14:39:05     5 Q.            A n d i t w a s c o n s i d e r e d, i f y o u l o o k d o w n h e r e , o n e

14:39:07     6 t w o , t h r e e, f o u r , f i v e d i f f e r e n t o f f i c e a c t i o n s S t e c w a s

14:39:11     7 a n a l y z e d b y t h e p a t e n t o f f i c e; r i g h t?

14:39:14     8 A.            C o r r e c t.

14:39:14     9 Q.            Okay.

14:39:15    10               M R . M I L L E R:    A n d g o t o t h e n e x t p a g e , S h e r r i.

14:39:15    11 B Y M R . M I L L E R:

14:39:17    12 Q.            S o S t e c a l s o t a l k s a b o u t t h i s r o o m ; r i g h t?      A side

14:39:22    13 r o o m t h a t y o u b u i l d o n t o t h e h u n t i n g l o d g e t h a t h a s s o m e

14:39:27    14 o z o n e g e n e r a t o r s i n i t ; r i g h t?

14:39:28    15 A.            C o r r e c t.

14:39:29    16 Q.            And the hunter goes in there and it can disinfect

14:39:34    17 t h e c l o t h i n g t h e r e?

14:39:35    18 A.            It can apply a direct stream out of the generator

14:39:41    19 5 2 t o t h e h u n t e r a s h e w a l k s i n t o o r o u t o f t h e

14:39:46    20 e n c l o s u r e; c o r r e c t.

14:39:47    21 Q.            Okay.       A n d w h e n i t t a l k s a b o u t t h i s r o o m, i t s a y s,

14:39:57    22 r i g h t h e r e i n p a r a g r a p h 2 5 , t h e p r o v i s i o n o f t h e

14:39:59    23 s t a n d- a l o n e r o o m , " o n e o f t h e b e n e f i t s o f t h i s

14:40:03    24 s t a n d- a l o n e r o o m i s i t a d v a n t a g e o u s l y e l i m i n a t e s t h e n e e d

14:40:07    25 f o r t h e h u n t e r t o c a r r y t h e p o r t a b l e e n c l o s u r e w i t h h i m . "


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 77 of 154
                                 8-15-18           PARAH v. MOJACK           No. 18-1208                       77


14:40:11     1 Do you see that?

14:40:11     2 A.            I do.

14:40:11     3 Q.            So Stec teaches that it's an advantage to not have

14:40:16     4 to carry this portable closet or suitcase with you.                                       It

14:40:21     5 s a y s o n e o f t h e a d v a n t a g e s o f t h i s r o o m i s y o u w o u l d n' t

14:40:23     6 have to take this portable enclosure to the lodge with

14:40:26     7 y o u b e c a u s e t h e l o d g e h a s a b u i l t- i n r o o m.        T h a t' s w h a t

14:40:29     8 S t e c t e a c h e s; r i g h t?

14:40:30     9 A.            It also -- yes, it also teaches a different

14:40:33    10 e m b o d i m e n t, t h o u g h.

14:40:34    11 Q.            I t d o e s n' t t e a c h t h a t y o u t a k e i t i n t o t h e f i e l d

14:40:37    12 a n d o p e n i t i n t h e f i e l d a n d l e a v e i t o p e n w h i l e t h e

14:40:39    13 o z o n e r u n s , d o e s i t ?

14:40:41    14 A.            It teaches that it can be portable and plugged

14:40:44    15 i n t o a c i g a r e t t e l i g h t e r.     And those are found in trucks

14:40:48    16 a n d p i c k u p s t h a t y o u w o u l d t a k e t o t h e p l a c e o f y o u r

14:40:52    17 h u n t i n g a n d w a l k a s h o r t d i s t a n c e t o t h e t r e e s o r t h e

14:40:56    18 b l i n d s a n d - -

14:40:57    19 Q.            W e l l , y o u ' r e a s s u m i n g a l o t t h e r e, b e c a u s e S t e c

14:41:00    20 t e a c h e s t h a t y o u t a k e i t t o t h e l o d g e o r c a b i n a n d y o u

14:41:03    21 c a n h a v e i t i n y o u r c a r , p l u g g e d i n , w h i l e y o u t a k e i t t o

14:41:06    22 t h e l o d g e o r c a b i n; r i g h t?

14:41:07    23 A.            F r o m m y e x p e r i e n c e, f r o m w h e n I w a s a y o u n g l a d y,

14:41:10    24 t h a t ' s w h a t w a s d o n e.      That's how I applied it.

14:41:17    25 Q.            A n d i n t h e c a r i s o n e t h i n g, b u t S t e c d o e s n' t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 78 of 154
                                  8-15-18           PARAH v. MOJACK             No. 18-1208                  78


14:41:22     1 teach to take it out in the field with you, open it up

14:41:27     2 a n d r u n t h e o z o n e g e n e r a t o r?

14:41:30     3 A.            I t t e a c h e s a s u i t c a s e, a n d a s u i t c a s e i s f o r

14:41:35     4 t r a n s p o r t a t i o n t o t h e f i e l d.

14:41:36     5 Q.            R i g h t.       A n d l i k e y o u s a i d b e f o r e, w h e n y o u ' r e

14:41:39     6 a p p l y i n g o z o n e, s o m e t i m e s a n e n c l o s e d s p a c e h e l p s t h e

14:41:43     7 d i s i n f e c t a n t p r o p e r t i e s w o r k b e t t e r; r i g h t?

14:41:46     8 A.            It increases the concentration and controls the

14:41:48     9 time, so it can.

14:41:49    10 Q.            Okay.        L e t ' s t a l k a b o u t H e s s i n t h a t c o n t e x t t h e n.

14:41:54    11 H e s s i s a n o t h e r o n e y o u - -

14:41:58    12               M R . M I L L E R:       My slide No. 1.

14:42:05    13 B Y M R . M I L L E R:

14:42:05    14 Q.            N o w , H e s s t a l k s a b o u t a h u n t e r' s b l i n d, r i g h t,

14:42:09    15 t h a t h a s a f a n f i l t e r a t t h e b o t t o m?

14:42:13    16 A.            C o r r e c t.

14:42:13    17 Q.            And the filter fan pulls air in so that you've got

14:42:19    18 c l e a n a m b i e n t a i r c o m i n g i n f r o m t h e t o p h e r e , g o i n g

14:42:22    19 t h r o u g h t h e h u n t e r, g r a b b i n g a l l t h e o d o r a n d b a c t e r i a

14:42:25    20 t h a t s e t t l e s a t t h e b o t t o m, f i l t e r i n g i t o u t s o t h a t

14:42:29    21 f i l t e r e d c l e a n a i r g o e s o u t t h e b o t t o m; r i g h t?

14:42:31    22 A.            T h a t ' s o n e e m b o d i m e n t, y e a h .

14:42:33    23 Q.            Okay.        And Hess teaches that this arrangement

14:42:37    24 g e n e r a t e s a p o s i t i v e f l o w o f c l e a n a i r t h r o u g h t h e b l i n d

14:42:40    25 t o h e l p k e e p t h e b l i n d w e l l v e n t i l a t e d a n d c o o l ; r i g h t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 79 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                      79


14:42:45     1 A.            C o r r e c t.

14:42:45     2 Q.            A n d H e s s w a s c o n s i d e r e d o n e , t w o , t h r e e, f o u r,

14:42:49     3 f i v e d i f f e r e n t o f f i c e a c t i o n s; r i g h t?

14:42:51     4 A.            T o t h e b e s t o f m y k n o w l e d g e, y e s .

14:42:52     5 Q.            Okay.       And in your declaration you make a

14:43:01     6 statement where you say you could reverse the flow of

14:43:05     7 t h a t f i l t e r s o t h a t i t b l e w a i r b a c k i n t o t h e b l i n d;

14:43:09     8 r i g h t?

14:43:09     9 A.            C o r r e c t.

14:43:10    10 Q.            You never say anywhere in your declaration that it

14:43:14    11 w o u l d b e o b v i o u s t o d o t h a t , a n d y o u n e v e r p r o v i d e a n y

14:43:16    12 r e a s o n w h y s o m e b o d y w o u l d a c t u a l l y d o t h a t ; r i g h t?

14:43:19    13 A.            W e l l , i n m y d e c l a r a t i o n, n o .      But it also says in

14:43:27    14 H e s s t h a t y o u c a n u s e t h e o z o n e g e n e r a t i o n, t h e

14:43:32    15 u l t r a v i o l e t l i g h t, i n c o m b i n a t i o n w i t h t h e c a r b o n f i l t e r,

14:43:36    16 a n d I j u s t d o n ' t u n d e r s t a n d h o w t h a t w o u l d b e

14:43:38    17 a d v a n t a g e o u s u n l e s s y o u w e r e t o r e v e r s e, e i t h e r p u t t h e

14:43:44    18 o z o n e g e n e r a t i o n a b o v e a n d d r a w o v e r t h e h u n t e r a n d d r a w

14:43:48    19 t h r o u g h t h e c a r b o n f i l t e r o r s o m e h o w i n t e r a c t t h e o z o n e

14:43:53    20 w i t h t h e h u n t e r a n d t h e s c e n t.

14:43:56    21 Q.            So Hess teaches that with the carbon filter you

14:43:59    22 c a n a l s o a d d a U V l a m p t o a d d a d d i t i o n a l b a c t e r i a k i l l i n g

14:44:03    23 i n t h e f i l t e r; r i g h t?

14:44:04    24 A.            C o r r e c t.

14:44:06    25 Q.            Okay.       A n d t h e r e' s n o t e a c h i n g t o H e s s - - y o u


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 80 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                     80


14:44:11     1 don't cite any information to suggest that if you had a

14:44:13     2 f i l t e r w i t h a c a r b o n f i l t e r a n d a U V l a m p, t h a t i t ' s

14:44:16     3 going to generate a concentration of ozone that could

14:44:23     4 o p e r a t e b y d e s c e n t i n g t h e h u n t e r w i t h i n t h e b l i n d?

14:44:28     5 A.            The details are not in Hess, but a person of

14:44:31     6 ordinary skill in the art would be able to divine how to

14:44:35     7 do that.

14:44:36     8 Q.            A n d w h a t ' s y o u r b a s i s f o r t h a t, d i v i n e h o w t o - -

14:44:39     9 i f y o u - - l e t ' s j u s t t a l k a b o u t t h i s.          If you reverse

14:44:43    10 t h a t f i l t e r i n H e s s?

14:44:44    11 A.            Uh-huh.

14:44:44    12 Q.            And looking at my figure here, you're taking clean

14:44:47    13 a i r f r o m t h e o u t s i d e a n d y o u ' r e p u t t i n g c l e a n a i r i n t o

14:44:50    14 t h e f i l t e r.

14:44:52    15 A.            Passing it through -- if it was the ozone

14:44:54    16 g e n e r a t i o n i n s t e a d o f n e c e s s a r i l y t h e c a r b o n f i l t e r, t h e n

14:44:58    17 t h a t w o u l d m a k e s e n s e.

14:44:59    18 Q.            And then you're blowing it up from the bottom

14:45:02    19 t h r o u g h t h e s e t t l e d b a c t e r i a s t u f f.    A n d i f y o u d i d t h a t,

14:45:06    20 y o u ' r e n o t g o i n g t o g e t t h e p o s i t i v e a i r t u n n e l e f f e c t

14:45:11    21 t h a t H e s s d e s c r i b e s e a r l i e r t o k e e p t h e b l i n d w e l l

14:45:15    22 v e n t i l a t e d a n d c o o l?

14:45:16    23 A.            Not now, but it would be up through the top of the

14:45:20    24 b l i n d t h a t ' s o f t e n d e s c r i b e d a s o p e n e d i n H e s s.

14:45:22    25 Q.            Have you ever seen that done?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 81 of 154
                                    8-15-18        PARAH v. MOJACK              No. 18-1208                      81


14:45:24     1 A.             No.

14:45:24     2 Q.             Have you ever seen anything like Hess ever built

14:45:27     3 a n d i n p r a c t i c e?

14:45:28     4 A.             Well, I've told you I've never seen ozone or use

14:45:32     5 i n t h e f i e l d a c t u a l l y, s o . . .

14:45:36     6 Q.             And that's not how Hess is intended to be used?

14:45:40     7 A.             T h a t ' s o n e e m b o d i m e n t t h a t i s d e s c r i b e d.

14:45:42     8 Q.             Okay.      I t d o e s n' t d e s c r i b e r e v e r s i n g t h e f i l t e r?

14:45:47     9 A.             No, it does not, but it would be a reasonable way

14:45:51    10 t o l o o k a t i t .

14:45:52    11 Q.             I t w o u l d b e , u s i n g H e s s, c o n t r a r y t o t h e w a y i t ' s

14:45:56    12 t a u g h t?

14:45:58    13 A.             S u p p l e m e n t a r y t o t h e w a y i t ' s t a u g h t.    It would be

14:46:02    14 p o s s i b l e t o j u s t s w i t c h t h e p o s i t i v e a n d n e g a t i v e o n t h e

14:46:05    15 e l e c t r i c a l t o t h e f a n .

14:46:07    16 Q.             Okay.      L e t ' s g o t o t h e H i r v e l a s l i d e.

14:46:18    17                M R . M I L L E R:    Y o u r H o n o r, I ' m g o i n g t o t r y a n d

14:46:19    18 h u r r y t h r o u g h t h i s, I p r o m i s e.

14:46:22    19 B Y M R . M I L L E R:

14:46:22    20 Q.             Have you -- are you familiar with the Hirvela

14:46:26    21 p a t e n t?

14:46:26    22 A.             I h a v e s e e n i t i n t h e p a t e n t p r o s e c u t i o n h i s t o r y,

14:46:29    23 a n d I g l a n c e d o v e r i t .        I just learned about it on

14:46:33    24 T u e s d a y.

14:46:37    25                M R . M I L L E R:    I think it's 4.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 82 of 154
                                    8-15-18        PARAH v. MOJACK            No. 18-1208                      82


14:46:39     1 B Y M R . M I L L E R:

14:46:40     2 Q.             Okay.       And Hirvela teaches a little device that

14:46:44     3 p r o j e c t s a n a n i m a l s c e n t, a n d i t ' s a c o v e r s c e n t a n d a n

14:46:50     4 a t t r a c t i v e s c e n t; r i g h t?

14:46:52     5 A.             C o r r e c t.

14:46:53     6 Q.             Okay.       A n d t h a t' s u s e d o u t i n t h e f i e l d; r i g h t?

14:46:55     7 A.             C o r r e c t.

14:46:56     8 Q.             I think Hirvela says you can pin it to the hunter

14:46:59     9 h i m s e l f o r y o u c a n e v e n a t t a c h i t t o a t r e e ; r i g h t?

14:47:02    10 A.             T o t h e b e s t o f m y m e m o r y.      I believe you.

14:47:05    11 Q.             And the purpose of Hirvela is to create both a

14:47:09    12 c o v e r - - n o w , a c o v e r s c e n t i s n ' t a d e o d o r i z i n g s c e n t;

14:47:12    13 r i g h t?

14:47:14    14 A.             No.

14:47:15    15 Q.             Okay.       S o a m a s k i n g s c e n t m a s k s t h e h u n t e r' s s c e n t

14:47:20    16 f r o m t h e g a m e a n i m a l, a n d i t a l s o s a y s y o u w a n t t o u s e a s

14:47:25    17 a m a s k i n g s c e n t s o m e t h i n g t h a t w i l l a t t r a c t t h e g a m e ;

14:47:28    18 r i g h t?

14:47:28    19 A.             In this, yes.

14:47:30    20 Q.             Okay.

14:47:30    21                M R . M I L L E R:   I f y o u ' d g o t o t h e n e x t s l i d e,

14:47:32    22 S h e r r i.

14:47:33    23 B Y M R . M I L L E R:

14:47:33    24 Q.             P o r t e r, t h i s w a s a l s o a p a t e n t c o n s i d e r e d i n t h e

14:47:36    25 p a t e n t o f f i c e.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 83 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                 83


14:47:36     1 A.            Uh-huh.

14:47:37     2 Q.            A n d P o r t e r t e a c h e s t h a t s a m e c o n c e p t, u s i n g

14:47:40     3 m a s k i n g s c e n t s t h a t a t t r a c t a n i m a l s; r i g h t?

14:47:45     4 A.            C o r r e c t.

14:47:45     5 Q.            And in Porter you're using a little box that sits

14:47:47     6 o n t h e g r o u n d, i t k e e p s i t w a r m a n d t h e n t h e s c e n t c o m e s

14:47:50     7 out?

14:47:51     8 A.            C o r r e c t.

14:47:53     9 Q.            Now, you can see Porter was cited by all those

14:47:56    10 o f f i c e a c t i o n s a s w e l l , a n d H i r v e l a w a s c i t e d b y a b u n c h,

14:47:59    11 t o o .

14:47:59    12               M R . M I L L E R:    G o t o t h e n e x t s l i d e, S h e r r i.

14:47:59    13 B Y M R . M I L L E R:

14:48:02    14 Q.            N o w , y o u c i t e t o D a w s o n, a n d y o u s t a t e i n y o u r

14:48:04    15 d e c l a r a t i o n, h e y , D a w s o n' s a n e w p i e c e o f p r i o r a r t t h a t

14:48:09    16 t h e p a t e n t o f f i c e d i d n ' t c o n s i d e r; r i g h t?

14:48:09    17 A.            C o r r e c t.

14:48:13    18 Q.            And Dawson teaches the same principles taught in

14:48:15    19 P o r t e r a n d H i r v e l a o f u s i n g a m a s k i n g s c e n t t h a t w i l l

14:48:18    20 m a s k t h e h u n t e r' s s c e n t a n d a l s o a t t r a c t g a m e ; r i g h t?

14:48:22    21 A.            N o t q u i t e.     Dawson teaches that it's downwind from

14:48:26    22 t h e h u n t e r.        I n m y - - t h e b e s t o f m y m e m o r y, t h e o t h e r

14:48:30    23 t w o d i d n o t t e a c h t h a t , s o t h a t' s p a r t o f t h e e l e m e n t s o f

14:48:33    24 u n d e r s t a n d i n g o f h o w y o u c o u l d r e c r e a t e - - o r

14:48:42    25 u n d e r s t a n d - -


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 84 of 154
                                   8-15-18         PARAH v. MOJACK             No. 18-1208                 84


14:48:42     1 Q.             Okay.       So the difference you find between Dawson

14:48:45     2 and Hirvela and Porter is Dawson says you take these

14:48:48     3 incense sticks --

14:48:49     4 A.             Uh-huh.

14:48:49     5 Q.             - - a n d y o u s t i c k ' e m d o w n w i n d?

14:48:52     6 A.             Yes.

14:48:52     7 Q.             Okay.       Okay.       But Dawson does teach the concept of

14:48:58     8 u s i n g a l u r e s c e n t a n d a c o v e r s c e n t?

14:49:00     9 A.             T h a t ' s c o r r e c t.

14:49:01    10 Q.             Okay.       S o t h e p a t e n t o f f i c e w a s n' t i n t h e d a r k o n

14:49:08    11 t h e c o n c e p t t h a t h u n t e r s u s e c o v e r s c e n t s a n d l u r e s c e n t s

14:49:13    12 i n t h e f i e l d i n v a r i o u s d i f f e r e n t m e c h a n i s m s?

14:49:17    13 A.             T o t h e b e s t o f m y k n o w l e d g e, i t w o u l d a p p e a r, n o ,

14:49:21    14 t h e y w e r e n o t i n t h e d a r k .

14:49:25    15 Q.             A n d t h e p a t e n t o f f i c e g r a n t e d t h e s e p a t e n t s.

14:49:28    16                M R . M I L L E R:    I f y o u ' d g o t o t h e n e x t s l i d e,

14:49:30    17 S h e r r i.

14:49:30    18 B Y M R . M I L L E R:

14:49:31    19 Q.             If you look at here, during the prosecution

14:49:33    20 h i s t o r y t h e p a t e n t o f f i c e t a l k e d a b o u t - - i n t h e s e t w o

14:49:39    21 o f f i c e a c t i o n s u p h e r e - - d i s c u s s e d H e s s a n d H i r v e l a, i n

14:49:43    22 t h e s e o f f i c e a c t i o n s t a l k e d a b o u t S t e c a n d P o r t e r, i n

14:49:46    23 t h e s e t w o H e s s , S t e c, a n d P o r t e r.         So the patent office

14:49:49    24 w a s t a l k i n g a b o u t H e s s a n d S t e c i n c o m b i n a t i o n w i t h c o v e r

14:49:54    25 s c e n t s a n d a t t r a c t i n g s c e n t d i s p e r s e r s.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 85 of 154
                                   8-15-18         PARAH v. MOJACK             No. 18-1208                   85


14:49:59     1                M R . M I L L E R:    A n d n e x t s l i d e.

14:49:59     2 B Y M R . M I L L E R:

14:50:02     3 Q.             You would agree with that that the patent office

14:50:05     4 evaluated various combinations of Hess and Stec with

14:50:08     5 other prior art?

14:50:08     6 A.             F r o m m y r e a d o f t h e f i l e h i s t o r y, y e s .

14:50:12     7 Q.             And Ozonics responded to all of these through

14:50:16     8 v a r i o u s r e s p o n s e s; r i g h t?

14:50:16     9 A.             R i g h t.

14:50:17    10 Q.             And at the end of the day -- if you go to the next

14:50:20    11 o n e - - t h e c l a i m s w e r e a l l o w e d; r i g h t?

14:50:24    12 A.             T h e r e v i s e d c l a i m s w e r e a l l o w e d.

14:50:26    13 Q.             Yes.         And the patent office found that the

14:50:29    14 l i m i t a t i o n s a b o u t u s i n g o z o n e i n a n o p e n a t m o s p h e r e i n

14:50:32    15 t h e f i e l d w h i l e h u n t i n g, t h a t t h o s e w e r e a n o v e l,

14:50:36    16 n o n o b v i o u s, n o t t a u g h t o r s u g g e s t e d b y t h e p r i o r a r t ;

14:50:38    17 r i g h t?

14:50:38    18 A.             F o r t h e ' 0 1 5 p a t e n t.

14:50:41    19 Q.             Okay.

14:50:42    20                M R . M I L L E R:    And if you go to the next one,

14:50:43    21 S h e r r i.

14:50:43    22 B Y M R . M I L L E R:

14:50:43    23 Q.             A n d t h e i n t h e ' 1 7 7 p a t e n t, s p e c i f i c a l l y i n t h e

14:50:47    24 n o t i c e o f a l l o w a n c e, t h e e x a m i n e r a c t u a l l y c i t e d H i r v e l a,

14:50:52    25 w h i c h w e j u s t t a l k e d a b o u t.        Talked about that neither --


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 86 of 154
                                   8-15-18        PARAH v. MOJACK               No. 18-1208                     86


14:50:55     1 I c a n ' t e v e n p r o n o u n c e t h a t o n e - - G r i n a r m i a n d H i r v e l a,

14:51:02     2 t h e y d o n ' t t e a c h p o r t a b l e o z o n e g e n e r a t i o n; r i g h t?

14:51:06     3               M R . M I L L E R:    I f y o u ' d g o t o t h e n e x t s l i d e.

14:51:06     4 B Y M R . M I L L E R:

14:51:08     5 Q.            S o t h e p a t e n t o f f i c e e x p r e s s l y s a i d H i r v e l a, w h i c h

14:51:13     6 i s t e a c h i n g l u r e s c e n t s a n d c o v e r s c e n t s, t h a t' s n o t a

14:51:16     7 p r o b l e m w i t h t h e s e p a t e n t s; r i g h t?

14:51:18     8 A.            No.

14:51:18     9 Q.            Okay.        And also specifically mentioned Stec right

14:51:22    10 h e r e .     Do you see that?

14:51:23    11 A.            I do.

14:51:23    12 Q.            A n d s p e c i f i c a l l y m e n t i o n s H e s s.   And the patent

14:51:28    13 o f f i c e a g r e e d t h a t t h e s e c l a i m s a r e n o v e l a n d n o n o b v i o u s,

14:51:33    14 d e s p i t e S t e c , H e s s, a n d H i r v e l a a n d t h e o t h e r p r i o r a r t

14:51:38    15 t h a t t a l k s a b o u t m a s k i n g a n d a t t r a c t i n g s c e n t; r i g h t?

14:51:43    16 A.            I n m y b e s t o f m y m e m o r y, S t e c w a s q u i t e a p r o b l e m

14:51:47    17 a n d r e q u i r e d a l o t o f r e v i s i o n o f t h e c l a i m s t o b e

14:51:50    18 a l l o w e d, p a r t i c u l a r l y i n t h e ' 1 7 7 , w h e r e i f I r e m e m b e r

14:51:54    19 r i g h t i t r e q u i r e d S t e c t a u g h t t h a t o z o n e w a s d i r e c t - -

14:51:58    20 w a s a p p l i e d t o t h e h u n t e r i n t h e o p e n a t m o s p h e r e.        And if

14:52:03    21 I r e m e m b e r r i g h t a g a i n, i t r e q u i r e d t h e c l a i m s t o b e

14:52:07    22 r e v i s e d t o b e i n t h e f i e l d.

14:52:08    23 Q.            R i g h t.

14:52:09    24 A.            N o t i n t h e o p e n a t m o s p h e r e.

14:52:10    25 Q.            A n d a c c o r d i n g t o t h e p a t e n t o f f i c e, O z o n i c s m a d e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 87 of 154
                                    8-15-18        PARAH v. MOJACK             No. 18-1208                       87


14:52:14     1 the sufficient revisions to the claims to where the

14:52:17     2 patent office concluded now they qualify and are

14:52:20     3 p a t e n t a b l e a n d g r a n t e d t h e c l a i m s; r i g h t?

14:52:22     4 A.             T h a t ' s w h a t " a l l o w a n c e o f t h e c l a i m s a s r e v i s e d"

14:52:26     5 w o u l d i n d i c a t e.

14:52:29     6                M R . M I L L E R:    Now, go to Friis 13.

14:52:29     7 B Y M R . M I L L E R:

14:52:33     8 Q.             In your declaration you cite a bunch of statements

14:52:36     9 of how you understand the law.                           R i g h t?

14:52:38    10 A.             C o r r e c t.

14:52:39    11 Q.             And one of those -- did you write those or were

14:52:42    12 t h o s e p r o v i d e d t o y o u b y c o u n s e l?

14:52:43    13 A.             T h e y w e r e i n i t i a l l y w r i t t e n b y c o u n s e l.   I did

14:52:47    14 o f f e r s u g g e s t i o n s, a n d I r e a d t h e m a n d s t u d i e d t h e m v e r y

14:52:50    15 c a r e f u l l y.     A n d I h a d a l r e a d y w r i t t e n b e f o r e, i n a

14:52:53    16 p r e v i o u s c a s e , s i m i l a r t y p e o f s t a t e m e n t s.

14:52:55    17 Q.             Y o u i d e n t i f y - - i n a n o b v i o u s n e s s a n a l y s i s, y o u

14:53:00    18 s a y t h a t " s e c o n d a r y c o n s i d e r a t i o n s m a y a l s o b e

14:53:02    19 c o n s i d e r e d" ; r i g h t?

14:53:03    20 A.             C o r r e c t.

14:53:03    21 Q.             And you used the word "may."

14:53:07    22                M R . M I L L E R:    If you highlight up here.

14:53:07    23 B Y M R . M I L L E R:

14:53:11    24 Q.             Is it your understanding that the secondary

14:53:13    25 c o n s i d e r a t i o n s o f o b v i o u s n e s s a r e o p t i o n a l?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 88 of 154
                                    8-15-18       PARAH v. MOJACK                No. 18-1208                       88


14:53:19     1 A.             I ' m n o t a l a w y e r.       I don't want to -- could you

14:53:29     2 r e p e a t t h a t , a c t u a l l y?

14:53:30     3 Q.             My question is, before -- to perform a proper

14:53:34     4 nonobviousness analysis in -- under the law, isn't it a

14:53:40     5 requirement that you consider any secondary

14:53:43     6 c o n s i d e r a t i o n s o f n o n o b v i o u s n e s s?

14:53:46     7 A.             Y e s , i t ' s m y u n d e r s t a n d i n g.

14:53:47     8 Q.             Okay.       S o i t ' s a r e q u i r e m e n t?

14:53:51     9 A.             I believe so.

14:53:52    10 Q.             A n d y o u d i d n' t p r o v i d e a n y a n a l y s i s i n y o u r

14:53:55    11 d e c l a r a t i o n o f a n y s e c o n d a r y c o n s i d e r a t i o n s o r o b j e c t i v e

14:53:59    12 e v i d e n c e o f n o n o b v i o u s n e s s?

14:54:04    13 A.             T o t h e b e s t o f m y k n o w l e d g e, n o , t h a t w a s n' t w h a t

14:54:08    14 I d i d .       I evaluated prior art and I evaluated whether or

14:54:13    15 n o t i t i n f r i n g e d.

14:54:14    16 Q.             Okay.       Y o u d i d n' t d i s c u s s t h e c o m m e r c i a l s u c c e s s

14:54:16    17 o f O z o n i c s' p a t e n t s?

14:54:19    18 A.             No.

14:54:19    19 Q.             They didn't provide you that.                        Did they provide

14:54:21    20 y o u t h e s a l e s o r t h e s u c c e s s t h a t S c e n t C r u s h e r i s h a v i n g

14:54:24    21 i n i n t r o d u c i n g t h e i r p r o d u c t s?

14:54:26    22 A.             No.

14:54:26    23 Q.             Did you do any researching public record of how

14:54:31    24 t h e i n d u s t r y r e a c t e d t o O z o n i c s p r o d u c t s w h e n t h e y

14:54:35    25 e n t e r e d t h e m a r k e t?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 89 of 154
                                    8-15-18        PARAH v. MOJACK              No. 18-1208                   89


14:54:36     1 A.             I actually did.              I went to some -- in terms of my

14:54:41     2 u n d e r s t a n d i n g o f s k i l l i n h u n t i n g, I w e n t t o s o m e f o r u m s

14:54:46     3 w h e r e i t w a s d i s c u s s e d.

14:54:48     4 Q.             Did you -- you didn't discuss any of that in your

14:54:51     5 d e c l a r a t i o n, t h o u g h?

14:54:51     6 A.             No.

14:54:52     7 Q.             Okay.       Did you -- were you provided the letter

14:54:54     8 f r o m M r . D r a k e t o M r . E l r o d t h a t r e f e r r e d t o M r . E l r o d' s

14:55:00     9 o z o n e t e c h n o l o g y a s p i o n e e r i n g?

14:55:03    10 A.             I believe that was in a document that was not

14:55:07    11 a l l o w e d.       I'm not sure.

14:55:08    12 Q.             Okay.       Do you know that he referred to it as

14:55:11    13 p i o n e e r i n g?

14:55:13    14 A.             I d i d s e e t h a t j u s t y e s t e r d a y.

14:55:17    15 Q.             And --

14:55:17    16 A.             B u t a g a i n, I d o n ' t k n o w t h a t i t w a s a l l o w e d i n

14:55:19    17 c o u r t, s o I d o n ' t k n o w i f i t a p p l i e s.

14:55:22    18 Q.             I s n ' t i t , b y d e f i n i t i o n - - i f t e c h n o l o g y' s

14:55:26    19 p i o n e e r i n g, b y d e f i n i t i o n t h a t ' s n o t o b v i o u s; r i g h t?

14:55:28    20 A.             Well, I do know that when you're trying to court

14:55:31    21 s o m e o n e, t h a t y o u s a y t h i n g s t o t r y a n d c o u r t t h e m t h a t

14:55:35    22 d o n ' t h a v e n e c e s s a r i l y l e g a l m e a n i n g.

14:55:38    23 Q.             Okay.       B u t r e g a r d l e s s, y o u r d e c l a r a t i o n, y o u r

14:55:42    24 o p i n i o n, i s b a s e d o n y o u r a n a l y s i s o f - - b u t n o t a n y

14:55:46    25 s e c o n d a r y c o n s i d e r a t i o n s a n a l y s i s?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 90 of 154
                                   8-15-18        PARAH v. MOJACK                No. 18-1208                      90


14:55:48     1 A.            No.

14:55:48     2               M R . M I L L E R:    I h a v e n o f u r t h e r q u e s t i o n s, Y o u r

14:55:50     3 H o n o r.

14:55:50     4               T H E C O U R T:     W e ' v e b e e n h e r e a c o u p l e h o u r s.      We

14:55:52     5 n e e d t o t a k e a b r e a k.         I ' m v e r y c o n f u s e d, C o u n s e l, a s t o

14:55:56     6 w h e r e y o u t h i n k w e ' r e g o i n g.        You indicated you have five

14:56:00     7 witnesses to call.                  W e ' v e g o t t e n t h r o u g h o n e a n d a h a l f.

14:56:06     8 I think it was obvious that when we set this hearing at

14:56:09     9 1 : 0 0 o ' c l o c k t h a t y o u w o u l d h a v e , a t m o s t, f o u r h o u r s t o

14:56:11    10 d o i t , a n d i t d o e s n' t a p p e a r t o m e t h a t a n y o n e' s t a k e n

14:56:14    11 t h a t i n t o c o n s i d e r a t i o n.     So tell me where you think

14:56:16    12 w e ' r e g o i n g b e f o r e w e t a k e t h i s r e c e s s.

14:56:21    13               M R . F O S T E R:    Well, I think we're obviously done

14:56:24    14 w i t h D r . F r i i s.

14:56:25    15               T H E C O U R T:     W e l l , o b v i o u s l y.

14:56:26    16               M R . F O S T E R:    T h e y ' v e g o t t h e i r c r o s s.      And after

14:56:30    17 t h a t w e c a l l S c o t t E l r o d.         H e w i l l b e b r i e f.      He's been

14:56:35    18 v e r y d e t a i l e d i n h i s d e c l a r a t i o n s.        W e ' l l r e l y o n t h a t,

14:56:39    19 t o u c h o n s o m e a r e a s, a n d - -

14:56:43    20               T H E C O U R T:     So you feel confident we'll finish in

14:56:46    21 t h e t i m e a l l o t t e d?

14:56:49    22               M R . F O S T E R:    I hope.         I hope and expect we can,

14:56:52    23 Y o u r H o n o r.

14:56:52    24               T H E C O U R T:     Well, let's --

14:56:53    25               M R . F O S T E R:    W e ' l l d o o u r b e s t.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 91 of 154
                                    8-15-18        PARAH v. MOJACK                 No. 18-1208                 91


14:56:55     1               M R . H U G H E S:      Y o u r H o n o r, w i t h r e s p e c t t o t h e

14:56:58     2 i n i t i a l e x p e c t a t i o n s, w h e n w e s e t t h e h e a r i n g, w e

14:57:01     3 c o n t a c t e d c h a m b e r s, a n d o u r u n d e r s t a n d i n g h a d b e e n t h a t,

14:57:05     4 g i v e n t h e s c a r c i t y o f d a t e s a v a i l a b l e, w e c o u l d s t a r t a t

14:57:09     5 1:00 and we would continue however long until we got

14:57:11     6 f i n i s h e d.

14:57:12     7               T H E C O U R T:      Well, certainly we can go a little

14:57:15     8 past 5:00, but we're not going to be here till 8:00 or

14:57:20     9 even, you know, 6:30.                      S o i f t h a t w a s y o u r i m p r e s s i o n, I

14:57:25    10 a p o l o g i z e.     I don't think we meant that we were going to

14:57:29    11 p l u g t h r o u g h i n t o t h e n i g h t i f n e c e s s a r y.         So I'm just

14:57:34    12 c o n c e r n e d a b o u t t h e s c h e d u l i n g o f t e s t i m o n y v i s - à - v i s t h e

14:57:37    13 t i m e a l l o t t e d.      But let's not further waste the time

14:57:41    14 a l l o t t e d b y t h i s d i s c u s s i o n.

14:57:42    15               Let's take a ten-minute recess for comfort and

14:57:45    16 w e ' l l c o m e b a c k a n d d o c r o s s- e x a m i n a t i o n.

14:57:48    17               M R . F O S T E R:      T h a n k y o u , Y o u r H o n o r.

14:57:49    18               T H E C L E R K:        All rise.

14:57:51    19               (A recess was taken from 2:57 to 3:09 P.M.)

15:09:44    20               T H E C L E R K:        All rise.

15:09:45    21               T H E C O U R T:      Y o u c a n b e s e a t e d.

15:09:47    22               C r o s s- e x a m i n a t i o n.

15:09:51    23               M R . T U T T L E:      G o o d a f t e r n o o n.

15:09:52    24                                      C R O S S- E X A M I N A T I O N

15:09:52    25 B Y M R . T U T T L E:


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 92 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                      92


15:09:53     1 Q.            G o o d a f t e r n o o n, D r . F r i i s.

15:09:54     2 A.            G o o d a f t e r n o o n.

15:09:56     3 Q.            First of all, why were you asked -- in what role

15:10:00     4 w e r e y o u a s k e d t o p a r t i c i p a t e i n t h i s h e a r i n g t o d a y?

15:10:03     5 A.            I was asked to comment my findings of my analysis

15:10:08     6 o n w h e t h e r o r n o t t h e p a t e n t s- i n - s u i t , t h e ' 0 1 5 , t h e ' 1 7 7

15:10:14     7 and '180, infringe or would be held up as valid in

15:10:20     8 comparison to the prior art, and then to do an analysis

15:10:25     9 of the Scent Crusher products and if they infringed on

15:10:28    10 t h o s e p a t e n t s- i n - s u i t.

15:10:29    11 Q.            S o y o u w e r e a s k e d t o a n a l y z e t h e c e r t a i n p a t e n t s,

15:10:32    12 a n a l y z e t h e a c c u s e d p r o d u c t s, a n d d e t e r m i n e w h e t h e r o r

15:10:35    13 n o t t h e r e w a s i n f r i n g e m e n t a n d y o u w e r e a l s o a s k e d t o

15:10:37    14 r e v i e w t h e p a t e n t c l a i m s t o d e t e r m i n e w h e t h e r t h e y w e r e

15:10:40    15 i n v a l i d o r n o t ; c o r r e c t?

15:10:42    16 A.            C o r r e c t.

15:10:42    17 Q.            We've got a little bit of background information

15:10:45    18 f r o m y o u d u r i n g y o u r d i r e c t e x a m i n a t i o n.    I believe you

15:10:48    19 m e n t i o n e d t h a t y o u h a v e s o m e e x p e r i e n c e w i t h o z o n e.

15:10:50    20 W o u l d y o u l i k e t o e x p l a i n t h a t a n y f u r t h e r?

15:10:53    21 A.            Sure.       So personally I had the Sharper Imagine

15:10:59    22 I o n i c B r e e z e, w h i c h w a s i n t e r e s t i n g, a n d t h e n I a l s o

15:11:03    23 t e a c h a c l a s s i n w h i c h I t e a c h t h e s t u d e n t s a b o u t h o w

15:11:06    24 o z o n e c o u l d b e u s e d a s a m e t h o d o f s t e r i l i z i n g v e r y

15:11:10    25 d e l i c a t e p o l y m e r i c m a t e r i a l s t h a t a r e u s e d i n i m p l a n t s i n


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 93 of 154
                                  8-15-18           PARAH v. MOJACK             No. 18-1208                    93


15:11:15     1 the body.            So it is not currently used in that but is a

15:11:19     2 r e a l l y a v i a b l e p r o d u c t g o i n g f o r w a r d i n t h a t s p a c e.

15:11:22     3 Q.            So you understand that ozone can be used or an

15:11:25     4 o x i d i z i n g g a s c a n b e u s e d t o t r e a t o d o r s, s c e n t s, o r

15:11:29     5 f o r e i g n p a r t i c l e s f o r a n y r e a s o n?

15:11:31     6 A.            C o r r e c t.

15:11:32     7 Q.            And you indicated that you have some experience

15:11:33     8 w i t h h u n t i n g.         I s s c e n t a f a c t o r i n h u n t i n g?

15:11:36     9 A.            A b s o l u t e l y.

15:11:36    10 Q.            So is the idea that if you could control scent or

15:11:40    11 e l i m i n a t e s c e n t, i s t h a t s o m e t h i n g t h a t w o u l d b e k n o w n t o

15:11:43    12 a h u n t e r?

15:11:44    13 A.            Yes.

15:11:44    14 Q.            S o a n y o n e t h a t' s f a m i l i a r w i t h h u n t i n g w o u l d a l s o

15:11:46    15 b e f a m i l i a r w i t h t h a t c o n c e p t?

15:11:48    16 A.            C o r r e c t.

15:11:50    17 Q.            And so you mentioned at one point during your

15:11:52    18 d i r e c t t h a t y o u h a d s o m e p r i o r h e a r i n g t e s t i m o n y a s a n

15:11:55    19 e x p e r t; w a s t h a t c o r r e c t?

15:11:56    20 A.            T h a t ' s c o r r e c t.

15:11:57    21 Q.            And you had mentioned ITC.                      Could you briefly

15:12:00    22 e x p l a i n w h a t t h a t w a s .

15:12:02    23 A.            Sure.       It was a case at the International Trade

15:12:08    24 C o m m i s s i o n t w o y e a r s a g o n o w o n a c a s e t h a t i n v o l v e d

15:12:11    25 i n v a l i d i t y o f p a t e n t s a n d i n f r i n g e m e n t i n t h e m a t t r e s s


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 94 of 154
                                  8-15-18          PARAH v. MOJACK            No. 18-1208                   94


15:12:14     1 i n d u s t r y.

15:12:15     2 Q.           Thank you.

15:12:20     3              M R . T U T T L E:      Y o u r H o n o r, m a y I a p p r o a c h t h e

15:12:21     4 w i t n e s s a n d h a n d t h e m a c o p y o f t h e e x h i b i t?

15:12:23     5              M R . E L L I O T T:     You may.          You don't need to ask

15:12:25     6 p e r m i s s i o n t o a p p r o a c h t h e w i t n e s s, b u t t h a n k y o u ,

15:12:28     7 C o u n s e l.

15:12:33     8              T H E W I T N E S S:     Thank you.

15:12:46     9 B Y M R . T U T T L E:

15:12:47    10 Q.           S o i f y o u c o u l d r e f e r - - l o o k a t D e f e n d a n t' s

15:12:50    11 E x h i b i t 4 0 3 , p l e a s e.

15:12:53    12 A.           ( T h e w i t n e s s c o m p l i e s. )

15:12:57    13 Q.           B e h i n d t h a t c o v e r p a g e, D o c t o r.     I'll let you get

15:13:00    14 t h a t .

15:13:08    15 A.           403?

15:13:09    16 Q.           Yes.         D i d y o u f i n d t a b 4 0 3 a n d t h e r e' s a n e x h i b i t

15:13:13    17 r i g h t t h e r e.

15:13:17    18 A.           I ' m t h e r e.

15:13:18    19 Q.           G r e a t.      So after you flipped past your cover

15:13:22    20 s h e e t, t h i s w a s a n e x h i b i t t o y o u r d e c l a r a t i o n; i s t h a t

15:13:25    21 c o r r e c t?

15:13:25    22 A.           I ' m s o r r y?       I'm looking at the tab in the wrong

15:13:29    23 w a y .     I ' m a t t h e p a t e n t s.      I'll go back to --

15:13:41    24 Q.           Tab 403.

15:13:43    25 A.           -- 403?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 95 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                      95


15:13:44     1 Q.            F o u r z e r o t h r e e, p l e a s e.

15:13:47     2 A.            I t ' s t h e F r i i s d e c l a r a t i o n, a n d t h e p a t e n t s a r e i n

15:13:50     3 my -- it's '015 at 403 tab.

15:13:55     4 Q.            Yep, the 403 tab.              So you're looking at patent

15:13:58     5 N o . 7 , 9 3 9 , 0 1 5 ; i s t h a t c o r r e c t?

15:14:02     6 A.            C o r r e c t.

15:14:03     7 Q.            Is that one of the asserted patents in this

15:14:05     8 l i t i g a t i o n?

15:14:06     9 A.            C o r r e c t.

15:14:06    10 Q.            Are there -- are there more than one asserted

15:14:09    11 p a t e n t s?

15:14:09    12 A.            T h e r e a r e t h r e e.

15:14:10    13 Q.            There are three asserted patents in this

15:14:12    14 l i t i g a t i o n.    Is there more than one claim asserted in

15:14:15    15 t h i s l i t i g a t i o n?

15:14:16    16 A.            C o r r e c t.

15:14:16    17 Q.            S o i s t h e r e a c l a i m a s s e r t e d f r o m e a c h p a t e n t?

15:14:20    18 A.            M o r e t h a n o n e c l a i m i s a s s e r t e d f o r e a c h p a t e n t.

15:14:23    19 Q.            S o , f o r e x a m p l e, c l a i m s 1 a n d 4 a r e b e i n g a s s e r t e d

15:14:29    20 a g a i n s t M o J a c k S c e n t C r u s h e r t h a t t h e y i n f r i n g e f r o m t h e

15:14:34    21 ' 0 1 5 p a t e n t; i s t h a t c o r r e c t?

15:14:34    22 A.            C o r r e c t.

15:14:41    23 Q.            So if I refer to it as -- I referred to it already

15:14:44    24 a s t h e ' 0 1 5 p a t e n t.       You understand what I mean when I

15:14:47    25 s a y t h e ' 0 1 5 p a t e n t?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 96 of 154
                                   8-15-18        PARAH v. MOJACK              No. 18-1208                   96


15:14:49     1 A.             Yes.

15:14:50     2 Q.             A n d , a g a i n, t h e p l a i n t i f f s h a v e a l l e g e d t h a t

15:14:54     3 MoJack d/b/a Scent Crusher allegedly infringes the '015

15:15:00     4 p a t e n t?

15:15:00     5 A.             C o r r e c t.

15:15:03     6 Q.             T u r n i n g t o E x h i b i t 4 0 4 i n y o u r b i n d e r, p l e a s e.

15:15:12     7 After you flip past that cover page, can you tell me what

15:15:14     8 you're looking at?

15:15:15     9 A.             I t ' s t h e ' 1 8 0 p a t e n t, o n e o f t h e a s s e r t e d p a t e n t s.

15:15:20    10 Q.             So again Exhibit 404 is U.S. patent No. 8,404,180

15:15:26    11 i n ?

15:15:26    12 A.             C o r r e c t.

15:15:27    13 Q.             Is that one of the asserted patents in this

15:15:28    14 l i t i g a t i o n?

15:15:29    15 A.             It is.

15:15:32    16 Q.             Are claims 1, 3, 7, 11 of that patent being

15:15:35    17 a s s e r t e d a g a i n s t M o J a c k d / b / a S c e n t C r u s h e r?

15:15:38    18 A.             C o r r e c t.

15:15:43    19 Q.             W i t h r e s p e c t t o t h e ' 0 1 5 p a t e n t, y o u r e v i e w e d t h a t

15:15:48    20 i n y o u r a n a l y s i s o f w h e t h e r o r n o t t h a t p a t e n t i s

15:15:51    21 i n f r i n g e d a n d i n v a l i d?

15:15:52    22 A.             C o r r e c t.

15:15:52    23 Q.             A n d w i t h r e s p e c t t o t h e ' 1 8 0 p a t e n t, y o u r e v i e w e d

15:15:57    24 t h a t p a t e n t t o d e t e r m i n e w h e t h e r o r n o t i t i s i n f r i n g e d

15:16:00    25 b y M o J a c k/ S c e n t C r u s h e r a n d w h e t h e r o r n o t i t ' s i n v a l i d?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 97 of 154
                                   8-15-18           PARAH v. MOJACK          No. 18-1208                   97


15:16:03     1 A.             C o r r e c t.

15:16:05     2 Q.             T u r n i n g t o t a b 4 0 5 , p l e a s e.   A g a i n, l i k e w e ' v e

15:16:16     3 d o n e t w i c e b e f o r e, w h a t w a s t h e p a t e n t n u m b e r o f w h a t y o u

15:16:19     4 s e e t h e r e?

15:16:20     5 A.             It's 8,557,177 that I referred to as the '177

15:16:27     6 p a t e n t.

15:16:27     7 Q.             T h e ' 1 7 7 p a t e n t.   Is that a patent being asserted

15:16:30     8 b y p l a i n t i f f s a g a i n s t M o J a c k d / b / a S c e n t C r u s h e r?

15:16:33     9 A.             C o r r e c t.

15:16:34    10 Q.             And the asserted claims from the '177 patent are

15:16:38    11 1 , 2 a n d 4 ; i s t h a t c o r r e c t?

15:16:39    12 A.             C o r r e c t.

15:16:40    13 Q.             And you reviewed the '177 patent for infringement

15:16:44    14 a n d i n v a l i d i t y; i s t h a t c o r r e c t?

15:16:46    15 A.             C o r r e c t.

15:16:53    16 Q.             S o i f - - w e h a v e t h r e e d i f f e r e n t p a t e n t s; c o r r e c t?

15:16:57    17 A n d y o u r u n d e r s t a n d i n g o f p a t e n t s, i s i t t h a t t h e y m u s t

15:17:02    18 h a v e d i f f e r e n t c l a i m s i n t h e m?

15:17:04    19 A.             C o r r e c t.

15:17:05    20 Q.             Is it your understanding that the asserted claims

15:17:09    21 a r e a l l d i f f e r e n t?

15:17:11    22 A.             Yes.

15:17:15    23 Q.             D o a l l o f t h e a s s e r t e d c l a i m s u s e t h e s a m e w o r d s?

15:17:20    24 A.             N o t e x a c t l y.

15:17:23    25 Q.             I f y o u c o u l d t u r n t o E x h i b i t 4 1 0 , p l e a s e, i n y o u r


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 98 of 154
                                   8-15-18         PARAH v. MOJACK             No. 18-1208                      98


15:17:26     1 b i n d e r.

15:17:27     2 A.             ( T h e w i t n e s s c o m p l i e s. )

15:17:35     3 Q.             Do you recognize what is shown as Exhibit 410?

15:17:38     4 A.             Yes.      I t ' s t h e F i e l d L i t e.

15:17:41     5 Q.             So you're saying that's the Scent Crusher Field

15:17:44     6 Lite?

15:17:44     7 A.             I believe -- yes.

15:17:45     8 Q.             And you indicated that you reviewed an actual

15:17:49     9 p r o d u c t, p h y s i c a l p r o d u c t, e a r l i e r t h i s w e e k ; i s t h a t

15:17:53    10 c o r r e c t?

15:17:53    11 A.             I did.

15:17:53    12 Q.             Is this an accurate representation of the product

15:17:56    13 y o u r e v i e w e d?

15:17:57    14 A.             Yes.

15:17:59    15 Q.             T u r n i n g t o t a b 4 1 1 , p l e a s e.

15:18:03    16                T H E C O U R T:     C o u n s e l, w h a t a r e w e d o i n g?     I m e a n,

15:18:07    17 a r e y o u j u s t l a y i n g e v i d e n t i a r y f o u n d a t i o n f o r m a t t e r s w e

15:18:09    18 d o n ' t h a v e a j u r y f o r ?         I don't really understand what

15:18:11    19 w e ' r e d o i n g h e r e .       You're going through things that are

15:18:13    20 v e r y o b v i o u s f r o m t h e p l e a d i n g s i n t h e c a s e .         What are we

15:18:16    21 a c t u a l l y e s t a b l i s h i n g h e r e t h a t I d o n ' t a l r e a d y k n o w ?

15:18:19    22                M R . T U T T L E:    U n d e r s t o o d, Y o u r H o n o r.   I'll proceed

15:18:21    23 i m m e d i a t e l y t o t h e p a t e n t c l a i m s a n d h e r a s s e s s m e n t.

15:18:23    24                T H E C O U R T:     Seeing as how I've already admonished

15:18:26    25 y o u t h a t t i m e i t i s o f t h e e s s e n c e, I w o u l d e n c o u r a g e y o u


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 99 of 154
                                   8-15-18         PARAH v. MOJACK             No. 18-1208                     99


15:18:29     1 to make effective use of your time and not establish

15:18:32     2 t h i n g s t h a t a r e n o t r e a l l y i n d i s p u t e.

15:18:35     3 B Y M R . T U T T L E:

15:18:35     4 Q.             D r . F r i i s, i f w e c o u l d t u r n t o t h e ' 0 1 5 p a t e n t,

15:18:39     5 p l e a s e.      It's behind tab 403.

15:18:46     6 A.             Okay.

15:18:54     7 Q.             Turning your attention to claim 1, that's one of

15:18:57     8 t h e a s s e r t e d c l a i m s; c o r r e c t?

15:18:58     9 A.             T h a t ' s c o r r e c t.

15:18:59    10 Q.             I n r e v i e w i n g t h i s c l a i m, d i d y o u a s s e s s w h e t h e r o r

15:19:03    11 n o t a l l o f t h e e l e m e n t s t h a t a r e r e c i t e d i n t h i s c l a i m

15:19:05    12 a r e f o u n d i n t h e S c e n t C r u s h e r F i e l d L i t e a n d F i e l d P r o

15:19:10    13 p r o d u c t?

15:19:10    14 A.             I n m y o p i n i o n, t h e S c e n t C r u s h e r p r o d u c t s d o n o t

15:19:15    15 m e e t t h e l i m i t a t i o n, a l l t h e l i m i t a t i o n s, o f t h i s c l a i m

15:19:19    16 1 .

15:19:20    17 Q.             S o , f o r e x a m p l e, w e ' v e h e a r d p l e n t y o f d i s c u s s i o n

15:19:22    18 a b o u t t h e w o r d a " s t r e a m. "          Based on your analysis of

15:19:26    19 t h e p h y s i c a l p r o d u c t s, d o y o u b e l i e v e t h a t t h e a c c u s e d

15:19:30    20 p r o d u c t s g e n e r a t e a s t r e a m o f o z o n e t h a t i s - - t h a t i s

15:19:36    21 b e i n g d i s c h a r g e d f r o m t h e o z o n e g e n e r a t o r, a s r e c i t e d i n

15:19:40    22 c l a i m 1 ?

15:19:40    23 A.             I t c o u l d p r o d u c e a n i n i t i a l s t r e a m o f o z o n e.

15:19:44    24 Q.             Further down in the claim it recites that "the

15:19:48    25 s t r e a m i s b e i n g a p p l i e d d i r e c t l y t o t h e h u n t e r. "       Based


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 100 of 154
                                   8-15-18        PARAH v. MOJACK             No. 18-1208                  100


15:19:52     1 on your analysis of this product and the information

15:19:55     2 a v a i l a b l e i n t h e p l e a d i n g s, i s i t y o u r b e l i e f t h a t t h e

15:19:59     3 Scent Crusher product practices that limitation of the

15:20:02     4 c l a i m?

15:20:03     5 A.            No, it does not.

15:20:05     6 Q.            That claim also recites the limitation

15:20:12     7 " e l i m i n a t e. "         It's at the top of column four.                     Is it

15:20:14     8 your belief that that -- that the Scent Crusher products

15:20:18     9 p r a c t i c e t h a t s t e p o f t h i s c l a i m, a s r e c i t e d i n t h i s

15:20:21    10 c l a i m?

15:20:22    11 A.            No, I don't believe it practices as recited in the

15:20:25    12 c l a i m.

15:20:26    13 Q.            F u r t h e r, t h i s c l a i m s t a t e s t h a t " t h e o z o n e

15:20:30    14 e l i m i n a t e s h u m a n s c e n t a n d o t h e r s c e n t f o r e i g n t o t h e

15:20:33    15 o p e n a t m o s p h e r e s u c h t h a t d e o d o r i z i n g a i r t r a v e l s

15:20:37    16 d o w n w i n d o f t h e h u n t e r. "      Do you believe that all of

15:20:39    17 t h o s e s t e p s a r e p r a c t i c e d b y t h e s e a c c u s e d p r o d u c t s?

15:20:43    18 A.            No, I do not.

15:20:48    19 Q.            Claim 4 is one of the asserted claims in this

15:20:51    20 l i t i g a t i o n.     C l a i m 4 i s - - d e p e n d s f r o m c l a i m 1 ; c o r r e c t?

15:20:56    21 A.            C o r r e c t.

15:20:57    22 Q.            I f y o u f i n d t h a t c l a i m 1 i s n o t i n f r i n g e d, w o u l d

15:21:00    23 y o u f i n d t h a t c l a i m 4 i s i n f r i n g e d?

15:21:02    24 A.            No.

15:21:05    25 Q.            There were no other asserted claims from the '015


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 101 of 154
                                   8-15-18         PARAH v. MOJACK               No. 18-1208                  101


15:21:10     1 p a t e n t; c o r r e c t?

15:21:10     2 A.             C o r r e c t.

15:21:14     3 Q.             T h e ' 0 1 5 h a s t w o i n d e p e n d e n t c l a i m s; c o r r e c t?

15:21:17     4 A.             C o r r e c t.

15:21:17     5 Q.             O n e o f t h e m i s c l a i m 1 t h a t ' s b e e n a s s e r t e d, t h e

15:21:20     6 o t h e r i s c l a i m 9 t h a t h a s n o t b e e n a s s e r t e d?

15:21:22     7 A.             C o r r e c t.

15:21:23     8 Q.             W e d o n ' t k n o w i f i t ' s g o i n g t o b e a s s e r t e d.          All

15:21:25     9 w e h a v e r i g h t n o w i s i t ' s a t l e a s t.

15:21:29    10                C l a i m 9 h a s t h e l i m i t a t i o n, p o r t a b l e o x i d i z i n g g a s

15:21:36    11 g e n e r a t o r g e n e r a t i n g o x i d i z i n g g a s .   Do you believe that

15:21:40    12 t h e a c c u s e d p r o d u c t s g e n e r a t e o x i d i z i n g g a s ?

15:21:43    13 A.             I do.

15:21:43    14 Q.             Do you believe that they generate a stream of

15:21:45    15 o x i d i z i n g g a s ?

15:21:46    16 A.             I n i t i a l l y, y e s .

15:21:47    17 Q.             Do you believe they generate a stream of oxidizing

15:21:51    18 g a s t h a t c o m e s i n d i r e c t c o n t a c t w i t h t h e h u n t e r?

15:21:54    19 A.             T h e s t r e a m d o e s n o t c o m e , i n m y o p i n i o n, i n d i r e c t

15:21:57    20 c o n t a c t w i t h t h e h u n t e r.

15:22:00    21 Q.             The claim 9 also recites that the steps of this

15:22:05    22 m e t h o d i n c l u d e t h a t " t h e o z o n e e l i m i n a t e s h u m a n s c e n t a n d

15:22:08    23 o t h e r s c e n t s f o r e i g n t o t h e o p e n a t m o s p h e r e s u c h t h a t

15:22:11    24 d e o d o r i z e d a i r t r a v e l s d o w n w i n d o f t h e h u n t e r. "     Do you

15:22:15    25 b e l i e v e a l l o f t h o s e l i m i t a t i o n s a r e m e t ?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 102 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   102


15:22:16     1 A.            It is highly unlikely that all of those

15:22:18     2 limitations are met.

15:22:23     3 Q.            T u r n y o u r a t t e n t i o n t o t h e ' 1 8 0 p a t e n t.    I'm

15:22:38     4 s o r r y, l e t ' s l o o k a t ' 1 7 7 p a t e n t, p l e a s e, t h a t' s b e h i n d

15:22:41     5 tab 405.

15:23:00     6               A g a i n, t h e a s s e r t e d c l a i m s i n t h e ' 1 7 7 p a t e n t t o

15:23:03     7 d a t e a r e c l a i m s 1 , 2 , 4 ; i s t h a t c o r r e c t?

15:23:07     8 A.            C o r r e c t.

15:23:08     9 Q.            Looking at claim 1, do you believe the Scent

15:23:11    10 C r u s h e r p r o d u c t s m e e t a l l t h e l i m i t a t i o n s a s r e c i t e d i n

15:23:14    11 t h a t c l a i m?

15:23:14    12 A.            No, I do not.

15:23:15    13 Q.            I n p a r t i c u l a r, d o y o u f i n d t h a t t h e - - d o y o u f i n d

15:23:19    14 t h a t t h e S c e n t C r u s h e r p r o d u c t s h a v e a p o r t a b l e o x i d i z i n g

15:23:24    15 g a s g e n e r a t o r t h a t d i s c h a r g e a s t r e a m o f o x i d i z i n g g a s ?

15:23:28    16 A.            I n i t i a l l y, y e s .

15:23:29    17 Q.            Do you feel that the Scent Crusher products apply

15:23:31    18 t h i s s t r e a m d i r e c t l y o n t o t h e h u n t e r a s r e c i t e d b y t h e

15:23:36    19 c l a i m?

15:23:36    20 A.            No, I do not.

15:23:37    21 Q.            D o y o u f e e l t h a t , a s r e c i t e d b y t h e c l a i m, t h e

15:23:41    22 S c e n t C r u s h e r p r o d u c t s a l s o d e o d o r i z e t h e h u n t e r, t h e

15:23:45    23 h u n t i n g c l o t h i n g, a n d t h e h u n t i n g e q u i p m e n t, a s r e c i t e d

15:23:48    24 b y t h e c l a i m?

15:23:48    25 A.            It is highly unlikely that that is true.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 103 of 154
                                    8-15-18           PARAH v. MOJACK          No. 18-1208                  103


15:23:50     1 Q.            C l a i m 2 i s a n i n d e p e n d e n t c l a i m; i s t h a t c o r r e c t?

15:23:55     2 A.            I n d e p e n d e n t?    Claim 2, no.

15:23:57     3 Q.            D e p e n d e n t c l a i m, p l e a s e.

15:23:59     4 A.            I t ' s d e p e n d e n t, y e s .

15:24:00     5 Q.            Claim 2 depends from claim one.                         Because you don't

15:24:04     6 find claim 1 infringed do you find dependent claim 2

15:24:07     7 i n f r i n g e d?

15:24:07     8 A.            No.

15:24:08     9 Q.            Turning to claim 4.                  C l a i m 4 i s a d e p e n d e n t c l a i m;

15:24:11    10 i s t h a t c o r r e c t?

15:24:12    11 A.            I ' m s o r r y, d i d y o u s a y " i n d e p e n d e n t" ?

15:24:14    12 Q.            I ' m s o r r y, c l a i m 4 i s a d e p e n d e n t c l a i m; i s t h a t

15:24:17    13 c o r r e c t?

15:24:17    14 A.            T h a t ' s c o r r e c t.

15:24:17    15 Q.            C l a i m 4 d e p e n d s f r o m c l a i m 1 ; c o r r e c t?

15:24:19    16 A.            C o r r e c t.

15:24:20    17 Q.            S o s i n c e y o u d o n ' t f i n d t h a t c l a i m 1 i s i n f r i n g e d,

15:24:22    18 y o u d o n ' t f i n d t h a t c l a i m 4 i s i n f r i n g e d?

15:24:25    19 A.            No.

15:24:26    20 Q.            There are two other independent claims in the '177

15:24:28    21 p a t e n t t o d a t e t h a t h a v e n o t b e e n a s s e r t e d.         That is

15:24:31    22 c l a i m 7 a n d 1 2 .         Looking at claim 7, do you feel that the

15:24:35    23 a c c u s e d p r o d u c t s, t h e S c e n t C r u s h e r F i e l d L i t e a n d t h e

15:24:39    24 F i e l d P r o , d o y o u f e e l t h a t t h e y m e e t a l l t h e l i m i t a t i o n s

15:24:42    25 o f t h a t c l a i m?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 104 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                  104


15:24:43     1 A.            No, in my opinion they do not.

15:24:45     2 Q.            I n p a r t i c u l a r, d o y o u f i n d t h a t t h e a c c u s e d

15:24:51     3 products discharge a stream of oxidizing gas?

15:24:55     4 A.            Y e s , t h e y d o , i n m y o p i n i o n.

15:24:56     5 Q.            Do you find that the accused products when

15:25:00     6 operating in the field as recited by this claim deodorize

15:25:03     7 t h e o b j e c t s?

15:25:05     8 A.            I b e l i e v e i t ' s h i g h l y u n l i k e l y.

15:25:10     9 Q.            Referring to claim 12, claim 12 is an independent

15:25:13    10 c l a i m.      Claim 12 recites that a portable ozone generator

15:25:24    11 d i s c h a r g e s a s t r e a m o f o z o n e.       Do you believe the accused

15:25:27    12 p r o d u c t s m e e t t h a t l i m i t a t i o n?

15:25:29    13 A.            Yes.

15:25:31    14 Q.            The claim also recites that to meet the method

15:25:35    15 s t e p s t h a t y o u h a v e t o a p p l y t h e s t r e a m o f o z o n e d i r e c t l y

15:25:37    16 o n t o t h e h u n t e r a n d h i s e q u i p m e n t u s e d b y t h e h u n t e r i n

15:25:40    17 t h e f i e l d t o e l i m i n a t e h u m a n s c e n t a n d o t h e r s c e n t s.      Do

15:25:43    18 y o u b e l i e v e a l l t h o s e l i m i t a t i o n s a r e m e t b y t h e a c c u s e d

15:25:46    19 p r o d u c t s?

15:25:46    20 A.            No, I do not.

15:25:54    21 Q.            T u r n i n g n o w t o t h e ' 1 8 0 c l a i m, p l e a s e.    That was

15:26:07    22 t a b 4 0 4 .      To date the asserted claims of the '180 patent

15:26:27    23 a r e c l a i m s 1 , 3 , a n d 7 ; c o r r e c t?

15:26:31    24 A.            And 11.

15:26:32    25 Q.            And 11, yes.           C l a i m 1 i s a n i n d e p e n d e n t c l a i m.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 105 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                   105


15:26:35     1 Claim 1 recites and do you believe the Scent Crusher

15:26:38     2 products meet all the limitations of claim 1?

15:26:40     3 A.            No, I do not.

15:26:42     4 Q.            I n p a r t i c u l a r, c l a i m 1 r e c i t e s " o x i d i z i n g g a s i n t o

15:26:53     5 the field to eliminate scents associated with the hunter

15:26:57     6 a n d a i r t r a v e l i n g d o w n w i n d o f t h e h u n te r t o w a r d g a m e

15:27:00     7 a n i m a l s i n t h e f i e l d. "       Do you believe the accused

15:27:02     8 p r o d u c t s m e e t a l l o f t h e l i m i t a t i o n s o f t h a t c l a i m?

15:27:04     9 A.            N o , i t ' s h i g h l y u n l i k e l y.

15:27:07    10 Q.            C l a i m 3 d e p e n d s f r o m c l a i m 1 ; c o r r e c t?

15:27:09    11 A.            C o r r e c t.

15:27:10    12 Q.            Because you don't believe that claim 1 is

15:27:12    13 i n f r i n g e d, d o y o u b e l i e v e t h a t c l a i m 3 i s i n f r i n g e d?

15:27:14    14 A.            No, I do not.

15:27:15    15 Q.            Claim 7 is an independent claim that recites "a

15:27:21    16 s t r e a m o f o x i d i z i n g g a s e l i m i n a t e s s c e n t s a s s o c i a t e d w i t h

15:27:25    17 t h e h u n t e r i n a i r t r a v e l i n g d o w n w i n d o f t h e h u n t e r. "        Do

15:27:28    18 y o u b e l i e v e t h e a c c u s e d p r o d u c t s m e e t a l l t h e l i m i t a t i o n s

15:27:30    19 o f t h a t c l a i m?

15:27:31    20 A.            No, I do not.

15:27:32    21 Q.            Claim 1 is a dependent claim from claim 7; is that

15:27:35    22 c o r r e c t?

15:27:35    23 A.            T h a t ' s c o r r e c t.

15:27:38    24 Q.            Because claim 11 -- because claim 7 is not

15:27:42    25 i n f r i n g e d, d o y o u b e l i e v e c l a i m 1 1 i s i n f r i n g e d?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 106 of 154
                                  8-15-18         PARAH v. MOJACK               No. 18-1208                   106


15:27:44     1 A.            No, I do not.

15:27:46     2 Q.            Claim 18 is the remaining independent claim in the

15:27:51     3 ' 1 8 0 p a t e n t.      Do you believe the accused products meet

15:27:53     4 a l l t h e l i m i t a t i o n s o f t h a t c l a i m?

15:27:56     5 A.            No, I do not.

15:27:57     6 Q.            I n p a r t i c u l a r, d o y o u b e l i e v e t h a t t h e a c c u s e d

15:28:01     7 products have oxidizing gas that generates its discharge

15:28:06     8 into the field and eliminates scents associated with the

15:28:09     9 hunter in traveling downwind of the hunter toward the

15:28:12    10 g a m e a n i m a l s?

15:28:12    11 A.            I t h i n k i t ' s h i g h l y u n l i k e l y.

15:28:25    12 Q.            We just walked through at least the asserted

15:28:28    13 c l a i m s a n d t h e i n d e p e n d e n t c l a i m s.       You analyzed the

15:28:34    14 a c c u s e d p r o d u c t s y o u r s e l f; c o r r e c t?

15:28:34    15 A.            C o r r e c t.

15:28:37    16 Q.            A n d b a s e d o n y o u r a n a l y s i s o f t h e s e p r o d u c t s, y o u

15:28:40    17 d o n ' t b e l i e v e t h a t i t ' s l i k e l y t h a t t h e y i n f r i n g e t h e

15:28:44    18 a s s e r t e d c l a i m s i n t h i s c a s e?

15:28:47    19 A.            No, I do not.

15:29:03    20 Q.            W h e n a s s e s s i n g i n f r i n g e m e n t, w e h a v e t o d e t e r m i n e

15:29:06    21 w h e t h e r o r n o t c l a i m s a r e i n f r i n g e d d i r e c t l y a n d

15:29:09    22 i n d i r e c t l y; c o r r e c t?

15:29:10    23 A.            C o r r e c t.

15:29:10    24 Q.            So based on your analysis of -- these accused

15:29:14    25 p r o d u c t s d o n ' t d i r e c t l y i n f r i n g e t h e s e c l a i m s?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 107 of 154
                                   8-15-18         PARAH v. MOJACK               No. 18-1208                     107


15:29:14     1 A.             C o r r e c t.

15:29:16     2 Q.             A n d , t h e r e f o r e, t h e y d o n ' t i n d i r e c t l y i n f r i n g e

15:29:19     3 b e c a u s e t h e y d o n o t d i r e c t l y i n f r i n g e?

15:29:21     4 A.             C o r r e c t.

15:29:23     5 Q.             D o y o u f e e l t h a t t h e r e' s a n y t h i n g t h a t t h e s e - -

15:29:26     6 any features that the accused products possess that are

15:29:31     7 equivalent to any of the claimed features in the asserted

15:29:34     8 c l a i m s i n t h i s c a s e?

15:29:35     9 A.             No, not of the claimed features of the

15:29:39    10 p a t e n t s- i n - s u i t .

15:29:42    11 Q.             I s t h e r e a n y p a r t i c u l a r - - o t h e r t h a n t h e r e' s a

15:29:48    12 m u l t i p l e m a n y f e a t u r e s o f t h e r e c i t e d c l a i m s, i s t h e r e

15:29:52    13 a n y o t h e r b a s i s t h a t y o u w o u l d g i v e f o r b e l i e v i n g t h a t

15:29:54    14 t h e a c c u s e d p r o d u c t s d o n o t i n f r i n g e t h e c l a i m s?

15:29:58    15 A.             O t h e r t h a n c o m m o n s e n s e?     No.

15:30:05    16 Q.             Returning briefly to some of the words that we've

15:30:08    17 b e e n d e a l i n g w i t h o r a d d r e s s i n g t o d a y, o n e o f t h e w o r d s

15:30:11    18 i n t h e c l a i m i s " e l i m i n a t e. "            Is that word defined

15:30:14    19 a n y w h e r e i n t h e p a t e n t?

15:30:16    20 A.             It is not.

15:30:17    21 Q.             So you determine what that word means based on

15:30:21    22 y o u r c o m m o n a n d o r d i n a r y u n d e r s t a n d i n g o f t h e m e a n i n g o f

15:30:23    23 t h a t w o r d ?

15:30:24    24 A.             T h a t ' s c o r r e c t.   And also looking at several of

15:30:27    25 t h e o t h e r p r i o r a r t p a t e n t s, t h e y s a y " e l i m i n a t e o r


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 108 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                     108


15:30:30     1 r e d u c e, " n o t j u s t " e l i m i n a t e. "      And I could not find the

15:30:33     2 w o r d " r e d u c e" a n y w h e r e i n t h e p a t e n t s- i n - s u i t .

15:30:37     3 Q.            D o y o u v i e w t h e w o r d " e l i m i n a t e" a s a n a b s o l u t e

15:30:39     4 term?

15:30:39     5 A.            A b s o l u t e l y.

15:30:41     6 Q.            And you understand that when a patent applicant

15:30:45     7 d r a f t s p a t e n t c l a i m s, t h e y c h o o s e w h a t w o r d s g o i n t o t h a t

15:30:48     8 c l a i m?

15:30:49     9 A.            I m y s e l f, g o i n g t h r o u g h t h r e e p a t e n t s i n t h e

15:30:52    10 p r o c e s s r i g h t n o w , i t ' s v e r y i m p o r t a n t t o c h o o s e y o u r

15:30:54    11 w o r d s w i s e l y.

15:30:55    12 Q.            So do I take that to mean that every word has --

15:30:59    13 i s v e r y i m p o r t a n t a n d e v e r y w o r d m a t t e r s?

15:31:01    14 A.            Yes.

15:31:09    15 Q.            Some of the claims that we addressed deal with the

15:31:13    16 w o r d " d e o d o r i z e. "       I s t h a t w o r d d e f i n e d i n t h e p a t e n t?

15:31:17    17 A.            N o , t o t h e b e s t o f m y k n o w l e d g e, i t i s n o t .

15:31:21    18 Q.            I s " d e o d o r i z e" a n a b s o l u t e t e r m ?

15:31:27    19 A.            Yes.

15:31:28    20 Q.            I s " d e o d o r i z e" d i f f e r e n t t h a n " s c e n t r e d u c t i o n" ?

15:31:31    21 A.            Yes.

15:31:33    22 Q.            So all the patent -- all the asserted claims in

15:31:37    23 t h i s c a s e h a v e w o r d s t h a t t h e p a t e n t e e c h o s e t o p u t i n

15:31:42    24 t h e c l a i m a n d h a v e s p e c i f i c u n d e r s t o o d m e a n i n g a n d a r e

15:31:45    25 n o t o t h e r w i s e d e f i n e d?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 109 of 154
                                  8-15-18          PARAH v. MOJACK            No. 18-1208                    109


15:31:46     1 A.            Yes.

15:32:01     2 Q.            So we briefly touched on the index or the exhibit

15:32:05     3 l i s t t o y o u r d e c l a r a t i o n f o r - - t h a t' s E x h i b i t 4 0 0 ,

15:32:14     4 page 3 of 138.                 S o , a g a i n, y o u r e v i e w e d a l l o f t h o s e

15:32:20     5 i t e m s o n t h a t l i s t, c o r r e c t, i n c l u d i n g t h e p r o s e c u t i o n

15:32:24     6 h i s t o r y f o r t h e ' 0 1 5 p a t e n t?

15:32:26     7 A.            C o r r e c t.

15:32:33     8 Q.            F r o m y o u r r e v i e w o f t h a t p r o s e c u t i o n h i s t o r y, d i d

15:32:35     9 they remove any limitations associated with the notion of

15:32:38    10 v o l u m e f r o m t h e o r i g i n a l l y f i l e d c l a i m s?

15:32:41    11 A.            T h a t i s c o r r e c t.

15:32:45    12 Q.            As we just walked through these claims in part,

15:32:49    13 b u t f r o m y o u r r e v i e w o f t h e s e c l a i m s, h a s t h e w o r d

15:32:51    14 " v o l u m e" r e a p p e a r e d i n a n y o f t h e s e i n d e p e n d e n t c l a i m s?

15:32:55    15 A.            N o , n o t t o t h e b e s t o f m y k n o w l e d g e.

15:32:57    16 Q.            S o n o t - - t h e w o r d " v o l u m e" d o e s n o t a p p e a r

15:33:00    17 a n y w h e r e i n t h e c l a i m s o f t h e ' 0 1 5 p a t e n t; c o r r e c t?

15:33:04    18 A.            T o t h e b e s t o f m y k n o w l e d g e, n o .

15:33:06    19 Q.            O r t h e ' 1 8 0 p a t e n t?

15:33:08    20 A.            C o r r e c t.

15:33:08    21 Q.            O r t h e ' 1 7 7 p a t e n t?

15:33:10    22 A.            C o r r e c t.

15:33:15    23 Q.            A n d i n y o u r v i e w , d o t h e a c c u s e d p r o d u c t s, t h e

15:33:20    24 S c e n t C r u s h e r F i e l d L i t e a n d F i e l d P r o , d o t h e y g e n e r a t e

15:33:22    25 a v o l u m e o f o z o n e?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 110 of 154
                                  8-15-18         PARAH v. MOJACK                No. 18-1208                110


15:33:25     1 A.             Well, volume is relative to how ozone is diffused

15:33:32     2 t h r o u g h t h e o p e n a t m o s p h e r e, s o t h e v o l u m e i s

15:33:37     3 i n s t a n t a n e o u s, c o n s t a n t l y c h a n g i n g.

15:33:43     4 Q.             So in view of that, the accused products do

15:33:47     5 g e n e r a t e a v o l u m e, i s t h a t t h e s a m e a s w h a t ' s a s t r e a m

15:33:50     6 t h a t ' s r e c i t e d b y t h e a s s e r t e d c l a i m s?

15:33:52     7 A.             Y o u c a n l o o k a t i t f r o m a n i n i t i a l p o i n t o f v i e w.

15:33:55     8 There is a stream coming out associated with an initial

15:33:58     9 v o l u m e, b u t t h o s e b o t h - - t h e s t r e a m i s e l i m i n a t e d o v e r

15:34:02    10 t i m e a s t h e f o r c e d o e s n' t m o v e t h e m o l e c u l e s a n y m o r e.

15:34:06    11 B u t t h e v o l u m e e x p a n d s o v e r t i m e ; i t c h a n g e s.

15:34:14    12 Q.             F o r e x a m p l e, s o m e o f t h e c l a i m s r e c i t e a p p l y i n g a

15:34:17    13 s t r e a m o f v o l u m e d i r e c t l y o n t o t h e h u n t e r.

15:34:19    14 A.             Uh-huh.

15:34:19    15 Q.             D o y o u b e l i e v e, i n u s i n g t h e a c c u s e d p r o d u c t s i n

15:34:24    16 t h e f i e l d a s t h e y a r e i n t e n d e d, w o u l d t h e y , i n f a c t,

15:34:29    17 a p p l y a s t r e a m o f o x i d i z i n g g a s o r o z o n e d i r e c t l y o n t h e

15:34:38    18 h u n t e r?

15:34:39    19 A.             From what I examined of the Scent Crusher

15:34:43    20 p r o d u c t s, t h e f o r c e a t w h i c h a s t r e a m i s i n i t i a l l y

15:34:46    21 c r e a t e d w o u l d n o t b e e n o u g h t o a c t u a l l y r e a c h t h e h u n t e r

15:34:50    22 d i r e c t l y.     It would be through diffusion and then the air

15:34:54    23 c a r r y i n g w h a t e v e r w a s p r e s e n t.      And air, as you know,

15:34:59    24 e s p e c i a l l y i n K a n s a s, i s c o n s t a n t l y c h a n g i n g w i t h t h e

15:35:03    25 w i n d , s o t h e s t r e a m d o e s n o t d i r e c t l y a p p l y t o t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 111 of 154
                                   8-15-18        PARAH v. MOJACK             No. 18-1208                    111


15:35:06     1 h u n t e r.

15:35:12     2 Q.             So you indicated that the accused products may

15:35:14     3 g e n e r a t e a s t r e a m.      It sounds like it is not during the

15:35:21     4 e n t i r e o p e r a t i o n o f t h e d e v i c e; i s t h a t c o r r e c t?

15:35:23     5 A.             It would be -- in the initial operation there

15:35:27     6 would be forced air coming out that would also have an

15:35:32     7 i n i t i a l v o l u m e.      B u t , a g a i n, t h a t v o l u m e i s w h a t' s r e a l l y

15:35:35     8 i m p o r t a n t, i s h o w i t g o e s o u t a n d t h e n c h a n g e s.

15:35:39     9 Q.             S o y o u i n d i c a t e d t h a t t h e p r o d u c t s, w h e n t h e y

15:35:41    10 g e n e r a t e o z o n e o r o x i d i z i n g g a s , i t d i f f u s e s; c o r r e c t?

15:35:46    11 A.             C o r r e c t.

15:35:47    12 Q.             A t w h a t p o i n t d o y o u f e e l t h a t i t d i f f u s e s?         Is it

15:35:50    13 d i f f u s e d w h e n i t ' s w i t h i n t h e d e v i c e o r w h e n i t ' s o u t s i d e

15:35:54    14 t h e d e v i c e?

15:35:54    15 A.             Diffusion would start instantaneously as it exited

15:35:59    16 t h e d e v i c e.

15:36:19    17 Q.             We had some examination with respect to the

15:36:23    18 p r o s e c u t i o n h i s t o r y o f o n e o f t h e a s s e r t e d p a t e n t s.      That

15:36:27    19 p r o s e c u t i o n h i s t o r y w a s h i g h l i g h t e d b e c a u s e w h a t i t d i d

15:36:31    20 i s i t a t t e m p t e d t o f r a m e w h a t w o u l d b e c o n s i d e r e d s o m e o n e

15:36:35    21 o f o r d i n a r y s k i l l i n t h e a r t i n t h i s t e c h n o l o g y a r e a ; i s

15:36:38    22 t h a t c o r r e c t?

15:36:38    23 A.             C o r r e c t.

15:36:40    24 Q.             Did that language in the prosecution history say

15:36:45    25 t h a t i s w h a t a p e r s o n o f t h e o r d i n a r y s k i l l i n t h e a r t i n


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 112 of 154
                                  8-15-18        PARAH v. MOJACK              No. 18-1208                  112


15:36:47     1 this technology area is?

15:36:49     2 A.            C o u l d y o u r e p e a t t h a t , p l e a s e?

15:36:52     3 Q.            The language in the prosecution history which

15:36:56     4 identifies the field of understanding of these

15:37:02     5 i n v e n t i o n s, d i d i t s p e c i f i c a l l y s a y t h a t t h a t d e s c r i b e d a

15:37:06     6 p e r s o n o f o r d i n a r y s k i l l i n t h e a r t o f t h i s t e c h n o l o g y?

15:37:10     7 A.            Not -- it described people who used the

15:37:13     8 t e c h n o l o g y.

15:37:14     9 Q.            S o i t ' s m o r e, i n y o u r i n t e r p r e t a t i o n, a

15:37:17    10 d e s c r i p t i o n o f t h e t y p e o f p e o p l e t h a t w o u l d u s e t h e

15:37:20    11 t e c h n o l o g y o r b e f a m i l i a r w i t h t h e t e c h n o l o g y?

15:37:22    12 A.            C o r r e c t.   Engineers or people with technical

15:37:25    13 b a c k g r o u n d w o u l d b e t h e o n e s t o d e v e l o p a n d a p p l y t h e

15:37:28    14 t e c h n o l o g y.

15:37:28    15 Q.            I b e l i e v e, i n y o u r d e c l a r a t i o n, w h e n y o u a d d r e s s e d

15:37:33    16 t h e l e v e l o f o r d i n a r y s k i l l i n t h e a r t , y o u i n d i c a t e d

15:37:36    17 t h a t i t w a s n o t h i g h; i s t h a t c o r r e c t?

15:37:38    18 A.            C o r r e c t.

15:37:39    19 Q.            And you indicated that you're familiar with

15:37:42    20 h u n t i n g, y o u ' r e f a m i l i a r w i t h o z o n e; c o r r e c t?

15:37:44    21 A.            C o r r e c t.

15:37:44    22 Q.            And so do you feel that you're a person of

15:37:47    23 o r d i n a r y s k i l l i n t h e a r t i n t h i s t e c h n o l o g y a r e a?

15:37:50    24 A.            Yes.

15:37:54    25 Q.            Even though the prosecution history identified


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 113 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                     113


15:37:56     1 s o r t o f t h e s u b j e c t m a t t e r, t h e a r e a t h a t t h e s e p a t e n t s

15:37:59     2 are in, is that the only way to describe how -- what type

15:38:05     3 of person or what their characteristics would be in order

15:38:08     4 f o r t h e m t o u n d e r s t a n d t h e s u b j e c t m a t t e r o f t h e p a t e n t s?

15:38:13     5 A.            C o u l d y o u r e p e a t t h a t , p l e a s e?

15:38:17     6 Q.            The phrase in the prosecution history indicated

15:38:22     7 that the area of the technology was hunters and people

15:38:26     8 who go hunting and use hunting equipment and use

15:38:29     9 s c e n t- e l i m i n a t i o n e q u i p m e n t, I b e l i e v e.    Is this -- is it

15:38:33    10 y o u r b e l i e f t h a t t h a t' s t h e o n l y t y p e s o f p e o p l e t h a t

15:38:36    11 c o u l d h a v e a n u n d e r s t a n d i n g o f t h i s t e c h n o l o g y?

15:38:37    12 A.            Absolutely not.              Common understanding of the

15:38:41    13 p r a c t i c e w o u l d b e s u f f i c i e n t.

15:38:51    14 Q.            At one -- so we had -- it's been established that

15:38:54    15 b o t h p l a i n t i f f s a n d d e f e n d a n t s d o n ' t v i e w t h a t a n y o f t h e

15:39:00    16 w o r d s h a v e a n y s p e c i a l m e a n i n g o r n e e d t o b e c o n s t r u e d a t

15:39:03    17 t h i s p o i n t; c o r r e c t?

15:39:04    18 A.            T h a t ' s m y u n d e r s t a n d i n g.

15:39:05    19 Q.            And so you analyze certain words based on the

15:39:09    20 c o n t e x t i n w h i c h t h e y r e s i d e, a n d t h a t i s t h e c l a i m a n d

15:39:13    21 t h e p a t e n t; c o r r e c t?

15:39:13    22 A.            C o r r e c t.

15:39:14    23 Q.            A n d t h a t ' s c a l l e d " i n t r i n s i c e v i d e n c e" ; c o r r e c t?

15:39:18    24 A.            C o r r e c t.

15:39:19    25 Q.            A n d s o w h e n i t ' s n o t u n d e r s t o o d, t o a p e r s o n o f


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 114 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                   114


15:39:21     1 ordinary skill in the art, what a word might mean from

15:39:24     2 t h e c o n t e x t o f t h e p a t e n t, e t c e t e r a, i s i t a p p r o p r i a t e

15:39:28     3 to go look at other references to determine what the word

15:39:30     4 m e a n s?

15:39:31     5 A.            My understanding is that it's up to the judge to

15:39:33     6 c o n s t r u e w h a t t h e m e a n i n g i s u l t i m a t e l y.

15:39:39     7 Q.            Y o u r e p r e s e n t e d t h e m e a n i n g o f t h e w o r d " s t r e a m"

15:39:42     8 t h a t c a m e f r o m t h e d i c t i o n a r y, y o u i n d i c a t e d t h a t v o l u m e

15:39:49     9 m i g h t b e a t p l a y i n i n t e r p r e t i n g t h e s e c l a i m s.       Do you

15:39:53    10 h a v e a d i f f e r e n t i n t e r p r e t a t i o n o f t h e w o r d " s t r e a m" t h a n

15:39:56    11 w h a t w a s r e f l e c t e d i n t h e W e b s t e r' s D i c t i o n a r y

15:39:59    12 d e f i n i t i o n?

15:39:59    13 A.            The dictionary definition does fit what I believe

15:40:03    14 t o b e a s t r e a m.         But it's a forced flow in the direction

15:40:08    15 o f t h e f o r c e o f t h e g a s o r t h e w a t e r.            So -- and it has

15:40:14    16 l i m i t e d c a p a c i t y t o f l o w a c c o r d i n g t o t h a t f o r c e t h a t ' s

15:40:17    17 p r o v i d e d.

15:40:26    18               You could think of it as water coming out of a

15:40:28    19 w a t e r h o s e .     The stream only lasts for so long and then

15:40:32    20 i t ' s a p u d d l e.

15:40:35    21 Q.            S o , a g a i n, j u s t t o s u m m a r i z e, y o u ' v e a n a l y z e d t h e

15:40:38    22 a c c u s e d p r o d u c t s, t h e a s s e r t e d c l a i m s, a n d y o u r

15:40:41    23 c o n c l u s i o n s w i t h r e s p e c t t o i n f r i n g e m e n t o f t h e a s s e r t e d

15:40:44    24 c l a i m s i s t h a t t h e a c c u s e d p r o d u c t s d o n ' t m e e t a l l t h e

15:40:46    25 l i m i t a t i o n s o f t h e a s s e r t e d c l a i m s; i s t h a t c o r r e c t?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 115 of 154
                                   8-15-18        PARAH v. MOJACK            No. 18-1208                      115


15:40:49     1 A.            T h a t ' s c o r r e c t.

15:40:54     2 Q.            You also indicated that you were asked to make a

15:40:58     3 d e t e r m i n a t i o n o n w h e t h e r o r n o t t h e s e p a t e n t s w e r e v a l i d;

15:41:01     4 c o r r e c t?

15:41:01     5 A.            C o r r e c t.

15:41:01     6 Q.            So you saw during direct examination we

15:41:05     7 highlighted some of the references you referred to;

15:41:07     8 r i g h t?       O n e o f t h o s e w a s b y t h e i n v e n t o r n a m e d S t e c?

15:41:11     9 A.            T h a t ' s c o r r e c t.

15:41:11    10 Q.            One was the inventor named Hess, one was by an

15:41:15    11 i n v e n t o r n a m e d D a w s o n; c o r r e c t?

15:41:15    12 A.            C o r r e c t.

15:41:18    13 Q.            A n d o f t h o s e t h r e e r e f e r e n c e s, o n l y D a w s o n w a s n o t

15:41:21    14 b e f o r e t h e p a t e n t e x a m i n e r - -

15:41:22    15 A.            C o r r e c t.

15:41:23    16 Q.            - - w h e n t h e y e x a m i n e d t h e s e c l a i m s?

15:41:27    17 A.            (Nods head.)

15:41:36    18 Q.            So let's walk through briefly your understanding

15:41:39    19 o f t h e r e f e r e n c e t o S t e c .

15:41:41    20 A.            So Stec teaches about use of ozone in several

15:41:50    21 d i f f e r e n t e m b o d i m e n t s.   The first was in a closet where

15:41:53    22 t h e r e' s d i r e c t e d f l o w a t c l o t h e s h a n g i n g i n t h e c l o s e t,

15:41:57    23 s o h u n t e r' s c l o t h e s, h u n t e r s' e q u i p m e n t, a n d s u c h t h a t

15:42:02    24 c o u l d b e t r a n s p o r t e d a n y w h e r e.

15:42:04    25               S t e c a l s o t e a c h e s a n e m b o d i m e n t w h e r e t h e r e' s a


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 116 of 154
                                   8-15-18        PARAH v. MOJACK             No. 18-1208                    116


15:42:08     1 r o o m t h a t t h e h u n t e r c a n w a l k t h r o u g h w h e r e t h e r e' s o z o n e

15:42:11     2 directly flowing from the generator onto the hunter as he

15:42:17     3 p a s s e s i n t o t h a t r o o m, o r a s h e g o e s o u t o f t h a t r o o m , s o

15:42:20     4 t h e d o o r w o u l d b e o p e n t o t h e a t m o s p h e r e.

15:42:23     5               Stec then also goes on to teach a very interesting

15:42:26     6 e m b o d i m e n t.    It's a suitcase where the hunter would put

15:42:30     7 t h e h u n t e r' s c l o t h e s a n d e q u i p m e n t a n d p l u g i t i n t o a

15:42:34     8 c i g a r e t t e l i g h t e r, w h i c h o b v i o u s l y w o u l d i m p l y

15:42:36     9 t r a n s p o r t a t i o n i n a p i c k u p, a n d t h e n t r a n s p o r t i t t o t h e

15:42:40    10 f i e l d.       A n d t h e r e a s , a g a i n, i t w o u l d b e a s a s u i t c a s e i s

15:42:47    11 o p e n e d, i t w o u l d b e o p e n t o t h e a t m o s p h e r e a n d t h e r u s h

15:42:50    12 o f o z o n e w o u l d f l o w d i r e c t l y o n t o t h e h u n t e r i n t h e

15:42:54    13 f i e l d.

15:42:56    14 Q.            S o y o u w e r e s h o w n f i g u r e 1 o f S t e c ; c o r r e c t?

15:43:01    15 A.            C o r r e c t.

15:43:01    16 Q.            And so that was just an embodiment of what the

15:43:06    17 t e c h n o l o g y i s a n d h o w i t c a n b e u s e d d i s c l o s e d b y S t e c;

15:43:09    18 c o r r e c t?

15:43:09    19 A.            C o r r e c t.

15:43:12    20               M R . T U T T L E:    M a y I h a v e t h e E L M O o n , p l e a s e.

15:43:17    21 B Y M R . T U T T L E:

15:43:18    22 Q.            Referring to Exhibit 408, what I'm showing here is

15:43:25    23 f i g . 3 f r o m S t e c .

15:43:29    24               Is this the part -- some of the information you

15:43:32    25 c o n s i d e r e d w h e n y o u w e r e r e v i e w i n g a n d i n t e r p r e t i n g S t e c?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 117 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   117


15:43:35     1 A.            Yes.

15:43:37     2 Q.            And so when you interpreted Stec to have an ozone

15:43:40     3 g e n e r a t o r, d o y o u s e e t h a t i n t h i s i m a g i n e?

15:43:43     4 A.            Yes.

15:43:43     5 Q.            When you interpreted Stec to disclose that

15:43:47     6 items -- hunting items in a room could be -- interact

15:43:53     7 w i t h o z o n e, d o y o u s e e t h o s e i n t h i s i m a g e?

15:43:56     8 A.            Yes.      I t e m 7 0 i s a n e x a m p l e.

15:43:58     9 Q.            I t e m 7 0 w o u l d b e a n e x a m p l e o f c l o t h i n g.      And then

15:44:02    10 S t e c d i s c l o s e s t h a t y o u c a n o p e n a d o o r; r i g h t?         Is that

15:44:05    11 w h a t i s r e f e r r e d t o b y y o u r r e f e r e n c e N o . 5 4 ?

15:44:09    12 A.            Yes.

15:44:11    13 Q.            A n d s o t h r o u g h o u t t h e r e s t o f S t e c t h e r e' s s o m e

15:44:15    14 w o r d s t h a t y o u r e a d a n d t h o s e a r e t h e o n e s t h a t g i v e y o u

15:44:19    15 a n u n d e r s t a n d i n g o f w h a t y o u j u s t p r e v i o u s l y s u m m a r i z e d?

15:44:22    16 A.            T h a t ' s c o r r e c t.

15:44:36    17 Q.            S o y o u a l s o r e v i e w e d t h e r e f e r e n c e H e s s ; c o r r e c t?

15:44:38    18 A.            C o r r e c t.

15:44:39    19 Q.            Could you give us a summary of your understanding

15:44:41    20 o f w h a t y o u l e a r n e d f r o m H e s s.

15:44:43    21 A.            S o H e s s , a g a i n, h a d s e v e r a l e m b o d i m e n t s.   The

15:44:46    22 f i r s t e m b o d i m e n t s h o w n w a s a h u n t e r i n a b l i n d t h a t c o u l d

15:44:51    23 b e e n c l o s e d o r i t c a n h a v e t h e t o p a n d b o t t o m o p e n , a s

15:44:56    24 o n e o f t h e v a r i a t i o n s o f t h a t e m b o d i m e n t.      And it had a

15:44:59    25 c a r b o n f i l t e r w i t h a f a n a t t h e b o t t o m t h a t d r e w a i r f r o m


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 118 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   118


15:45:01     1 the top down over the hunter and then through the carbon

15:45:04     2 f i l t e r, t o p a s s i t o u t a s c l e a n e d a i r .

15:45:07     3               Hess also had a statement in there of a different

15:45:11     4 e m b o d i m e n t, t h a t i t c o u l d b e u s e d w i t h o z o n e g a s

15:45:15     5 g e n e r a t e d f r o m u l t r a v i o l e t l i g h t.   And it specifically

15:45:19     6 says that it could be used in addition to or replace the

15:45:24     7 c a r b o n f i l t e r.       And one of the other embodiments was to

15:45:29     8 l e a v e t h e t o p a n d t h e b o t t o m o f t h e b l i n d o p e n, a n d t h e

15:45:32     9 filter could be on the side.                         The filter and the fan

15:45:35    10 c o u l d b e o n t h e s i d e o f t h e b l i n d a s w e l l.

15:45:38    11 Q.            And we agree that Stec and Hess were already

15:45:44    12 b e f o r e t h e p a t e n t o f f i c e w h e n t h e y w e n t t h r o u g h a n

15:45:47    13 e x a m i n a t i o n o f t h e s e a s s e r t e d p a t e n t s; c o r r e c t?

15:45:49    14 A.            C o r r e c t.

15:45:49    15 Q.            And they went through a lengthy analysis and

15:45:52    16 e x a m i n a t i o n o f t h e c l a i m s i n S t e c a n d H e s s ; c o r r e c t?

15:45:57    17 A.            Patent histories are a lot to read.

15:45:59    18 Q.            R i g h t.       So these references disclose what they

15:46:03    19 d i s c l o s e; c o r r e c t?

15:46:04    20 A.            C o r r e c t.

15:46:07    21 Q.            And then in our limited time, we were -- we

15:46:11    22 i d e n t i f i e d a n d y o u a n a l y z e d a n d y o u s e l e c t e d D a w s o n a s a

15:46:17    23 t h i r d r e f e r e n c e i n y o u r a n a l y s i s o f o b v i o u s n e s s; c o r r e c t?

15:46:22    24 A.            C o r r e c t.

15:46:23    25 Q.            Could you give us a summary of what you learned


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 119 of 154
                                  8-15-18        PARAH v. MOJACK             No. 18-1208                   119


15:46:26     1 f r o m D a w s o n.

15:46:27     2 A.            Dawson shows a very nice picture of a hunter and

15:46:32     3 the game, and in between is -- in the picture is an

15:46:35     4 i n c e n s e s t i c k t h a t' s b u r n i n g.    So it teaches that you can

15:46:40     5 h a v e t h e m a s k i n g a g e n t g o d o w n w i n d f r o m t h e h u n t e r, t h a t

15:46:46     6 t h e g a m e w o n ' t t h e n s m e l l t h e h u n t e r' s o d o r b e c a u s e i t ' s

15:46:50     7 b e i n g m a s k e d.

15:46:52     8 Q.            So referring briefly to Exhibit 406, that is the

15:47:00     9 D a w s o n r e f e r e n c e.    And if you turn to sheet 1 of 2 of the

15:47:32    10 p a t e n t, i s t h a t t h e f i g u r e t h a t y o u w e r e t a l k i n g a b o u t,

15:47:34    11 t h e f i g u r e 1 ?

15:47:35    12 A.            Yes.

15:47:35    13 Q.            A n d y o u i n d i c a t e d t h a t f i g u r e 1 s h o w s a f i e l d;

15:47:40    14 c o r r e c t?

15:47:41    15 A.            C o r r e c t.

15:47:41    16 Q.            And what else did figure 1 show?

15:47:43    17 A.            Figure 1 shows the hunter and the game, so 60 and

15:47:50    18 1 2 i n t h e f i g u r e.        A n d t h e n i t s h o w s t h e s c e n t, a s

15:47:56    19 r e p r e s e n t e d b y s q u i g g l y l i n e s g o i n g o u t f r o m t h e i n c e n s e

15:48:00    20 d o w n w i n d t o t h e g a m e.

15:48:03    21 Q.            S o i n y o u r r e v i e w o f D a w s o n, w h a t d i d i t t e a c h

15:48:08    22 y o u , i f y o u h a v e n' t a l r e a d y s u m m a r i z e d?

15:48:10    23 A.            It taught that human scent could be masked

15:48:13    24 d o w n w i n d f r o m t h e h u n t e r t o t h e g a m e, a n d t h a t' s t h e k e y

15:48:16    25 e l e m e n t t h e r e.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 120 of 154
                                  8-15-18        PARAH v. MOJACK               No. 18-1208                    120


15:48:20     1 Q.            S o w i t h r e s p e c t t o t h e s e t h r e e r e f e r e n c e s, w h y d i d

15:48:24     2 you feel like someone of ordinary skill in the art could

15:48:28     3 look at these references and arrive at the claimed

15:48:34     4 inventions in this case?

15:48:35     5 A.            S o i t ' s c o m m o n s e n s e t h a t i f y o u c a n m a s k o d o r s,

15:48:38     6 then you can control them as well, and you can control

15:48:41     7 t h e m d o w n w i n d o f t h e h u n t e r.       S o , f o r e x a m p l e, i n S t e c i t

15:48:46     8 w o u l d b e h a p p e n i n g i n t h e f i e l d, p a r t i c u l a r l y i n t h e c a s e

15:48:49     9 w i t h t h e s u i t c a s e i n t h e b a c k o f t h e p i c k u p, t h a t a

15:48:53    10 h u n t e r w o u l d b e t h e r e.       I know my father talked about

15:48:56    11 b e i n g o u t i n t h e f i e l d i n o u r r i v e r b o t t o m l a n d s a n d

15:48:59    12 s e e i n g d e e r a s h e g o t o u t , g e t h i s r i f l e.           So that would

15:49:03    13 b e i n t h e f i e l d, d u r i n g t h e a c t o f h u n t i n g, t h a t t h e

15:49:07    14 c l o t h e s w o u l d b e d e s c e n t e d a n d t h e h u n t e r w o u l d b e

15:49:11    15 e x p o s e d.

15:49:11    16               H e s s , i t ' s a n o p e n a t m o s p h e r e.     It's not totally

15:49:15    17 e n c l o s e d i n a n y o f i t .        And it does teach of bringing

15:49:21    18 c l e a n e d a i r o r d e o d o r i z e d a i r a w a y .        So in combination

15:49:26    19 t h e n w i t h D a w s o n o f d o w n w i n d f r o m t h e h u n t e r, i t w o u l d b e

15:49:30    20 c o m m o n s e n s e t o u s e t h o s e t h r e e.

15:49:33    21 Q.            S o a l t h o u g h t h e r e w e r e n' t a n y e x p r e s s e d t e a c h i n g s

15:49:37    22 a s a d d r e s s e d o n d i r e c t t h a t y o u w o u l d t a k e t h e p r i o r - -

15:49:43    23 a l r e a d y e x a m i n e d b y t h e p a t e n t o f f i c e a n d d o w h a t t h e

15:49:50    24 i n v e n t i o n c l a i m s, i n y o u r v i e w o f t h e p r i o r a r t t h a t y o u

15:49:53    25 a d d r e s s e d i n t h e s h o r t a m o u n t o f t i m e , y o u f e e l t h a t i t ' s


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 121 of 154
                                   8-15-18          PARAH v. MOJACK              No. 18-1208                    121


15:49:58     1 l i k e l y t h a t t h e s e c l a i m s a r e i n v a l i d?

15:50:00     2 A.             T h a t i s m y o p i n i o n, y e s .

15:50:10     3 Q.             A n d , b r i e f l y, y o u i n d i c a t e d t h a t y o u ' r e i n t h e

15:50:12     4 p r o c e s s o f o b t a i n i n g y o u r o w n p a t e n t s; i s t h a t c o r r e c t?

15:50:14     5 A.             T h a t ' s c o r r e c t.

15:50:14     6 Q.             Approximately how many issued patents does that

15:50:18     7 i n v o l v e?

15:50:18     8 A.             I think three issued patents and then a

15:50:23     9 provisional in process and then two others in different

15:50:27    10 s t a g e s.

15:50:27    11 Q.             S o i n t h i s p a t e n t e x a m i n a t i o n p r o c e s s, d o y o u h a v e

15:50:31    12 a l o t o f c o n t a c t - - d o y o u h a v e a n y c o n t a c t w i t h t h e

15:50:33    13 p a t e n t e x a m i n e r?        I ' m s o r r y, w i t h t h e p a t e n t c o u n s e l?

15:50:37    14 A.             Yes, we do.             I n f a c t, I j u s t g o t a f i n a l m o t i o n

15:50:41    15 t h e o t h e r d a y I n e e d t o r e a d.

15:51:07    16 Q.             S o , a g a i n, t o s u m m a r i z e, w h a t i s y o u r o p i n i o n w i t h

15:51:10    17 r e s p e c t t o t h e v a l i d i t y, t h e v a l i d i t y o f t h e

15:51:15    18 p a t e n t s- i n - s u i t ?

15:51:16    19 A.             F r o m m y a n a l y s i s, I d o n ' t b e l i e v e - - I t h i n k t h e

15:51:22    20 p r i o r a r t s h o w s t h a t t h e p a t e n t s- i n - s u i t w o u l d b e f o u n d

15:51:27    21 i n v a l i d e v e n t u a l l y.

15:51:29    22 Q.             Is that based on at least the prior art you've had

15:51:34    23 t i m e t o r e v i e w t o d a t e ?

15:51:35    24 A.             T h a t ' s c o r r e c t.

15:51:37    25                M R . T U T T L E:      N o f u r t h e r q u e s t i o n s, Y o u r H o n o r.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 122 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   122


15:51:39     1               T H E C O U R T:     R e d i r e c t?

15:51:59     2                                    REDIRECT EXAMINATION

15:51:59     3 B Y M R . M I L L E R:

15:52:00     4 Q.            D r . F r i i s, t w o q u i c k p o i n t s.     I'm kind of

15:52:05     5 c o n f u s e d.     So if we can get to Friis 127, paragraph 154.

15:52:12     6               M R . M I L L E R:    Let's highlight this right here

15:52:14     7 ( i n d i c a t i n g) .

15:52:14     8 B Y M R . M I L L E R:

15:52:17     9 Q.            In your declaration you state right here that

15:52:21    10 t h e r e' s n o e v i d e n c e t h a t t h e S c e n t C r u s h e r p r o d u c t s

15:52:23    11 d e o d o r i z e t h e h u n t e r - -

15:52:28    12               M R . M I L L E R:    N o , u p h e r e , s o r r y.

15:52:28    13 B Y M R . M I L E R:

15:52:30    14 Q.            You say, "There is no information indicating the

15:52:34    15 S c e n t C r u s h e r p r o d u c t s a l s o d i s c h a r g e a s t r e a m o f o z o n e. "

15:52:38    16 D o y o u s e e t h a t ?

15:52:39    17 A.            I do.

15:52:40    18 Q.            Okay.        And so today I think your opinion has

15:52:43    19 c h a n g e d b e c a u s e y o u ' v e a d m i t t e d t h e y d i s c h a r g e a s t r e a m,

15:52:46    20 a n d n o w y o u r p o s i t i o n i s , a f t e r t h e s t r e a m i s d i s c h a r g e d,

15:52:52    21 a t s o m e p o i n t b e t w e e n t h e r e a n d w h e n i t f a l l s - - w h e n t h e

15:52:54    22 o z o n e f a l l s o n t o t h e h u n t e r, i t c h a n g e s i n t o s o m e t h i n g

15:52:57    23 t h a t ' s n o t a s t r e a m; r i g h t?

15:53:01    24 A.            I t i s a n i n i t i a l s t r e a m.      A n d t h a t I - - a m i s t a k e.

15:53:06    25 I s h o u l d h a v e p u t " a n i n i t i a l s t r e a m o f o z o n e, " a l o n g


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 123 of 154
                                   8-15-18        PARAH v. MOJACK              No. 18-1208                   123


15:53:08     1 w i t h t h e " i n i t i a l v o l u m e o f o z o n e" t h a t' s i n t h e n e x t

15:53:11     2 line down.

15:53:11     3 Q.             Okay.       So you never described in your declaration

15:53:16     4 the concept of how it's initially discharged as a stream

15:53:21     5 and then somehow it changes and it's no longer a stream

15:53:24     6 w h e n i t ' s a p p l i e d t o t h e h u n t e r?        You didn't describe

15:53:26     7 t h a t i n y o u r d e c l a r a t i o n; r i g h t?

15:53:30     8 A.             I a m n o t s u r e a t t h i s p o i n t.        We did things in

15:53:33     9 such a hurry that that was initial -- obviously my

15:53:38    10 i n t e n t.      I'm not sure it made it all into this

15:53:40    11 d e c l a r a t i o n.

15:53:40    12 Q.             Okay.       Now, you said a couple times that when you

15:53:47    13 w e r e a s k e d a b o u t t h e c l a i m l i m i t a t i o n s a b o u t d e o d o r i z i n g

15:53:50    14 o r e l i m i n a t i n g s c e n t, y o u s a i d i t ' s h i g h l y u n l i k e l y t h a t

15:53:53    15 t h e y p r a c t i c e d t h a t.      I s t h a t y o u r t e s t i m o n y?

15:53:55    16 A.             T o e l i m i n a t e.

15:53:56    17 Q.             Okay.       So based on your testimony earlier about

15:54:01    18 h o w u n l i k e l y i t i s t o a c t u a l l y a c h i e v e 1 0 0 p e r c e n t o d o r

15:54:07    19 e l i m i n a t i o n, t h a t m e a n s, i n y o u r o p i n i o n, i t ' s h i g h l y

15:54:11    20 u n l i k e l y t h a t a n y b o d y c o u l d e v e r p r a c t i c e t h e s e c l a i m s?

15:54:16    21 A.             C o r r e c t.

15:54:16    22 Q.             Okay.       S o i t ' s h i g h l y u n l i k e l y t h a t O z o n i c s'

15:54:20    23 p r o d u c t s p r a c t i c e t h e s e c l a i m s?

15:54:22    24 A.             C o r r e c t.

15:54:22    25 Q.             And it's highly unlikely that the embodiments


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 124 of 154
                                  8-15-18          PARAH v. MOJACK                  No. 18-1208                   124


15:54:25     1 described in the specification actually practice the

15:54:28     2 c l a i m s?

15:54:29     3 A.             T h a t ' s w h a t h a p p e n s w h e n y o u h a v e p a t e n t i s s u e s.

15:54:35     4 I am experiencing that right now with one of my current

15:54:39     5 p a t e n t s i n o u r f i n a l o f f i c e r e t u r n.            C o r r e c t.

15:54:44     6 Q.             Okay.

15:54:44     7                M R . M I L L E R:     N o f u r t h e r q u e s t i o n s, Y o u r H o n o r.

15:54:47     8                T H E C O U R T:     A n y f o l l o w- u p ?

15:54:53     9                                     R E C R O S S- E X A M I N A T I O N

15:54:53    10 B Y M R . T U T T L E:

15:54:58    11 Q.             A g a i n, w i t h r e s p e c t t o t h e r e c i t e d e l e m e n t, a

15:55:02    12 s t r e a m, y o u i n d i c a t e d w h e n y o u c l a r i f i e d y o u r t e s t i m o n y

15:55:07    13 t o d a y t h a t i t w i l l b e a s t r e a m u n t i l i t e x i t s t h e a c c u s e d

15:55:12    14 p r o d u c t s; i s t h a t c o r r e c t?

15:55:12    15 A.             I t ' l l b e a s t r e a m a s i t e x i t s, t h e n i m m e d i a t e l y

15:55:16    16 d i f f u s i o n w i l l s t a r t.        T h e s t r e a m w i l l t h e n d i s s i p a t e,

15:55:20    17 a n d i t w i l l b e c o m e a v o l u m e a s i t g o e s o u t .

15:55:22    18 Q.             S o t h i s , t h e r e f o r e - - t h i s s t r e a m, t h e r e f o r e,

15:55:27    19 c a n n o t e n d u p c o m i n g i n t o c o n t a c t d i r e c t l y w i t h t h e

15:55:32    20 h u n t e r?

15:55:33    21 A.             100 percent the volume of the stream cannot be in

15:55:37    22 d i r e c t - - b e d i r e c t l y a p p l i e d o n t o t h e h u n t e r.

15:55:41    23 Q.             A n d , a g a i n, i n y o u r a n a l y s i s a n d t h e e v a l u a t i o n o f

15:55:46    24 t h e a c c u s e d p r o d u c t s a n d r e v i e w i n g t h e c l a i m s a s r e c i t e d,

15:55:49    25 t h e y r e c i t e t h a t t h e o z o n e o r o x i d i z i n g g a s c o m e s i n


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 125 of 154
                                   8-15-18         PARAH v. MOJACK            No. 18-1208                    125


15:55:54     1 c o n t a c t w i t h t h e h u n t e r, t h e c l o t h i n g, a n d t h e e q u i p m e n t.

15:56:00     2 Is it your belief or understanding that all those

15:56:03     3 l i m i t a t i o n s w o u l d b e m e t b y t h e a c c u s e d p r o d u c t s?

15:56:06     4 A.             W e l l , u n l e s s t h e y h a v e, f o r a 6 - f o o t h u n t e r, a

15:56:11     5 6 - f o o t e x i t p o r t a l, a s t r e a m, a n d t h e h u n t e r s t a n d i n g

15:56:15     6 with a high-volume flow, high rate of flow out, on a

15:56:24     7 3 6 0 - d e g r e e a s p e c t o f t h e h u n t e r a n d h i s e q u i p m e n t, n o .

15:56:29     8 And also, to completely eliminate scent from a human

15:56:34     9 being by just passing ozone would be very -- it would not

15:56:40    10 b e r e a s o n a b l e.

15:56:42    11 Q.             A n d , a g a i n, w e t o u c h e d o n i n f r i n g e m e n t o f a c l a i m

15:56:45    12 a n d t h a t i n o r d e r t o i n f r i n g e t h a t c l a i m e v e r y e l e m e n t o f

15:56:48    13 t h a t c l a i m m u s t b e m e t b y t h e a c c u s e d p r o d u c t o r t h e

15:56:51    14 a c c u s e d p r o c e s s; i s t h a t c o r r e c t?

15:56:52    15 A.             C o r r e c t.

15:56:55    16 Q.             We've discussed a little bit about the word

15:56:57    17 " e l i m i n a t e" a g a i n a n d " d e o d o r i z e. "   Those are absolute

15:57:01    18 t e r m s; c o r r e c t?

15:57:02    19 A.             Yes.

15:57:02    20 Q.             So all those are absolute terms in the context of

15:57:05    21 t h i s p a t e n t c l a i m.      Is it your belief that the accused

15:57:08    22 p r o d u c t s d o n ' t a c c o m p l i s h t h a t s t e p i n t h e r e c i t e d

15:57:15    23 c l a i m s?

15:57:15    24 A.             I t i s m y b e l i e f.

15:57:16    25                M R . T U T T L E:   N o f u r t h e r q u e s t i o n s, Y o u r H o n o r.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 126 of 154
                                  8-15-18           PARAH v. MOJACK               No. 18-1208                    126


15:57:17     1               T H E C O U R T:       M a y t h i s w i t n e s s b e e x c u s e d?

15:57:21     2               M R . M I L L E R:      Y e s , Y o u r H o n o r.

15:57:22     3               T H E C O U R T:       You're free to go.

15:57:23     4               T H E W I T N E S S:      Thank you.

15:57:24     5               T H E C O U R T:       Thank you.

15:57:25     6               ( W i t n e s s e x c u s e d f r o m t h e w i t n e s s s t a n d. )

15:57:25     7               T H E C O U R T:       Y o u m a y c a l l y o u r n e x t w i t n e s s.

15:57:27     8               M R . F O S T E R:      I n v i e w o f t h e C o u r t' s i n s t r u c t i o n s,

15:57:30     9 w e a r e g o i n g t o r e s t, r e l y o n t h e d e c l a r a t i o n s t h a t h a v e

15:57:34    10 b e e n p r e s e n t e d t o t h e C o u r t.           We have no new ground to

15:57:38    11 c o v e r, a n d w e ' l l t u r n i t o v e r t o - -

15:57:42    12               T H E C O U R T:       A l l r i g h t.      M r . W e e m s, a n y t h i n g f r o m

15:57:44    13 d e f e n s e?

15:57:44    14               M R . W E E M S:       Y o u r H o n o r, t h e d e c l a r a t i o n s w e r e n o t

15:57:46    15 a c t u a l l y a d m i t t e d i n t o e v i d e n c e t o d a y, a n d i n m y v i e w

15:57:48    16 t h e r e a r e v a r i o u s p o r t i o n s o f t h e m t h a t a r e s u b j e c t t o

15:57:51    17 v a r i o u s e v i d e n t i a r y i s s u e s.        F o r e x a m p l e, t h e y m a y

15:57:56    18 c o n t a i n h e a r s a y, t h e y m a y c o n t a i n s p e c u l a t i o n, t h e y m a y

15:57:59    19 c o n t a i n a w h o l e h o s t o f i n f o r m a t i o n t h a t i s n o t - - I

15:58:01    20 m e a n , s o m y b e l i e f i s t h a t t h e y' r e n o t i n e v i d e n c e a n d

15:58:04    21 i t ' s n o t a p p r o p r i a t e f o r t h e p l a i n t i f f j u s t w h o l e s a l e t o

15:58:06    22 s a y , " W e ' r e r e l y i n g o n t h e s e d e c l a r a t i o n s. "

15:58:08    23               T H E C O U R T:       Are these evidentiary concerns

15:58:10    24 p e r t i n e n t w i t h r e s p e c t t o t h e i n j u n c t i o n h e a r i n g, w h i c h

15:58:13    25 i s a l l w e ' r e r e a l l y h e r e f o r ?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 127 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                    127


15:58:16     1               M R . W E E M S:     W e l l , f o r e x a m p l e, o n e o f t h e - - o n e

15:58:18     2 o f t h e d e c l a r a t i o n s t h a t w a s p r o v i d e d i s C h a r l e s P i l a n d.

15:58:23     3 His -- the sole value of the declaration that I can see

15:58:28     4 i s h e a r s a y a n d s p e c u l a t i o n.      There is an embedded text

15:58:32     5 message which the declarant and somebody else who works

15:58:35     6 f o r a r e t a i l e r a n d t h e r e' s a l i t t l e t e x t m e s s a g e.          That

15:58:39     7 text message was supported or provided by the plaintiff

15:58:41     8 i n s u p p o r t o f t h e i r m o t i o n f o r p r e l i m i n a r y i n j u n c t i o n.

15:58:44     9 T h a t t e x t m e s s a g e, I t h i n k, i s h e a r s a y a n d s p e c u l a t i o n b y

15:58:47    10 t h e p e r s o n w h o i s t e x t i n g b a c k a n d f o r t h w i t h M r . P i l a n d.

15:58:51    11 H e ' s a c t u a l l y i d e n t i f i e d, b u t t h e r e a r e o t h e r t e x t

15:58:54    12 m e s s a g e s i n o t h e r d e c l a r a t i o n s w h e r e s o m e t i m e s y o u d o n ' t

15:58:56    13 e v e n k n o w w h o i s s e n d i n g t h e t e x t b a c k a n d f o r t h.

15:58:59    14               So for the plaintiff simply to say, "We're relying

15:59:02    15 o n e v e r y t h i n g i n e v e r y d e c l a r a t i o n, " w i t h o u t i d e n t i f y i n g

15:59:05    16 w h a t t h e y ' r e r e l y i n g u p o n t o s u p p o r t t h e m o t i o n, I t h i n k,

15:59:09    17 t h e n d o e s n o t g i v e u s t h e o p p o r t u n i t y t o l o d g e w h a t e v e r

15:59:12    18 o b j e c t i o n s w e h a v e t o t h e p a r t s t h a t a r e i n a p p r o p r i a t e.

15:59:15    19               T H E C O U R T:     W e l l , a g a i n, t h o u g h, M r . W e e m s, m y

15:59:17    20 q u e s t i o n w a s t o w h a t e x t e n t s t r i c t c o m p l i a n c e w i t h t h e

15:59:20    21 r u l e s o f e v i d e n c e c o m e s i n t o p l a y a t a h e a r i n g s u c h a s

15:59:26    22 t h i s , w h i c h i s a m o t i o n f o r a p r e l i m i n a r y i n j u n c t i o n.

15:59:30    23               M R . W E E M S:     I do believe there is authority that

15:59:32    24 s u g g e s t s t h a t t h e r u l e s c a n b e r e l a x e d.        I do not believe

15:59:35    25 t h e r e' s a u t h o r i t y t h a t s u g g e s t s t h a t t h e y a r e


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 128 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                    128


15:59:37     1 completely -- that the rules of evidence are completely

15:59:40     2 t h r o w n o u t t h e w i n d o w.

15:59:40     3               T H E C O U R T:       A n d t h a t' s a l l I ' m i n q u i r i n g, i s t o

15:59:44     4 whether they're relaxed for more than they would be in a

15:59:47     5 t r i a l h e a r i n g.

15:59:47     6               If you're afraid to walk in front of us, ma'am,

15:59:52     7 p l e a s e, I a p p r e c i a t e y o u r d e f e r e n c e - -

15:59:55     8               T H E W I T N E S S:      Thank you.

15:59:56     9               T H E C O U R T:       -- but you're free to go.                 Thank you.

16:00:00    10               T H E W I T N E S S:      T h a n k s.

16:00:01    11               T H E C O U R T:       What do you want me to do with your

16:00:02    12 c o n c e r n, M r . W e e m s?

16:00:03    13               M R . W E E M S:       Well, the plaintiff just said they're

16:00:05    14 r e l y i n g u p o n t h e i r d e c l a r a t i o n s.    I think it's incumbent

16:00:08    15 u p o n t h e p l a i n t i f f, w h o , a s y o u ' v e a l r e a d y n o t e d, h a s t h e

16:00:11    16 b u r d e n o f p r o o f t o d a y t o i d e n t i f y w h a t e x a c t l y t h e y' r e

16:00:14    17 r e l y i n g u p o n s o t h a t t h e n w e c a n , t o t h e e x t e n t w e

16:00:18    18 b e l i e v e w e h a v e o b j e c t i o n s, o b j e c t t o i t .

16:00:20    19               I don't think it's appropriate for the plaintiff

16:00:22    20 j u s t t o s a y , " W e ' r e r e l y i n g u p o n e v e r y t h i n g t h a t' s b e e n

16:00:24    21 f i l e d i n t h e c a s e . "         We don't have the opportunity to

16:00:27    22 e x p r e s s a n y c o n c e r n s w e h a v e.       I think it's the

16:00:29    23 p l a i n t i f f' s b u r d e n t o i d e n t i f y w h a t i t i s p r e c i s e l y

16:00:32    24 t h e y ' r e r e l y i n g u p o n s o t h e n w e c a n a d d r e s s i t .

16:00:34    25               T H E C O U R T:       Well, we're not going to do that level


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 129 of 154
                                  8-15-18         PARAH v. MOJACK              No. 18-1208                  129


16:00:36     1 o f d i s s e c t i o n.

16:00:37     2               Do you have evidence that you want to put on in

16:00:40     3 b e h a l f o f t h e d e f e n s e?

16:00:41     4               M R . W E E M S:     We do.

16:00:42     5               T H E C O U R T:     A l l r i g h t.    W h y d o n ' t w e p r o c e e d.

16:00:43     6               M R . W E E M S:     J i m K n i g h t i s o u r f i r s t w i t n e s s, Y o u r

16:00:47     7 H o n o r.

16:00:47     8               T H E C O U R T:     M r . K n i g h t, i f y o u w o u l d s t a n d i n

16:00:49     9 f r o n t o f m y c o u r t r o o m d e p u t y, s h e w i l l s w e a r y o u i n .

16:01:01    10                                           J I M K N I G H T,

16:01:01    11 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

16:01:01    12 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

16:01:01    13 f o l l o w s:

16:01:13    14                                    DIRECT EXAMINATION

16:01:13    15 B Y M R . W E E M S:

16:01:15    16 Q.            M r . K n i g h t, t h e r e a r e a f e w e x h i b i t s t h a t w e ' l l

16:01:17    17 r e f e r t o i n t h e e x h i b i t b o o k.

16:01:18    18               M r . K n i g h t, w o u l d y o u s t a t e y o u r f u l l n a m e f o r t h e

16:01:21    19 r e c o r d, p l e a s e.

16:01:22    20 A.            J a m e s D o u g l a s K n i g h t.

16:01:23    21 Q.            A n d w h a t i s y o u r e m p l o y m e n t?

16:01:25    22 A.            I'm the chief financial officer and chief

16:01:28    23 o p e r a t i n g o f f i c e r a t M o J a c k D i s t r i b u t o r s.

16:01:29    24 Q.            A n d h o w l o n g h a v e y o u h a d t h a t p o s i t i o n?

16:01:31    25 A.            Since April of 2015.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 130 of 154
                                  8-15-18           PARAH v. MOJACK            No. 18-1208                     130


16:01:35     1 Q.            A l l r i g h t.       There are two general subjects that I

16:01:38     2 w a n t t o c o v e r w i t h y o u r t e s t i m o n y t o d a y, s i r .         One is the

16:01:40     3 d e v e l o p m e n t o f t h e p r o d u c t, t h e S c e n t C r u s h e r p r o d u c t s,

16:01:42     4 the Field Pro and the Field Lite.                             And then I want to

16:01:46     5 talk about some of the exhibits in the book.                                     When did --

16:01:52     6 o r t e l l m e a b o u t M o J a c k' s i n v o l v e m e n t i n O z o n i c s, v e r y

16:01:55     7 b r i e f l y.

16:01:55     8 A.            Okay.       Involvement in what?

16:01:57     9 Q.            S c e n t C r u s h e r' s i n v o l v e m e n t w i t h o z o n e p r o d u c t s.

16:02:01    10 A.            O z o n e i n g e n e r a l?

16:02:03    11 Q.            Yes.

16:02:03    12 A.            S o i t g o e s b a c k t o t h e g e n e s i s i s t h e w a t e r- b a s e d

16:02:05    13 o z o n e w e d i d t o t r e a t a t h l e t i c f i e l d s a n d t h i n g s l i k e

16:02:09    14 t h a t .     W e l e a r n e d a l o t a b o u t o z o n e.       And then we adapted

16:02:12    15 t h a t , a n d p r i o r t o m y a r r i v a l t h e r e i n 2 0 1 5 , f o r t h e

16:02:15    16 h u n t i n g t e c h n o l o g y.

16:02:18    17 Q.            And what did Scent Crusher do to develop its

16:02:20    18 p r o d u c t s, i t s F i e l d P r o a n d i t s F i e l d L i t e p r o d u c t s?

16:02:24    19 A.            So in January of this year, when we were

16:02:28    20 a p p r o a c h e d b y s o m e r e t a i l e r s w i t h a n i n t e r e s t i n

16:02:31    21 p o t e n t i a l l y p r o d u c i n g t h i s p r o d u c t, w e s t a r t e d a c o u p l e

16:02:34    22 o f p a t h s.       O n e w a s t h e e n g i n e e r i n g r e q u i r e d, t h e

16:02:37    23 d e v e l o p m e n t r e q u i r e d, t o p r o d u c e a p r o d u c t, a n d t h e o t h e r

16:02:40    24 w a s t h e l e g a l p r o c e s s o f m a k i n g s u r e t h a t w e h a d a c l e a r

16:02:43    25 p a t h t o o p e r a t e i n u s i n g t h o s e p r o d u c t s.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 131 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   131


16:02:46     1               S o w e g a i n e d - - w e d i d t w o t h i n g s:        we had mostly

16:02:50     2 our sales folks and a couple of guys on staff who are

16:02:55     3 pretty avid hunters worked with some of our field teams

16:02:59     4 t h a t w e s p o n s o r t o l o o k a t w h a t w e l i k e d a b o u t t h e u n i t,

16:03:02     5 what we wanted to put together in a unit, what might

16:03:05     6 be -- features that that we want to do if we want to

16:03:09     7 d e v e l o p a n e w p r o d u c t i n t h a t s p a c e.

16:03:11     8               I was involved with that to a degree at the

16:03:15     9 beginning but I also spent a fair amount of time with our

16:03:17    10 p a t e n t c o u n s e l o n e x a m i n i n g t h e k n o w n O z o n i c s p a t e n t s a n d

16:03:24    11 w h a t o p e r a t i o n a l r o o m t h e r e m i g h t b e w i t h t h o s e p a t e n t s.

16:03:27    12 Q.            And after doing that analysis or getting that

16:03:30    13 a n a l y s i s f r o m p a t e n t c o u n s e l, y o u t h e n e l e c t e d t o g o

16:03:33    14 f o r w a r d w i t h t h e t w o p r o d u c t s w e ' r e t a l k i n g a b o u t h e r e?

16:03:35    15 A.            T h a t ' s c o r r e c t.

16:03:36    16 Q.            A l l r i g h t.     S o o n c e y o u h a d m a d e t h e d e c i s i o n,

16:03:40    17 o n c e y o u ' d d o n e t h a t l e g a l r e v i e w, o n c e y o u g a t h e r e d t h a t

16:03:43    18 g r o u n d w o r k, w h a t h u n t e r s l i k e d a n d d i s l i k e d, w h a t w a s t h e

16:03:47    19 n e x t s t e p i n t h e p r o c e s s?

16:03:47    20 A.            W e h a d o u r s u p p l y- c h a i n d i r e c t o r, S c o t t S m i t h, g o

16:03:51    21 t o C h i n a, t o w h e r e w e m a n u f a c t u r e d t h e p r o d u c t s.      And he

16:03:53    22 s t a r t e d w o r k i n g w i t h o u r l o c a l e n g i n e e r i n g t e a m s t h e r e.

16:03:56    23 W e a l s o s p o k e w i t h o u r - - a g u y w e u s e w h o h a s w o r k e d

16:04:01    24 w i t h N A S A i n t h e p a s t, w h o ' s g o t a p r e t t y g o o d, s o l i d

16:04:03    25 u n d e r s t a n d i n g o f o z o n e, t o p r o v i d e s o m e d i r e c t i o n t o t h e


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 132 of 154
                                 8-15-18           PARAH v. MOJACK             No. 18-1208                 132


16:04:07     1 C h i n e s e f a c t o r i e s.      Then we went through a series of

16:04:10     2 back-and-forths of "How about this?                              H o w a b o u t t h a t?

16:04:15     3 What about this?                   C a n y o u d o i t t h i s w a y ? " a n d s u c h.     So

16:04:17     4 i t w a s a f a i r l y l o n g p r o c e s s o f p r o d u c t d e v e l o p m e n t.

16:04:19     5              S c o t t p r o b a b l y m a d e , I t h i n k, f i v e t r i p s t o C h i n a

16:04:22     6 during that window of time before we finally brought the

16:04:26     7 p r o d u c t i n t o t h e s t a t e s.

16:04:27     8 Q.           A l l r i g h t.       And have you actually shipped product

16:04:29     9 now?

16:04:30    10 A.           We have.

16:04:30    11 Q.           A n d i s t h e p r o d u c t t h a t y o u h a v e, y o u h a v e s o m e

16:04:34    12 p r o d u c t i n i n v e n t o r y?

16:04:35    13 A.           We do.

16:04:36    14 Q.           A n d h o w m u c h p r o d u c t, j u s t g e n e r a l l y, d o y o u h a v e

16:04:38    15 i n i n v e n t o r y?

16:04:38    16 A.           It's all -- all the parts that we purchased is in

16:04:42    17 i n v e n t o r y n o w , e i t h e r i n o u r w a r e h o u s e o r o n t h e w a y t o

16:04:45    18 o u r w a r e h o u s e.    I t ' s o u r s o n c e i t g o e s i n t o t r a n s i t,

16:04:48    19 s o . . .

16:04:48    20 Q.           A l l r i g h t.       And how much product have you actually

16:04:50    21 s h i p p e d o u t t o r e t a i l e r s?

16:04:51    22 A.           D o y o u w a n t m e t o t e l l y o u t h e e x a c t n u m b e r?

16:04:53    23 Q.           N o t t h e e x a c t n u m b e r.      J u s t g e n e r a l l y.

16:04:55    24 A.           Oh, how many units we shipped out?

16:04:57    25 Q.           R i g h t.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 133 of 154
                                  8-15-18         PARAH v. MOJACK             No. 18-1208                   133


16:04:58     1 A.            I t ' s p r o b a b l y - - i t m i g h t b e 4 0 0 u n i t s, 4 - o r 5 0 0

16:05:02     2 u n i t s a p i e c e.

16:05:03     3 Q.            400 of the Field Pro?

16:05:04     4 A.            O f e a c h , o f e a c h p i e c e.

16:05:05     5 Q.            O f e a c h u n i t?

16:05:06     6 A.            Maybe 600 by now.                I don't know.           It's in that

16:05:09     7 r a n g e.

16:05:09     8 Q.            A l l r i g h t.     And if the preliminary injunction that

16:05:12     9 t h e p l a i n t i f f s a r e r e q u e s t i n g i n t h i s c a s e i s g r a n t e d,

16:05:14    10 w h a t h a p p e n s t o M o J a c k' s i n v e s t m e n t i n d e v e l o p i n g t h e s e

16:05:17    11 p r o d u c t s?

16:05:18    12 A.            I n t h e o r y i t w o u l d b e s t r a n d e d.

16:05:21    13 Q.            I ' m s o r r y?

16:05:21    14 A.            I t w o u l d b e s t r a n d e d.         Our inventory cost would be

16:05:24    15 s t r a n d e d a n d a l l o f o u r c o s t s o f d e v e l o p m e n t w o u l d b e

16:05:26    16 s t r a n d e d.

16:05:27    17 Q.            Let me now talk a little bit, you mentioned going

16:05:30    18 t o h u n t e r s, f i n d i n g o u t w h a t t h e y l i k e d a n d d i d n' t l i k e,

16:05:33    19 s o f o r t h.       Can you look at Exhibits 413 through 418 in

16:05:36    20 t h e e x h i b i t b o o k .

16:05:49    21 A.            ( T h e w i t n e s s c o m p l i e s. )     Okay.

16:05:51    22 Q.            And describe generally what those exhibits are.

16:05:55    23 A.            T h i s i s t h e p a g e v a u l t t h i n g o r i s t h a t t h e c o v e r?

16:05:57    24 Q.            W e l l , t h e p a g e v a u l t t h i n g i s t h e c o v e r.      Then

16:06:00    25 w h a t d o w e h a v e ?


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 134 of 154
                                    8-15-18        PARAH v. MOJACK              No. 18-1208                  134


16:06:00     1 A.            These are other products that have come into the

16:06:05     2 market over the past period of time that are either

16:06:07     3 p o r t a b l e o r f i e l d- t y p e u n i t s f o r u s i n g o z o n e i n a

16:06:12     4 n o n s t a t i o n a r y e n v i r o n m e n t.

16:06:15     5 Q.            A n d e a c h o f t h o s e e x a m p l e s, 4 1 3 t h r o u g h 4 1 8 , a r e

16:06:18     6 e x a m p l e s o f p o r t a b l e o z o n e p r o d u c t s?

16:06:24     7 A.            There are portable ones in here.                           Some of them are

16:06:27     8 n o t p o r t a b l e.      S o m e o f t h e m a r e p l u g- i n u n i t s.      B u t y e a h,

16:06:29     9 t h e r e' s p o r t a b l e u n i t s a m o n g a l l t h e s e p a g e s.

16:06:31    10 Q.            S o m e a r e p o r t a b l e a n d s o m e a r e p l u g- i n ?

16:06:34    11 A.            C o r r e c t, y e a h.

16:06:35    12 Q.            And you're familiar with the other products that

16:06:37    13 a r e a v a i l a b l e o n t h e m a r k e t?

16:06:38    14 A.            Yes, we are.

16:06:39    15 Q.            W a s t h a t p a r t o f y o u r c o m p e t i t i v e a s s e s s m e n t?

16:06:41    16 A.            Yes, it was.

16:06:42    17               M R . W E E M S:      I would offer Exhibits 413 through

16:06:45    18 4 1 8 , Y o u r H o n o r.

16:06:48    19               T H E C O U R T:      This is the first time after we've

16:06:50    20 r e f e r r e d t o a h u n d r e d e x h i b i t s t h a t s o m e o n e' s o f f e r e d

16:06:53    21 t h e m , b u t w e h a v e a n o f f e r.          Is there any objection to

16:06:55    22 a d m i s s i o n?

16:06:57    23               M R . M I L L E R:     N o o b j e c t i o n, Y o u r H o n o r.

16:06:58    24               T H E C O U R T:      T h e n I ' l l a d m i t t h e m.

16:07:00    25               M R . W E E M S:      Thank you.         N o f u r t h e r q u e s t i o n s, Y o u r


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 135 of 154
                                  8-15-18        PARAH v. MOJACK                 No. 18-1208                135


16:07:04     1 H o n o r.

16:07:04     2               T H E C O U R T:    C r o s s- e x a m i n a t i o n?

16:07:06     3                                    C R O S S- E X A M I N A T I O N

16:07:07     4 B Y M R . M I L L E R:

16:07:15     5 Q.            M r . K n i g h t, a l l o f t h e i n v e s t m e n t t h a t M o J a c k

16:07:21     6 undertook for the Field Pro and the Field Lite was taken

16:07:25     7 a f t e r y o u h a d k n o w l e d g e o f O z o n i c s' p a t e n t r i g h t s;

16:07:29     8 c o r r e c t?

16:07:30     9 A.            W e l l , I h a d k n o w l e d g e o f O z o n i c s' p a t e n t s a s t h e y

16:07:34    10 e x i s t f r o m t h e t i m e I s t a r t e d w o r k t h e r e.        The letter

16:07:37    11 t h a t w a s s e n t i n M a r c h o f 2 0 1 5 j u s t b a r e l y p r e d a t e d m y

16:07:42    12 e m p l o y m e n t t h e r e.    Our response in 2015 was right before

16:07:44    13 m y e m p l o y m e n t t h e r e, s o I w a s v e r y a w a r e o f t h e f a c t t h a t

16:07:48    14 O z o n i c s h a d p a t e n t s a n d t h a t t h e y h a d a s s e r t e d t h o s e i n

16:07:52    15 t h e p a s t .

16:07:52    16 Q.            G r e a t.    A n d w h a t w a s y o u r c o u n s e l' s o p i n i o n w h e n

16:07:56    17 y o u s a t d o w n w i t h h i m ?        Was it noninfringement or was it

16:07:59    18 i n v a l i d i t y?

16:08:00    19 A.            Both.

16:08:00    20 Q.            Both.        Was the invalidity opinion from your

16:08:04    21 c o u n s e l b a s e d o n t h e s a m e p r i o r a r t t h a t D r . F r i i s t a l k e d

16:08:08    22 a b o u t?

16:08:08    23 A.            I believe so, yes.

16:08:09    24 Q.            W a s i t m o r e t h a n D r . F r i i s?

16:08:12    25 A.            I don't recall all the references that were in his


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 136 of 154
                                  8-15-18         PARAH v. MOJACK               No. 18-1208                    136


16:08:15     1 o p i n i o n s.

16:08:15     2 Q.            And was the basis of noninfringement the same

16:08:17     3 b a s i s t h a t D r . F r i i s h a s p r o p o s e d i n h e r d e c l a r a t i o n s?

16:08:22     4 A.            I don't recall exactly the language on the

16:08:24     5 n o n i n f r i n g e m e n t p i e c e.      In both of them there were

16:08:28     6 p r o b a b l y s o m e s i m i l a r, b u t I d o n ' t r e c a l l e x a c t l y a l l t h e

16:08:30     7 details in the original opinion letter and now the

16:08:33     8 i n f o r m a t i o n t h a t ' s s i n c e c o m e o u t o f t h i s p r o c e e d i n g.

16:08:35     9 Q.            W a s i t b a s e d o n y o u d o n ' t h a v e a s t r e a m?         Was that

16:08:37    10 t h e o n e t h a t w a s m i s s i n g?

16:08:40    11 A.            I'm not familiar with that being in the first

16:08:42    12 p a t e n t o r t h e s e c o n d.           I m e a n, t h a t ' s i n t h e s e c o n d - -

16:08:44    13 s o r r y, t h e s e c o n d t e s t i m o n y t o d a y.        I'm not familiar with

16:08:47    14 i t b e i n g i n t h e f i r s t o n e .           I t m a y b e b u t I d o n ' t r e c a l l.

16:08:49    15 Q.            Okay.       W a s i t a w r i t t e n o p i n i o n?

16:08:51    16 A.            Yes.

16:08:51    17 Q.            Okay.       Did it talk about eliminate or deodorize as

16:08:55    18 b e i n g n o t m e t ?

16:08:56    19 A.            I d o n ' t r e c a l l.

16:08:56    20 Q.            You don't recall that?                     But you have a copy of

16:08:58    21 t h a t ?

16:08:59    22 A.            Yes.

16:09:00    23 Q.            A n d w e c o u l d r e q u e s t t h a t?

16:09:01    24 A.            P r e s u m a b l y, y e s .

16:09:03    25 Q.            Okay.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 137 of 154
                                   8-15-18         PARAH v. MOJACK                 No. 18-1208               137


16:09:04     1                M R . M I L L E R:       N o f u r t h e r q u e s t i o n s.

16:09:06     2                M R . W E E M S:     N o t h i n g f u r t h e r.

16:09:08     3                T H E C O U R T:     M r . K n i g h t, y o u m a y s t e p d o w n .

16:09:12     4                ( W i t n e s s e x c u s e d f r o m t h e w i t n e s s s t a n d. )

16:09:12     5                T H E C O U R T:     Any other witnesses from the

16:09:13     6 d e f e n d a n t s?

16:09:18     7                M R . P E T E R S O N:      W e ' d l i k e t o c a l l S c o t t E l r o d,

16:09:23     8 p l e a s e.

16:09:31     9                T H E C O U R T:     Do you want that notebook left up

16:09:32    10 t h e r e?

16:09:34    11                M R . P E T E R S O N:      N o , t h a t w o n ' t b e n e c e s s a r y.

16:09:36    12                T H E C O U R T:     A l l r i g h t, M r . E l r o d i f y o u w o u l d b e

16:09:38    13 s w o r n, y o u c a n h a v e a s e a t.

16:09:42    14                                             S C O T T E L R O D,

16:09:42    15 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

16:09:42    16 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

16:09:53    17 f o l l o w s:

16:09:54    18                                     DIRECT EXAMINATION

16:09:54    19 B Y M R . P E T E R S O N:

16:10:07    20 Q.             M r . E l r o d, s o i t ' s c o r r e c t t h a t y o u ' r e t h e C E O a n d

16:10:10    21 o w n e r o f b o t h P a r a h, L L C , a n d O z o n i c s, L L C ?

16:10:15    22 A.             Yes, I am the CEO.                   I am sole owner of Parah

16:10:19    23 i n t e l l e c t u a l p r o p e r t y a n d I ' m t h e m a j o r i t y s h a r e h o l d e r o f

16:10:22    24 O z o n i c s, t h a t ' s c o r r e c t.

16:10:22    25 Q.             A n d i s n ' t i t t r u e t h a t y o u a r e n o t a n a t t o r n e y,


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 138 of 154
                                  8-15-18           PARAH v. MOJACK           No. 18-1208                     138


16:10:26     1 sir?

16:10:26     2 A.            I a m n o t a n a t t o r n e y, n o .

16:10:28     3 Q.            Isn't it true that irreparable harm or whether

16:10:31     4 something constitutes irreparable harm is a legal

16:10:37     5 q u e s t i o n?

16:10:39     6 A.            I d o n ' t k n o w.

16:10:41     7 Q.            F a i r e n o u g h.    But you're here today to testify

16:10:44     8 a b o u t f a c t s, n o t l e g a l o p i n i o n s, i s m y p o i n t.

16:10:48     9 A.            Y e s , I ' m h e r e t o t e s t i f y a b o u t f a c t s.

16:10:51    10 Q.            H a v e y o u e v e r p h y s i c a l l y h a n d l e d, y o u r s e l f, i n

16:10:54    11 y o u r h a n d s, a F i e l d L i t e o r a F i e l d P r o ?

16:10:57    12 A.            No, I have not.

16:10:59    13 Q.            Have you ever directly witnessed the Field Lite or

16:11:01    14 t h e F i e l d P r o i n u s e b y a h u n t e r i n t h e f i e l d?

16:11:05    15 A.            No, I have not.

16:11:07    16 Q.            In fact, it's true that all of your experience

16:11:09    17 w i t h t h e p r o d u c t i s b a s e d o n m a r k e t i n g m a t e r i a l s,

16:11:12    18 w e b s i t e s, a n d v i d e o s?

16:11:14    19 A.            T h a t ' s c o r r e c t.

16:11:18    20 Q.            A n d a s y o u ' v e h e a r d, s i n c e y o u ' r e t h e c o r p o r a t e

16:11:20    21 r e p r e s e n t a t i v e, t h r o u g h t h e p r i o r t e s t i m o n y, i s n ' t i t

16:11:22    22 t r u e t h a t t h e F i e l d L i t e a n d F i e l d P r o a r e n ' t e v e n

16:11:25    23 a v a i l a b l e f o r s a l e t o t h e p u b l i c y e t ?

16:11:27    24 A.            N o , t h e y ' r e f o r s a l e.    I believe we've already

16:11:30    25 p u r c h a s e d o n e .


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 139 of 154
                                    8-15-18       PARAH v. MOJACK               No. 18-1208                      139


16:11:31     1 Q.             Isn't it true that they were not for sale at the

16:11:34     2 t i m e y o u i s s u e d y o u r i n i t i a l a f f i d a v i t, y o u r f i r s t

16:11:37     3 a f f i d a v i t?

16:11:38     4 A.             I believe they were purchased from Lancaster prior

16:11:43     5 t o i t h a p p e n i n g.

16:11:43     6 Q.             P r i o r t o y o u r i n i t i a l a f f i d a v i t?

16:11:46     7 A.             I believe so.            I ' m s o r r y, m y v o i c e i s w i p e d o u t .

16:11:52     8 I a p o l o g i z e.

16:11:53     9 Q.             N o , i t ' s f i n e.     So do you believe that in your

16:11:57    10 i n i t i a l a f f i d a v i t y o u m a d e a l l e g a t i o n s t h a t y o u

16:12:00    11 p h y s i c a l l y h a n d l e d t h e p r o d u c t o r d i r e c t l y e x p e r i e n c e d

16:12:02    12 i t ?

16:12:03    13 A.             No, I never said I had directly handled or held

16:12:07    14 i t .

16:12:08    15 Q.             Okay.       Isn't it true that Ozonics voluntarily

16:12:14    16 s t o p p e d s e l l i n g i t s p r o d u c t s t h r o u g h r e t a i l e r s?

16:12:20    17 A.             I t ' s a v e r y l o a d e d q u e s t i o n.     Am I supposed to

16:12:27    18 g i v e t h e a n s w e r?       I mean, the answer is, 2016, we had one

16:12:35    19 o f t h e f a s t e s t- g r o w i n g e n t i t i e s i n t h e h u n t i n g i n d u s t r y,

16:12:37    20 a n d b a s i c a l l y a l l r e t a i l s a i d t h a t .       And we had a hard

16:12:40    21 t i m e m e e t i n g d e m a n d, b u t w e d i d .         '17 came and they said

16:12:45    22 t h e y n e e d e d X a m o u n t o f p r o d u c t, a n d s o w e h u s t l e d a n d w e

16:12:49    23 b u i l t a n d w e m a n u f a c t u r e d i n M a s o n C i t y, I o w a , a n d t h e n

16:12:53    24 t h e m e r g e r b e t w e e n B a s s P r o a n d C a b e l a' s h a p p e n e d, a n d i n

16:12:57    25 S e p t e m b e r a l l t h o s e o r d e r s g o t c a n c e l e d a t t h e h e a t o f


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 140 of 154
                                   8-15-18         PARAH v. MOJACK             No. 18-1208                   140


16:13:01     1 t h e m e r g e r.       And so we were stuck with all this

16:13:04     2 i n v e n t o r y, a n d i t w a s n ' t a p a r t n e r s h i p.        And so that's

16:13:07     3 when the decision was made that we were going to sell

16:13:10     4 d i r e c t.      A n d s o v o l u n t a r i l y d i d w e l e a v e?     The answer is

16:13:14     5 we would have loved to stay with them, but we can't do

16:13:17     6 business like that as a small business and have them say

16:13:21     7 "We want this" and then not take it.

16:13:23     8 Q.             But keying on what was said, so like you made a

16:13:27     9 b u s i n e s s j u d g m e n t, a b u s i n e s s d e c i s i o n, t o s t o p s e l l i n g?

16:13:30    10 A.             Y e s , t h a t i s c o r r e c t, w e d i d .

16:13:34    11 Q.             And isn't it true that Ozonics continues to sell

16:13:36    12 p r o d u c t s t h r o u g h i t s w e b s i t e a n d a t t r a d e s h o w s?

16:13:40    13 A.             Y e s , s i r , t h a t i s c o r r e c t.

16:13:41    14 Q.             And isn't it true that you will be able to

16:13:43    15 c o n t i n u e s e l l i n g y o u r p r o d u c t s t h r o u g h y o u r w e b s i t e a n d

16:13:46    16 a t t r a d e s h o w s r e g a r d l e s s o f w h e t h e r S c e n t C r u s h e r i s

16:13:51    17 e n j o i n e d a s a r e s u l t o f t h i s h e a r i n g?

16:13:53    18 A.             N o t n e c e s s a r i l y.

16:13:55    19 Q.             S o l e t m e a s k a f o l l o w- u p q u e s t i o n.         Explain to me

16:14:00    20 w h y a f a i l u r e t o i s s u e a n i n j u n c t i o n w o u l d p r e v e n t y o u

16:14:04    21 f r o m s e l l i n g t h r o u g h y o u r w e b s i t e o r a t t r a d e s h o w s.

16:14:08    22 A.             W h a t ' s h a p p e n e d, Y o u r H o n o r, i s t h i s :     Long story

16:14:12    23 s h o r t, I c r e a t e d t h i s c o m p a n y i n 2 0 0 4 w h e n n o o n e

16:14:16    24 b e l i e v e d i n u s , a n d w e w e n t a h e a d a n d w e - - f r o m 2 0 0 4 t o

16:14:20    25 2 0 1 7 , w e b r o k e o u r b a c k .       And I'm going to answer your


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 141 of 154
                                    8-15-18       PARAH v. MOJACK                 No. 18-1208                 141


16:14:24     1 q u e s t i o n.     I ' m g o i n g t o a n s w e r y o u r q u e s t i o n.     And then

16:14:28     2 w e w e n t a h e a d a n d w e n t t h r o u g h t h a t w h o l e p r o c e s s.        And

16:14:30     3 finally coming up to 2014, '15, we were able to breathe

16:14:36     4 and it started to take off.                          R i g h t?     And so when people

16:14:39     5 w o u l d g o i n t o a C a b e l a' s o r a B a s s P r o t o b u y o n e o f o u r

16:14:43     6 p r o d u c t s, t h e y w e n t t h e r e t o b u y t h e p r o d u c t s b e c a u s e o u r

16:14:47     7 m a r k e t i n g d i r e c t e d t h e m t h e r e.      T h e y d i d n' t j u s t

16:14:52     8 s p o n t a n e o u s l y d e c i d e t o b u y a $ 5 0 0 p i e c e o f e q u i p m e n t.

16:14:53     9               S o w h e n t h e y d e c i d e d t o l e a v e a n d t h e n t h e y, S c e n t

16:14:55    10 C r u s h e r, j u m p s i n t o t h e s t o r e a n d v i o l a t e a l l o f t h e s e

16:14:57    11 p a t e n t s t h a t w e w o r k e d s o h a r d t o d e v e l o p f o r s o m a n y

16:15:00    12 y e a r s, i t ' s a n u t t e r s l a p i n o u r f a c e b e c a u s e a n y t i m e

16:15:06    13 s o m e b o d y w a n t s t o r e - b u y , t h e y g o t h e r e f o r a n O z o n i c s

16:15:09    14 p r o d u c t, t h e y b u y o n e o f t h e i r s.          A n y t h i n g t h e y d o t h e r e,

16:15:12    15 i t g u t s u s .         That's what it does.                    We're fighting against

16:15:16    16 o u r s e l v e s.

16:15:18    17 Q.            M r . E l r o d, I d o n o t b e l i e v e t h a t a n s w e r e d t h e

16:15:20    18 q u e s t i o n.     W h a t w o u l d p r e v e n t y o u f r o m s e l l i n g - - t h e r e' s

16:15:24    19 n o t h i n g - - t h e r e' s n o t h i n g t h a t w o u l d p r e v e n t y o u f r o m

16:15:26    20 s e l l i n g t h r o u g h y o u r w e b s i t e?

16:15:28    21 A.            E x c e p t f o r t h e c o n s u m e r b a s e i s n o t t h e r e.       The

16:15:31    22 s a m e a s t h e y a r e g o i n g i n t o a C a b e l a' s o r B a s s P r o t o b u y

16:15:36    23 o u r t e c h n o l o g y.      You know, we were the ones that

16:15:38    24 d e v e l o p e d i t .      S o i f t h e y g o i n t o i t b e c a u s e t h e y' v e b e e n

16:15:41    25 t r a i n e d f o r - - h o w m a n y y e a r s h a v e w e b e e n i n t h e r e,


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 142 of 154
                                  8-15-18         PARAH v. MOJACK               No. 18-1208                      142


16:15:44     1 2 0 0 7 , ' 8 , ' 9 ? - - r i g h t a r o u n d ' 8 o r ' 9 w e ' v e b e e n t h e r e,

16:15:48     2 s o f o r f i v e y e a r s t h e y ' v e b e e n b u y i n g t h e r e.

16:15:50     3 Q.            A l l r i g h t.     I'll move on.             Y o u h a v e n' t a n s w e r e d

16:15:52     4 t h e q u e s t i o n.

16:15:53     5               Okay.       So then going on to the question of the

16:15:55     6 n u m b e r o f c o m p e t i t o r s a c t u a l l y.     So you've previously

16:15:58     7 testified through affidavits that this is a

16:16:00     8 t w o - c o m p e t i t o r m a r k e t; c o r r e c t?

16:16:02     9 A.            S a y i t o n e m o r e t i m e.         M y h e a r i n g s' s b a d .

16:16:05    10 Q.            You have previously testified through your

16:16:07    11 a f f i d a v i t s t h a t y o u b e l i e v e t h a t t h e m a r k e t f o r

16:16:11    12 i n - t h e - f i e l d o z o n e g e n e r a t o r s i s a t w o - c o m p e t i t o r o r

16:16:14    13 t w o - s u p p l i e r m a r k e t; c o r r e c t?

16:16:16    14 A.            F o r i n t h e f i e l d, i f D r a k e i s a l l o w e d t o d o t h i s,

16:16:21    15 t h e a n s w e r i s y e s .

16:16:24    16 Q.            So you agree that you have previously said this is

16:16:27    17 a t w o - c o m p e t i t o r m a r k e t?

16:16:30    18 A.            Yeah.

16:16:30    19 Q.            S o i f s o m e t h i n g' s a t w o - c o m p e t i t o r m a r k e t, t h a t

16:16:33    20 m e a n s t h a t i f a n y s a l e o c c u r s i n t h e m a r k e t, i t g o e s t o

16:16:36    21 e i t h e r c o m p a n y o n e o r c o m p a n y t w o ; c o r r e c t?

16:16:39    22 A.            T h e s a l e y o u ' r e s a y i n g?

16:16:41    23 Q.            Yeah.       I f t h e r e' s t w o c o m p a n i e s t h a t s e l l a

16:16:44    24 p r o d u c t i n a m a r k e t, i t ' s a t w o - c o m p e t i t o r m a r k e t, a s a l e

16:16:49    25 o c c u r s i n t h a t m a r k e t, t h a t m e a n s c o n c l u s i v e l y t h a t t h e


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 143 of 154
                                   8-15-18       PARAH v. MOJACK             No. 18-1208                   143


16:16:53     1 s a l e e i t h e r w e n t t o c o m p a n y o n e o r c o m p a n y t w o ; c o r r e c t?

16:16:57     2 A.            I ' d s a y t h a t' s c o r r e c t.

16:16:58     3 Q.            Okay.      S o i n a t w o - c o m p e t i t o r m a r k e t, i s n ' t i t

16:17:05     4 also true that lost sales could be determined by

16:17:10     5 evaluating and reviewing the accounting information and

16:17:13     6 sales records of company one?                         If company one got the

16:17:18     7 s a l e , c o m p a n y t w o d i d n ' t ; c o r r e c t?

16:17:25     8 A.            Y o u ' r e m a k i n g i t v e r y s i m p l e, b u t y e s .

16:17:28     9 Q.            B e c a u s e i t i s s i m p l e.

16:17:29    10 A.            N o , i t i s n o t s i m p l e.

16:17:32    11 Q.            Now, you agree that, by looking at -- so you -- to

16:17:37    12 c l a r i f y - -

16:17:38    13 A.            C a n I t e l l y o u w h y i t ' s n o t s i m p l e?      Because I

16:17:40    14 h a v e o n e p l a t f o r m t h a t I ' m s e l l i n g t h r o u g h t h e m o s t p a r t

16:17:43    15 o u r w e b s i t e o r w e ' r e g o i n g t o s h o w s.      When we left,

16:17:45    16 b e c a u s e w e a r e I P p r o t e c t e d, w e l o s t h u n d r e d s o f

16:17:49    17 r e t a i l e r s t h a t - - w h e r e w e h a d o u r p r o d u c t i n f r o n t o f .

16:17:53    18 A n d s o w e l e f t t h a t b e c a u s e o f t h e v a l u e o f t h e I P a n d

16:17:57    19 t h e s t r e n g t h o f i t t o b e a b l e t o g o d o t h i s .

16:17:59    20 Q.            Okay.      M r . E l r o d, i n l i g h t o f t h a t p o i n t, i s n ' t i t

16:18:06    21 t r u e t h a t y o u r a n n u a l s a l e s f r o m 2 0 1 0 t h r o u g h 2 0 1 7 - - a n d

16:18:11    22 I d o n ' t w a n t t o g e t i n t o s p e c i f i c n u m b e r s i f y o u d o n ' t

16:18:13    23 n e e d t o .       We may need to clear the courtroom for that.

16:18:16    24 B u t i s n ' t i t t r u e t h a t y e a r s 2 0 1 0 t h r o u g h 2 0 1 7 O z o n i c s'

16:18:23    25 r e v e n u e h a s i n c r e a s e d e v e r y s i n g l e y e a r?


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 144 of 154
                                  8-15-18           PARAH v. MOJACK              No. 18-1208                  144


16:18:27     1 A.            B a s i c a l l y, y e s .

16:18:29     2 Q.            Thank you.             Okay.       A n d t h e n , f i n a l l y, i n y o u r

16:18:37     3 second --

16:18:38     4 A.            S h o u l d n' t y o u a s k w h y ?

16:18:41     5 Q.            I ' m c o n d u c t i n g t h i s c r o s s- e x a m i n a t i o n.

16:18:43     6               T H E C O U R T:       I t ' s h i s e x a m i n a t i o n.

16:18:45     7               T H E W I T N E S S:      I ' m s o r r y, J u d g e, b u t y o u g o t t o

16:18:47     8 hear the truth on this.

16:18:48     9               T H E C O U R T:       Well, your attorney will have a chance

16:18:49    10 t o a s k y o u q u e s t i o n s, b u t t h i s i s M r . P e t e r s o n' s

16:18:52    11 e x a m i n a t i o n.

16:18:55    12 B Y M R . P E T E R S O N:

16:18:55    13 Q.            Okay.       So is Ozonics subject to any contractual

16:18:59    14 a g r e e m e n t s t h a t w o u l d r e q u i r e i t t o l o w e r i t s p r i c e s o r

16:19:02    15 p r o v i d e c u s t o m e r s w i t h r e b a t e s i f t h e y d i d n o t p u r c h a s e

16:19:05    16 a t t h e l o w e s t p o s s i b l e p r i c e?

16:19:07    17 A.            I ' m - - I d o n ' t m e a n t o b e d i f f i c u l t, b u t I h e a r d

16:19:09    18 p a r t .     I didn't hear it all.                    Say it one more time.                  I'm

16:19:12    19 s o r r y.

16:19:12    20 Q.            Is Ozonics subject to any contracts that would

16:19:16    21 r e q u i r e i t t o p r o v i d e r e b a t e s t o i t s c u s t o m e r s i f t h e y

16:19:23    22 p u r c h a s e a n O z o n i c s p r o d u c t a n d l a t e r d i s c o v e r e d t h a t

16:19:27    23 t h e y d i d n o t b u y i t a t t h e l o w e s t p o s s i b l e p r i c e

16:19:31    24 a v a i l a b l e r e l a t i v e t o c o m p a r a b l e p r o d u c t s?

16:19:37    25 A.            No, not that I know.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 145 of 154
                                    8-15-18        PARAH v. MOJACK                 No. 18-1208                145


16:19:39     1 Q.             Okay.      Is Ozonics subject to any regulations that

16:19:43     2 would require it to sell its products to customers at the

16:19:48     3 lowest possible price available in the market for the

16:19:52     4 r e l e v a n t p r o d u c t?

16:19:54     5 A.             Is it required to?                 Is that what you --

16:19:57     6 Q.             Is there -- is there a law, is there a law or

16:19:59     7 regulation that would require Ozonics to sell its

16:20:05     8 products at the lowest possible price in the available

16:20:09     9 m a r k e t?

16:20:10    10 A.             No, I don't believe so.

16:20:12    11 Q.             Okay.

16:20:14    12                M R . P E T E R S O N:    N o f u r t h e r q u e s t i o n s, Y o u r H o n o r.

16:20:16    13                T H E C O U R T:     T h a n k y o u , c o u n s e l.

16:20:18    14 C r o s s- e x a m i n a t i o n.

16:20:20    15                                      C R O S S- E X A M I N A T I O N

16:20:21    16 B Y M R . F O S T E R:

16:20:30    17 Q.             M r . E l r o d, w h e n y o u s a i d s a l e s i n c r e a s e d e v e r y

16:20:34    18 y e a r t h r o u g h 2 0 1 7 , i n y o u r j u d g m e n t, w e r e y o u t h e o n l y

16:20:41    19 c o m p a n y i n t h a t t i m e f r a m e s e l l i n g o z o n e u n i t s f o r u s e i n

16:20:45    20 t h e f i e l d w i t h h u n t e r s?

16:20:46    21 A.             Yes.

16:20:47    22 Q.             Was Scent Crusher in the market during those years

16:20:50    23 w h e n y o u i n c r e a s e d e v e r y y e a r s e l l i n g a u n i t f o r o z o n e i n

16:20:55    24 t h e h u n t e r s - - f o r t h e h u n t e r s i n t h e f i e l d?

16:20:57    25 A.             No.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 146 of 154
                                  8-15-18        PARAH v. MOJACK               No. 18-1208                    146


16:21:01     1 Q.            W h a t i s y o u r v i e w - - w h a t w i l l h a p p e n, i n y o u r

16:21:04     2 v i e w , b a s e d u p o n y o u r e x p e r i e n c e, i f S c e n t C r u s h e r c o v e r s

16:21:08     3 the retail market that you just exited from with their

16:21:12     4 F i e l d L i t e a n d F i e l d P r o p r o d u c t s?

16:21:15     5 A.            At the end of the day it's going to -- basically

16:21:18     6 i t ' s g o i n g t o b e t h e d e a t h o f o u r c o m p a n y.           We have

16:21:22     7 c o n d i t i o n e d c o n s u m e r s t o g o t o C a b e l a' s , B a s s P r o , a l l

16:21:26     8 the major retailers across the United States and through

16:21:29     9 C a n a d a, t o b u y t h e s e o x i d a t i o n- b a s e d p r o d u c t s.      So if

16:21:35    10 s o m e b o d y w a n t s t o g o t h e r e, t h e y w a n t t o j u s t g e t a n e w

16:21:38    11 u n i t f o r t h e y e a r , w e ' r e n o t g o i n g t o b e t h e r e.           They're

16:21:41    12 g o i n g t o b e o n e o f h i s .          They want to buy the

16:21:43    13 a c c e s s o r i e s, t h e y w o n ' t b e t h e r e e i t h e r.      S o , y o u k n o w,

16:21:45    14 i t j u s t g o e s o n a n d o n , y o u k n o w , a b o u t w i t h o u r c o m p a n y.

16:21:50    15 I t ' s j u s t - - y e a h , i t ' l l k i l l u s .

16:21:52    16 Q.            O n e q u i c k q u e s t i o n, M r . E l r o d, t o f i n i s h u p .       You

16:21:57    17 w e r e a s k e d a b o u t p r i c i n g.      If they are not enjoined their

16:22:03    18 5 0 t o a h u n d r e d d o l l a r s l o w e r p r i c e t h a n y o u , w h a t a r e

16:22:05    19 y o u g o i n g t o h a v e t o d o t o c o m p e t e i n t h e m a r k e t p l a c e a n d

16:22:07    20 w h a t w i l l t h a t d o t o y o u r b u s i n e s s?

16:22:10    21 A.            D e f i n i t i v e l y i t ' s g o i n g t o h u r t u s d r a m a t i c a l l y.

16:22:13    22 A n d y e s , w e w i l l h a v e t o l o w e r o u r p r i c e t o b e

16:22:15    23 c o m p e t i t i v e.   Not a doubt on that.                  And so it's basically

16:22:19    24 t h e o n e t h i n g - - I k n o w I ' m n o t s u p p o s e d t o t a l k - - g i v e

16:22:23    25 m e a s e c o n d.       W h e n w e g e t t h e i n t e l l e c t u a l p r o p e r t y, t h e


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 147 of 154
                                 8-15-18           PARAH v. MOJACK                  No. 18-1208               147


16:22:28     1 f i r s t t h r e e t o f o u r y e a r s o f o u r c o m p a n y w e d i d n' t d o

16:22:31     2 dirt.        W e j u s t k e p t o n p u t t i n g i n m i l l i o n s o f d o l l a r s,

16:22:35     3 l i t e r a l l y m i l l i o n s o f d o l l a r s.       And people laughed at us.

16:22:38     4 T h e y l a u g h e d.     We would go -- we would go to shows across

16:22:47     5 t h e U n i t e d S t a t e s, n o t o n e s t o r e w o u l d p u t u s i n ' e m .

16:22:51     6 Not one.          And finally I had to beg somebody from Scheels

16:22:55     7 t o l e t u s i n t o t h a t.           We finally got into one.                   And it

16:22:59     8 wasn't until 2010 happened and all of a sudden somebody

16:23:03     9 h e l p e d u s o u t a n d w e f i n a l l y g o t i n C a b e l a' s a n d w e

16:23:06    10 s t a r t e d t o b e a b l e t o b r e a t h e.           But it was like then it

16:23:09    11 w a s m o r e o p p o s i t i o n, y o u k n o w.

16:23:11    12              U n t i l ' 1 5 c a m e a r o u n d, o u r c o m p a n y w a s s t r u g g l i n g

16:23:15    13 t o j u s t b r e a t h e.        A n d w e w e r e f i g h t i n g a n d f i g h t i n g.     And

16:23:21    14 ' 1 5 a n d ' 1 6 h a p p e n e d a n d w e s t a r t e d t o b e c o m e m o r e a n d

16:23:23    15 m o r e p r o f i t a b l e, b u t i t w a s n' t b y m a s s i v e a m o u n t s.           And

16:23:26    16 r i g h t n o w i t ' s l i k e w e w e r e g e t t i n g r e a d y t o t u r n t h e

16:23:29    17 c o r n e r, w e l l , a l l t h i s h a p p e n e d.         And I didn't want to

16:23:33    18 l e a v e C a b e l a' s a n d B a s s P r o .         I d i d n' t w a n t t o .    We were

16:23:37    19 g o i n g t o d o f i n e t h e r e, b u t i t w a s j u s t w e c a n ' t , a s a

16:23:41    20 s m a l l c o m p a n y, w o r k l i k e t h a t.

16:23:43    21              M R . F O S T E R:       T h a n k y o u , M r . E l r o d.

16:23:45    22              T H E W I T N E S S:      S o r r y?

16:23:46    23              M R . F O S T E R:       N o t h i n g f u r t h e r.

16:23:46    24              T H E C O U R T:       A n y r e d i r e c t, M r . P e t e r s o n?

16:23:49    25              M R . P E T E R S O N:      N o , Y o u r H o n o r.


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 148 of 154
                                   8-15-18           PARAH v. MOJACK               No. 18-1208                  148


16:23:51     1                T H E C O U R T:       M r . E l r o d, y o u m a y s t e p d o w n, s i r .

16:23:53     2 Thank you.

16:23:55     3                ( W i t n e s s e x c u s e d f r o m t h e w i t n e s s s t a n d. )

16:23:55     4                M R . W E E M S:       No other witnesses from us, Your

16:23:58     5 H o n o r.       O h , I ' m s o r r y.

16:23:59     6                M R . E L L I O T T:      I d i d n' t u n d e r s t a n d y o u r q u e s t i o n.

16:24:01     7 W e ' l l c a l l t h e o t h e r e x p e r t.

16:24:03     8                M R . W E E M S:       O h , o k a y.     A l l r i g h t.   I ' m s o r r y.

16:24:09     9 M r . C r a g u n.

16:24:10    10                M R . P E T E R S O N:     W e ' d l i k e t o c a l l M r . C r a g u n,

16:24:12    11 p l e a s e.

16:24:13    12                T H E C O U R T:       A l l r i g h t.

16:25:13    13                If you would stand in front of my courtroom

16:25:15    14 d e p u t y, s h e w i l l s w e a r y o u i n a n d t h e n y o u m a y h a v e a

16:25:18    15 s e a t i n t h e w i t n e s s b o x .

16:25:19    16                T H E C L E R K:         Please raise your right hand.

16:25:21    17                                            S C O T T C R A G U N,

16:25:21    18 h a v i n g b e e n f i r s t d u l y s w o r n t o t e s t i f y t h e t r u t h, t h e

16:25:21    19 w h o l e t r u t h, a n d n o t h i n g b u t t h e t r u t h, t e s t i f i e d a s

16:25:36    20 f o l l o w s:

16:25:37    21                                       DIRECT EXAMINATION

16:25:37    22 B Y M R . P E T E R S O N:

16:25:54    23 Q.             M r . C r a g u n, a r e y o u r e a d y t o p r o c e e d?

16:25:57    24 A.             Yes.

16:25:58    25 Q.             M r . C r a g u n, y o u w o u l d a g r e e t h a t y o u t e s t i f y


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 149 of 154
                                  8-15-18          PARAH v. MOJACK            No. 18-1208                     149


16:26:00     1 multiple times in your affidavit or, excuse me,

16:26:04     2 declaration that was filed with the Court that you

16:26:07     3 c o n s i d e r t h i s t o b e a t w o - c o m p e t i t o r m a r k e t; c o r r e c t?

16:26:10     4 A.            T h a t i s c o r r e c t.     That is my opinion from the

16:26:13     5 i n f o r m a t i o n I h a v e r e v i e w e d.

16:26:16     6 Q.            And you also testify multiple times that several

16:26:21     7 categories of damages would be difficult or impossible to

16:26:24     8 c a l c u l a t e; c o r r e c t?

16:26:27     9 A.            In my declaration I point to damages that would be

16:26:32    10 d i f f i c u l t o r i m p o s s i b l e t o c a l c u l a t e i n t h i s c a s e,

16:26:35    11 c o r r e c t.

16:26:35    12 Q.            A n d j u s t t o b e c l e a r f o r t h e C o u r t, y o u u s e d t h e

16:26:38    13 w o r d " i m p o s s i b l e t o c a l c u l a t e" ; c o r r e c t?

16:26:42    14 A.            Yes.

16:26:43    15 Q.            So you've testified in other patent litigation as

16:26:45    16 a d a m a g e s e x p e r t; c o r r e c t?

16:26:47    17 A.            T h a t i s c o r r e c t, y e s .

16:26:50    18 Q.            A n d i s n ' t i t a l s o t r u e t h a t i n y o u r r e s u m e,

16:26:55    19 a t t a c h e d t o y o u r p r i o r d e c l a r a t i o n, t h e r e a r e m u l t i p l e

16:27:00    20 r e f e r e n c e s t o i n s t a n c e s w h e r e y o u d i d , i n f a c t, c a l c u l a t e

16:27:02    21 s o m e o f t h e t y p e s o f d a m a g e s t h a t y o u c l a i m a r e

16:27:05    22 i m p o s s i b l e t o c a l c u l a t e?

16:27:07    23 A.            W e l l , I d o n ' t t i e t h e t w o t o g e t h e r.      I've

16:27:10    24 c a l c u l a t e d d a m a g e s b e f o r e f o r o t h e r c l i e n t s, y e s .

16:27:15    25               M R . P E T E R S O N:   Y o u r H o n o r, m a y - - I h a v e a s e a l e d


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 150 of 154
                                  8-15-18           PARAH v. MOJACK              No. 18-1208                  150


16:27:18     1 d o c u m e n t.     I t ' s h i s a f f i d a v i t.     I would like to show it

16:27:21     2 to him.            I'm not sure if we need to close the courtroom

16:27:24     3 r e a l l y o r h a v e s o m e w i t n e s s e s e x c l u d e d.

16:27:26     4               T H E C O U R T:       I t ' s h i s a f f i d a v i t?   Are you showing

16:27:28     5 i t t o h i m t o r e f r e s h h i s r e c o l l e c t i o n?

16:27:30     6               M R . P E T E R S O N:      Yes.

16:27:30     7               T H E C O U R T:       And are you then going to ask him to

16:27:32     8 t e s t i f y a s t o c o n f i d e n t i a l, p r o p r i e t a r y i n f o r m a t i o n?

16:27:36     9               M R . P E T E R S O N:      N o , Y o u r H o n o r.

16:27:37    10               T H E C O U R T:       Well, then I don't think we need to

16:27:39    11 c l o s e t h e c o u r t r o o m.        Y o u m a y h a n d h i m h i s a f f i d a v i t,

16:27:41    12 t h o u g h, t o r e f r e s h h i s r e c o l l e c t i o n.

16:27:43    13               M R . P E T E R S O N:      Okay.

16:27:47    14               T H E W I T N E S S:      Thank you.

16:27:49    15 B Y M R . P E T E R S O N:

16:27:54    16 Q.            Okay.       Could you please turn to paragraph 10 of

16:27:57    17 y o u r a f f i d a v i t, s i r .

16:27:59    18 A.            ( T h e w i t n e s s c o m p l i e s. )     Paragraph 10?

16:28:12    19 Q.            Yes, paragraph 10.                  And then if you go -- if you

16:28:17    20 s e e w h e r e - - i f y o u s e e w h e r e f o o t n o t e 4 2 i s , d o y o u s e e

16:28:20    21 a b o u t t h r e e- f o u r t h s o f t h e w a y d o w n w h e r e t h e r e' s a

16:28:23    22 f o o t n o t e f o r p a r a g r a p h 4 2 , a n d t h e s t a r t o f t h e s e n t e n c e

16:28:27    23 " i t i s n o t p o s s i b l e" ?

16:28:36    24 A.            Yes.

16:28:36    25 Q.            Okay.       S o r e a d i n g f r o m t h e r e, y o u w o u l d a g r e e t h a t


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 151 of 154
                                   8-15-18         PARAH v. MOJACK                 No. 18-1208                   151


16:28:39     1 that says, "It is not possible to know which customers

16:28:42     2 w i l l p u r c h a s e a c c e s s o r i e s, w h a t a c c e s s o r i e s t h e y w i l l

16:28:44     3 p u r c h a s e o r w h e n t h e y w i l l p u r c h a s e t h e a c c e s s o r i e s.         As

16:28:46     4 a r e s u l t, t h e h a r m t o O z o n i c s f r o m t h e s e d o w n s t r e a m s a l e s

16:28:50     5 i s i m p o s s i b l e t o q u a n t i f y. "            Y o u w o u l d a g r e e t h a t t h a t' s

16:28:53     6 w h a t ' s s t a t e d t h e r e, s i r ?

16:28:54     7 A.             T h a t i s w h a t I s a i d , c o r r e c t.

16:28:56     8 Q.             Okay, would you please flip to paragraph 16,

16:29:25     9 p l e a s e.

16:29:25    10 A.             ( T h e w i t n e s s c o m p l i e s. )      I a m t h e r e.

16:29:37    11 Q.             Okay.       A c t u a l l y, s t r i k e t h a t .      If you could just

16:29:53    12 p l e a s e - - a c t u a l l y, i f y o u c o u l d j u s t p l e a s e f l i p t o y o u r

16:30:02    13 r e s u m e, s o t h a t w o u l d b e p a g e 1 8 o f y o u r r e s u m e.               Excuse

16:30:11    14 m e , I a c t u a l l y t h i n k i t ' s p a g e 1 8 a s d e s i g n a t e d i n t h e

16:30:15    15 f i l i n g, b u l l e t p o i n t 2 .        So, yeah, page 18 of 24.

16:30:24    16 A.             ( T h e w i t n e s s c o m p l i e s. )

16:30:29    17 Q.             Sir, are you on page 18?

16:30:31    18 A.             Yes, I am.

16:30:31    19 Q.             So on page 18, the second bullet point on that

16:30:35    20 p a g e , i f y o u g o t o t h e f i n a l s e n t e n c e o f b u l l e t p o i n t 2 ,

16:30:39    21 " W o r k i n v o l v e d d e t a i l e d a n a l y s i s o f m u l t i p l e s a l e s

16:30:42    22 d a t a b a s e s a n d d e t a i l e d r e v i e w o f c l i e n t f i n a n c i a l

16:30:46    23 r e p o r t i n g s y s t e m s, i n c l u d i n g c o s t s a n d p r o f i t s. " [ A s

16:30:50    24 r e a d . ]

16:30:50    25 A.             A n d s a l e s.


                              JOHANNA L. WILKINSON, CSR, CRR, RMR
                     U.S. District Court, 401 N. Market, Wichita, KS 67202
                                         (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 152 of 154
                                    8-15-18       PARAH v. MOJACK                No. 18-1208                    152


16:30:51     1 Q.            And it also says, "Assisted in the calculation of

16:30:53     2 l o s t p r o f i t s, p r i c e e r o s i o n, a n d r e a s o n a b l e r o y a l t y

16:30:56     3 d a m a g e s r e l a t e d t o h i g h p u r i t y c h e m i c a l s. "

16:30:59     4               Y o u w o u l d a l s o a g r e e i t s a y s t h a t?

16:31:02     5 A.            T h a t , c o r r e c t.

16:31:02     6 Q.            And you would also be retained in previous

16:31:05     7 l i t i g a t i o n s p e c i f i c a l l y a s a d a m a g e s e x p e r t?

16:31:08     8 A.            Yes.

16:31:10     9 Q.            So you would agree you've previously done lost

16:31:13    10 s a l e s, p r i c e e r o s i o n, a n d d a m a g e c a l c u l a t i o n s?

16:31:17    11 A.            Yes, I have.

16:31:18    12               M R . P E T E R S O N:      Thank you.          N o f u r t h e r q u e s t i o n s.

16:31:21    13               M R . F O S T E R:       N o c r o s s, Y o u r H o n o r.

16:31:22    14               T H E C O U R T:     A l l r i g h t.      M r . C r a g u n, y o u m a y s t e p

16:31:26    15 d o w n .     T h a n k y o u v e r y m u c h.

16:31:27    16               ( W i t n e s s e x c u s e d f r o m t h e w i t n e s s s t a n d. )

16:31:31    17               M R . W E E M S:     N o w , n o f u r t h e r w i t n e s s e s, Y o u r H o n o r.

16:31:33    18               T H E C O U R T:     Is there any rebuttal evidence from

16:31:35    19 p l a i n t i f f?

16:31:39    20               M R . F O S T E R:       N o r e b u t t a l e v i d e n c e, Y o u r H o n o r.

16:31:41    21               T H E C O U R T:     A l l r i g h t.      C o u n s e l, h e r e ' s w h a t I ' m

16:31:42    22 g o i n g t o s u g g e s t.       It's 4:30.            I w a n t t o h e a r a r g u m e n t.

16:31:47    23 I c a m e i n t h i s a f t e r n o o n p r i m a r i l y e x p e c t i n g t o h e a r

16:31:50    24 a r g u m e n t, n o t r e a l i z i n g t h a t w e w o u l d p u t o n t h e

16:31:52    25 e v i d e n c e.     A n d t h a t' s f i n e.        It's your case, or


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
           Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 153 of 154
                                   8-15-18        PARAH v. MOJACK              No. 18-1208                    153


16:31:55     1 r e s p e c t i v e c a s e s.     But I suspect that you all want more

16:32:04     2 than 15 to 20 minutes to argue your case, and because I

16:32:08     3 s u s p e c t I ' m g o i n g t o a s k y o u a l l q u e s t i o n s a s y o u a r g u e,

16:32:11     4 it's going to take more than that.                              I'm going to ask you

16:32:13     5 to come back tomorrow morning at 9:30.                                 I'll hear

16:32:17     6 a r g u m e n t f r o m c o u n s e l a s t o p l a i n t i f f' s m o t i o n f o r

16:32:20     7 p r e l i m i n a r y i n j u n c t i o n a t t h a t p o i n t.     I have, in

16:32:22     8 i n t e r i m, c l e a r e d m y m o r n i n g d o c k e t, a l t h o u g h n o t s t a r t i n g

16:32:25     9 until 9:30 to accommodate this, and we will hear argument

16:32:30    10 a t t h a t p o i n t.        So we'll be in recess until tomorrow

16:32:33    11 m o r n i n g a t 9 : 3 0 .

16:32:34    12               M R . F O S T E R:    T h a n k y o u , Y o u r H o n o r.

16:32:35    13               M R . W E E M S:     T h a n k y o u , Y o u r H o n o r.

16:32:36    14               T H E C L E R K:      All rise.

16:32:38    15               ( W h e r e u p o n, t h e p r o c e e d i n g s w e r e a d j o u r n e d a t

16:32:39    16 4 : 3 2 P . M . )

            17

            18

            19

            20

            21

            22

            23

            24

            25


                             JOHANNA L. WILKINSON, CSR, CRR, RMR
                    U.S. District Court, 401 N. Market, Wichita, KS 67202
                                        (316) 315-4334
Case 6:18-cv-01208-EFM-TJJ Document 62 Filed 10/05/18 Page 154 of 154



                           C E R T I F I C A T E

              I, Johanna L. Wilkinson, United States Court Reporter

   in and for the District of Kansas, do hereby certify:

              That the above and foregoing proceedings were taken

   by me at said time and place in stenotype;                    That

   thereafter said proceedings were transcribed under my direction

   and supervision by means of computer-aided transcription, and

   that the above and foregoing constitutes a full, true and

   correct transcript of said proceedings;

              That I am a disinterested person to the said

   action.

              IN WITNESS WHEREOF, I hereto set my hand on this the

   5th day of October, 2018.




                           s/ Johanna L. Wilkinson
                          Johanna L. Wilkinson, CSR, CRR, RMR
                          United States Court Reporter




            JOHANNA L. WILKINSON, CSR, CRR, RMR
   U.S. District Court, 401 N. Market, Wichita, KS 67202
                       (316) 315-4334
